Exhibit 10.1

 

 

 

 

 

 

 

 

 

 

CREDIT AGREEMENT

 

dated as of December 30, 2015

 

among

 

PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC,

 

as Borrower,

 

THE LENDERS PARTY HERETO

 

and

 

CREDIT SUISSE AG,

 

as Administrative Agent and Collateral Agent

 

CREDIT SUISSE SECURITIES (USA) LLC,

 

as Sole Bookrunner and Sole Lead Arranger

 

 

 

 

 

 

 

 

 

 



   

 

 

TABLE OF CONTENTS

 

 

 



    PAGE       ARTICLE 1 DEFINITIONS       Section 1.01 .   Defined Terms 1
Section 1.02 .   Terms Generally 39 Section 1.03 .  Classification of Loans and
Borrowings 39 Section 1.04 .   Limited Condition Acquisitions 39       ARTICLE 2
THE CREDITS   Section 2.01 .   Commitments 41 Section 2.02 .   Loans 41 Section
2.03 .   Borrowing Procedure 42 Section 2.04 .   Evidence of Debt; Repayment of
Loans 43 Section 2.05 .   Fees 44 Section 2.06 .   Interest on Loans 44 Section
2.07 .   Default Interest 44 Section 2.08 .   Alternate Rate of Interest 45
Section 2.09 .   Termination and Voluntary Reduction of Commitments 45 Section
2.10 .   Conversion and Continuation of Borrowings 45 Section 2.11 .  
[Reserved]. 47 Section 2.12 .   Voluntary Prepayments 47 Section 2.13 .  
Mandatory Prepayments and Commitment Reductions 47 Section 2.14 .   Reserve
Requirements; Change in Circumstances 49 Section 2.15 .   Change in Legality 50
Section 2.16 .   Breakage 50 Section 2.17 .   Pro Rata Treatment 51 Section 2.18
.   Sharing of Setoffs 51 Section 2.19 . Payments 52 Section 2.20 .   Taxes 52
Section 2.21 .   Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate 56 Section 2.22 .   Defaulting Lenders 57       ARTICLE 3
REPRESENTATIONS AND WARRANTIES   Section 3.01 .   Company Status 59 Section 3.02
.   Power and Authority 59 Section 3.03 .   No Violation 60

 

 

 



 i 

 

 

      Section 3.04 .   Approvals 60 Section 3.05 .   Financial Statements;
Financial Condition; Undisclosed Liabilities 60 Section 3.06 .   Litigation 62
Section 3.07 .   True and Complete Disclosure 62 Section 3.08 .   Use of
Proceeds; Margin Regulations 62 Section 3.09 .   Tax Returns and Payments 62
Section 3.10 .   Compliance with ERISA 63 Section 3.11 .   Security Documents 63
Section 3.12 .   Properties 63 Section 3.13 .   Capitalization 63 Section 3.14
.   Subsidiaries 64 Section 3.15 .   Compliance with Statutes, Etc 64 Section
3.16 .   Investment Company Act 64 Section 3.17 .   Insurance 64 Section 3.18
.   Environmental Matters 64 Section 3.19 .   Employment and Labor Relations 65
Section 3.20 .   Intellectual Property, Etc 65 Section 3.21 .   Indebtedness 66
Section 3.22 .   Sanctions, Anti-Money Laundering and Anti-Corruption Laws 66
Section 3.23 .   Senior Indebtedness 67 Section 3.24 .   Encumbered Assets 67  
    ARTICLE 4 CONDITIONS OF LENDING   Section 4.01 .   All Borrowings 67 Section
4.02 .   Closing Date 68       ARTICLE 5 AFFIRMATIVE COVENANTS   Section 5.01
.   Information Covenants 70 Section 5.02 .   Books, Records and Inspections 73
Section 5.03 .   Maintenance of Property; Insurance 74 Section 5.04 .  
Existence; Franchises 74 Section 5.05 .   Compliance with Statutes, Etc 75
Section 5.06 .   Compliance with Environmental Laws 75 Section 5.07 .   ERISA 76
Section 5.08 .   End of Fiscal Years; Fiscal Quarters 76 Section 5.09 .  
[Reserved]. 76 Section 5.10 .   Payment of Taxes 76 Section 5.11 .   Use of
Proceeds 76 Section 5.12 .   Reserved. 76 Section 5.13 .   Maintenance of
Company Separateness 77 Section 5.14 .   Maintenance of Ratings 77 Section 5.15
.   Designation of Subsidiaries 77

 

 

 



 ii 

 

 

      ARTICLE 6 NEGATIVE COVENANTS   Section 6.01 .   Liens 78 Section 6.02 .  
Consolidation, Merger, Sale of Assets, Etc 83 Section 6.03 .   Dividends 86
Section 6.04 .   Indebtedness 89 Section 6.05 .   Advances, Investments and
Loans 92 Section 6.06 .   Transactions with Affiliates 97 Section 6.07 .   Asset
Coverage Ratios 99 Section 6.08 .   Corporate Indebtedness Ratios 99 Section
6.09 .   Consolidated Indebtedness to Consolidated Tangible Net Worth 99 Section
6.10 .   Other Indebtedness and Agreements 99 Section 6.11 .   Limitation on
Certain Restrictions on Subsidiaries 100 Section 6.12 .   Limitation on Issuance
of Equity Interests 101 Section 6.13 .   Business; Etc 101 Section 6.14 .  
Limitation on Creation of Subsidiaries 101 Section 6.15 . Prepayments of Other
Indebtedness 102 Section 6.16 .   Use of Proceeds 102       ARTICLE 7 EVENTS OF
DEFAULT   Section 7.01 .   Events of Default 103 Section 7.02 . Right to Cure
106       ARTICLE 8 THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT   ARTICLE
9 MISCELLANEOUS   Section 9.01 .   Notices; Electronic Communications 110
Section 9.02 .   Survival of Agreement 112 Section 9.03 .   Binding Effect 112
Section 9.04 .   Successors and Assigns 112 Section 9.05 .   Expenses; Indemnity
117 Section 9.06 .   Right of Setoff 119 Section 9.07 .   Applicable Law 120
Section 9.08 .   Waivers; Amendment 120 Section 9.09 .   Interest Rate
Limitation 121 Section 9.10 .   Entire Agreement 121 Section 9.11 .   WAIVER OF
JURY TRIAL 121

 

 

 



 iii 

 

 

      Section 9.12 .   Severability 122 Section 9.13 .   Counterparts 122
Section 9.14 .   Headings 122 Section 9.15 .   Jurisdiction; Consent to Service
of Process 122 Section 9.16 .   Confidentiality 123 Section 9.17 .   Lender
Action 124 Section 9.18 .   No Fiduciary Duty 124 Section 9.19 .   USA PATRIOT
Act Notice 125



 



SCHEDULE 1.01(a)   Lenders and Commitments SCHEDULE 1.01(b)   Lender Addresses
SCHEDULE 1.01(c)   Encumbered Assets SCHEDULE 1.01(d)   RC Assets SCHEDULE
1.01(e)   Unrestricted Subsidiaries SCHEDULE 3.06   Litigation SCHEDULE 3.09  
Certain Tax Matters SCHEDULE 3.14   Subsidiaries SCHEDULE 3.17   Insurance
SCHEDULE 3.21   Existing Indebtedness SCHEDULE 6.01   Existing Liens SCHEDULE
6.04(ii)   Existing Scheduled Indebtedness SCHEDULE 6.05   Existing Investments
SCHEDULE 6.06   Affiliate Transactions SCHEDULE 6.11   Certain Restrictive
Agreements



 



EXHIBIT A   Form of Borrowing Request EXHIBIT B-1   Form of Quarterly Compliance
Certificate EXHIBIT B-2   Form of Monthly Compliance Certificate EXHIBIT C  
Form of Assignment and Acceptance EXHIBIT D   Form of Administrative
Questionnaire EXHIBIT E   Form of Solvency Certificate



 



 iv 

 

 

CREDIT AGREEMENT dated as of December 30, 2015, among PRIVATE NATIONAL MORTGAGE
ACCEPTANCE COMPANY, LLC, a Delaware limited liability company (the “Borrower”),
the Lenders (such term and each other capitalized term used but not defined in
this introductory statement having the meaning given it in Article 1), and
CREDIT SUISSE AG, as administrative agent (in such capacity, including any
successor thereto, the “Administrative Agent”) and as collateral agent (in such
capacity, including any successor thereto, the “Collateral Agent”) for the
Lenders.

 

The Borrower has requested the Lenders to extend credit in the form of Loans at
any time and from time to time on or after the Closing Date and prior to the
Maturity Date in an aggregate principal amount at any time outstanding not in
excess of $100,000,000. The proceeds of the Loans are to be used solely for
working capital and general corporate purposes of the Borrower and its
Subsidiaries, including Permitted Acquisitions.

 

The Lenders are willing to extend such credit to the Borrower on the terms and
subject to the conditions set forth herein. Accordingly, the parties hereto
agree as follows:

 

Article 1
Definitions

 

Section 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the following meanings:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acquired Entity” shall have the meaning assigned to such term in Section
6.05(xii).

 

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum equal to the product of (i) the
LIBO Rate in effect for such Interest Period and (ii) Statutory Reserves.

 

“Administrative Agent” shall have the meaning assigned to such term in the
introductory statement to this Credit Agreement.

 

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire
substantially in the form of Exhibit D, or such other form as may be supplied
from time to time by the Administrative Agent.

 

“Affiliate” shall mean, with respect to any specified Person, any other Person
who directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified Person. For
purposes of this definition, the term “control” means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise; and for purposes of this definition, the terms
“controlling,” “controlled by” and “under common control with” have meanings
correlative of the foregoing.

 

 

 

 

 



 1 

 

 

“Affiliate Transaction” shall have the meaning assigned to such term in Section
6.06.

 

“Agents” shall have the meaning assigned to such term in Article 8.

 

“Aggregate Revolving Credit Exposure” shall mean the aggregate amount of the
Lenders’ Revolving Credit Exposures.

 

“Agreement” shall mean this Credit Agreement, as modified, supplemented,
amended, restated (including any amendment and restatement hereof), extended or
renewed from time to time.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO
Rate on such day (or if such day is not a Business Day, the immediately
preceding Business Day) for a Eurodollar Borrowing with an Interest Period of
one month plus 1.00%; provided that, for the avoidance of doubt, the Adjusted
LIBO Rate for any day shall be based on the rate determined on such day at
approximately 11 a.m. (London time) by reference to the ICE Benchmark
Administration Interest Settlement Rates (as set forth by any service selected
by the Administrative Agent that has been nominated by the ICE Benchmark
Administration Limited (or any Person which takes over the administration of
that rate) as an authorized information vendor for the purpose of displaying
such rates) (the “ICE LIBOR”) as published by Reuters (or such other
commercially available source providing quotations of ICE LIBOR as may be
designated by the Administrative Agent from time to time). If the Administrative
Agent shall have determined (which determination shall be conclusive absent
manifest error) that it is unable to ascertain the Federal Funds Effective Rate
for any reason, including the inability or failure of the Administrative Agent
to obtain sufficient quotations in accordance with the terms of the definition
thereof, the Alternate Base Rate shall be determined without regard to clause
(b) of the preceding sentence until the circumstances giving rise to such
inability no longer exist. Any change in the Alternate Base Rate due to a change
in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate
shall be effective on the effective date of such change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate, as the case may be.

 

“Anti-Corruption Laws” shall have the meaning assigned to such term in Section
3.22.

 

“Anti-Money Laundering Laws” shall have the meaning assigned to such term in
Section 3.22.

 

 

 

 

 



 2 

 

 

“Applicable Margin” shall mean (a) with respect to any Eurodollar Loan, 3.75%
per annum and (b) with respect to any ABR Loan, 2.75% per annum.

 

“Approvals” shall mean, with respect to the Borrower or any of its applicable
Restricted Subsidiaries, any approvals obtained from Ginnie Mae, Fannie Mae,
Freddie Mac or HUD in designation of the Borrower or such Restricted Subsidiary
as a Ginnie Mae-approved issuer, a Ginnie Mae-approved servicer, an FHA-approved
mortgagee, a VA-approved lender, a Fannie Mae-approved seller or servicer or a
Freddie Mac-approved seller or servicer, as applicable, in good standing.

 

“Arranger” shall mean Credit Suisse Securities (USA) LLC in its capacity as sole
bookrunner and sole lead arranger of the Credit Facility.

 

“Asset Coverage Ratio Default” shall have the meaning assigned to such term in
Section 7.02.

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Administrative Agent,
substantially in the form of Exhibit C or such other form as shall be approved
by the Administrative Agent.

 

“Attributable Debt” shall mean, in respect of a sale-leaseback transaction, as
of the time of determination, the present value (discounted at the interest rate
per annum implicit in the lease involved in such sale-leaseback transaction, as
determined in good faith by the Borrower) of the obligation of the lessee
thereunder for rental payments (excluding, however, any amounts required to be
paid by such lessee, whether or not designated as rent or additional rent, on
account of maintenance and repairs, insurance, taxes, assessments, water rates
or similar charges or any amounts required to be paid by such lessee thereunder
contingent upon the amount of sales or similar contingent amounts) during the
remaining term of such lease (including any period for which such lease has been
extended or may, at the option of the lessor, be extended); provided, however,
that if such sale and leaseback transaction results in a Capitalized Lease
Obligation, the amount of Indebtedness represented thereby will be determined in
accordance with the definition of Capitalized Lease Obligation. In the case of
any lease which is terminable by the lessee upon the payment of a penalty, such
rental payments shall also include the amount of such penalty, but no rental
payments shall be considered as required to be paid under such lease subsequent
to the first date upon which it may be so terminated.

 

“Authorized Officer” shall mean the chief executive officer, president,
secretary, treasurer, or other “chief” officer of the Borrower.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto.

 

“Basket” shall mean any amount, threshold or other value permitted or prescribed
with respect to any Lien, Indebtedness, Investment, Dividend, transaction value,
judgment, or other amount under any provision in Articles 3, 5, 6, or 7 and the
definitions related thereto.

 

 

 

 

 



 3 

 

 

“Borrower” shall have the meaning assigned to such term in the introductory
statement to this Agreement.

 

“Borrower Materials” shall have the meaning assigned to such term in Section
9.01.

 

“Borrowing” shall mean Loans of the same Type made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

 

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit A, or such other
form as shall be approved by the Administrative Agent.

 

“Breakage Event” shall have the meaning assigned to such term in Section 2.16.

 

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close; provided,
however, that when used in connection with a Eurodollar Loan, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
Dollar deposits in the London interbank market.

 

“Calculation Period” shall mean, with respect to any Permitted Acquisition, any
Significant Asset Sale or any other event expressly required to be calculated on
a Pro Forma Basis pursuant to the terms of this Agreement, the Test Period most
recently ended prior to the date of such Permitted Acquisition, Significant
Asset Sale or other event for which financial statements have been delivered to
the Lenders pursuant to Section 4.02(g) or Section 5.01(a) or (b), as
applicable.

 

“Capital Expenditures” shall mean, with respect to any Person, all expenditures
(without duplication) by such Person which should be capitalized in accordance
with GAAP and, without duplication, the amount of Capitalized Lease Obligations
incurred by such Person.

 

“Capitalized Lease Obligations” shall mean, with respect to any Person, all
rental obligations of such Person which, under GAAP, are required to be
capitalized on the books of such Person, in each case taken at the amount
thereof accounted for as indebtedness in accordance with such principles.

 

“Cash Equivalents” shall mean, as to any Person, (i) securities issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than one
year from the date of acquisition, (ii) marketable direct obligations issued by
any state of the United States or any political subdivision of any such state or
any public instrumentality thereof maturing within one year from the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either S&P or Moody’s, (iii) Dollar denominated
time deposits, certificates of deposit and bankers acceptances of any Lender or
any commercial bank having, or which is the principal banking subsidiary of a
bank holding company having, a combined capital and surplus of at least
$1,000,000,000 with maturities of not more than one year from the date of
acquisition by such Person, (iv) repurchase obligations with a term of not more
than 30 days for underlying securities of the types described in clause (i)
above entered into with any bank meeting the qualifications specified in clause
(iii) above, (v) commercial paper issued by any Person incorporated in the
United States rated at least A-1 or the equivalent thereof by S&P or at least
P-1 or the equivalent thereof by Moody’s and in each case maturing not more than
one year after the date of acquisition by such Person, and (vi) investments in
money market funds substantially all of whose assets are comprised of securities
of the types described in clauses (i) through (v) above.

 

 

 

 

 



 4 

 

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same has been amended and may hereafter be amended
from time to time, 42 U.S.C. § 9601 et seq.

 

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority or the NAIC
after the Closing Date or (c) compliance by any Lender (or, for purposes of
Section 2.14, by any lending office of such Lender or by such Lender’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the Closing
Date; provided that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

 

“Change of Control” shall mean (i) any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act as in effect on the Closing
Date), other than Holdings or one or more Permitted Holders, shall have obtained
the power (whether or not exercised) to elect a majority of the board of
directors (or equivalent governing body) of Holdings or the Borrower, (ii) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act as in effect on the Closing Date), other than Holdings or one or
more Permitted Holders, is or shall become the “beneficial owner” (as defined in
Rules 13(d)-3 and 13(d)-5 under the Exchange Act as in effect on the Closing
Date), directly or indirectly, of 35% or more on a fully diluted basis of the
voting interests in the Equity Interests of Holdings or the Borrower or (iii)
Holdings shall cease to be the sole managing member of the Borrower.

 

“Charges” shall have the meaning assigned to such term in Section 9.09.

 

“Claims” shall have the meaning assigned to such term in the definition of
“Environmental Claims”.

 

 

 

 

 



 5 

 

 

“Closing Date” shall mean the date on which the conditions specified in Section
4.01 and Section 4.02 are satisfied (or waived in accordance with Section 9.08).

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Co-Investment Transaction” shall mean a transaction entered into in the
ordinary course of business pursuant to which a portion of MSRs or the right to
receive fees in respect of MSRs are transferred for fair value to another
Person.

 

“Collateral” shall mean all property with respect to which any security
interests or liens have been granted (or are purported to have been granted)
pursuant to any Security Document.

 

“Collateral Agent” shall have the meaning assigned to such term in the
introductory statement to this Credit Agreement.

 

“Collateral and Guaranty Agreement” shall mean the Collateral and Guaranty
Agreement, dated as of the date hereof, among Holdings, the Borrower, certain
other Subsidiaries of the Borrower from time to time party thereto and the
Collateral Agent.

 

“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender to make Loans hereunder as set forth on Schedule 1.01(a), or in the
Assignment and Acceptance pursuant to which such Lender assumed its Commitment,
as applicable, as the same may be (a) reduced from time to time pursuant to
Section 2.09 or Section 2.13 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04.

 

“Commitment Fee” shall have the meaning assigned to such term in Section
2.05(a).

 

“Communications” shall have the meaning assigned to such term in Section 9.01.

 

“Company” shall mean any corporation, limited liability company, partnership or
other business entity (or the adjectival form thereof, where appropriate).

 

“Compliance Certificate Date” shall have the meaning assigned to such term in
Section 5.01(d).

 

“Connection Taxes” shall mean Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA” shall mean, for any period, the sum (without duplication)
of:

 

(a) Consolidated Net Income for such period, plus

 

(b) Fixed Charges of the Borrower and the Restricted Subsidiaries, to the extent
deducted in calculating Consolidated Net Income for such period, plus

 

 

 

 

 



 6 

 

 

(c) to the extent deducted in calculating Consolidated Net Income for such
period and as determined on a consolidated basis for the Borrower and the
Restricted Subsidiaries in conformity with GAAP:

 

(i) income taxes (including the amount of Permitted Tax Distributions actually
made in respect of such period in accordance with Section 6.03(vi)), other than
income taxes or income tax adjustments (whether positive or negative)
attributable to asset sales (other than asset sales in the ordinary course of
business) or extraordinary gains or losses;

 

(ii) depreciation, amortization (other than, for the avoidance of doubt,
amortization related to MSRs), stock-based compensation and all other non-cash
items reducing Consolidated Net Income (not including non-cash charges in a
period which reflect accrued expenses paid or to be paid in another period in
cash), less all non-cash items increasing Consolidated Net Income (but excluding
the fair value of MSRs capitalized by the Borrower and the Restricted
Subsidiaries and any such amortization or non-cash items in respect of Permitted
Funding Indebtedness);

 

(iii) all non-recurring losses (and minus all non-recurring gains);

 

(iv) costs associated with exit and disposal activities incurred in connection
with a restructuring as defined in ASC 420-10; and

 

(v) non-controlling interest income (loss);

 

provided that, with respect to any Restricted Subsidiary, such items will be
added only to the extent and in the same proportion that such Restricted
Subsidiary’s net income was included in calculating Consolidated Net Income, all
as determined on a consolidated basis for the Borrower and its Restricted
Subsidiaries in accordance with GAAP.

 

“Consolidated Indebtedness” shall mean, at any time, the sum of (without
duplication) (i) all Indebtedness of the Borrower and the Restricted
Subsidiaries (on a consolidated basis) as would be required to be reflected as
debt or Capitalized Lease Obligations on a consolidated balance sheet of the
Borrower and the Restricted Subsidiaries in accordance with GAAP, (ii) to the
extent not included pursuant to clause (i), all Indebtedness of the Borrower and
the Restricted Subsidiaries (on a consolidated basis) in respect of Permitted
Funding Indebtedness, Non-Recourse Indebtedness and Securitization Indebtedness,
(iii) all Indebtedness of the Borrower and the Restricted Subsidiaries of the
type described in clause (ii) of the definition of Indebtedness and (iv) all
Contingent Obligations of the Borrower and the Restricted Subsidiaries in
respect of Indebtedness of any third Person of the type referred to in preceding
clauses (i), (ii) and (iii); provided that no determination of “Consolidated
Indebtedness” shall include the aggregate amount available to be drawn or paid
(i.e., unfunded amounts) under all letters of credit, bankers’ acceptances, bank
guaranties, surety and appeal bonds and similar obligations issued for the
account of the Borrower or any Restricted Subsidiary (but excluding, for
avoidance of doubt, all unpaid drawings or other matured monetary obligations
owing in respect of such letters of credit, bankers’ acceptances, bank
guaranties, surety and appeal bonds and similar obligations).

 

 

 

 

 



 7 

 

 

“Consolidated Indebtedness to Consolidated Tangible Net Worth Ratio” shall have
the meaning assigned to such term in Section 6.09.

 

“Consolidated Interest Expense” shall mean, for any period, the sum of, without
duplication:

 

(a) the aggregate of the interest expense on Indebtedness of the Borrower and
the Restricted Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP, including, without limitation, (i) any amortization of
debt discount; (ii) the net costs under Interest Rate Protection Agreements and
Other Hedging Agreements; (c) all capitalized interest; and (d) the interest
portion of any deferred payment obligation;

 

(b) to the extent not already included in clause (a), the interest component of
Capitalized Lease Obligations paid, accrued and/or scheduled to be paid or
accrued by the Borrower and the Restricted Subsidiaries during such period as
determined on a consolidated basis in accordance with GAAP;

 

(c) the imputed interest with respect to Attributable Debt; and

 

(d) the product of (i) all dividends, whether paid or accrued and whether or not
in cash, on any series of Disqualified Equity Interests or preferred stock of
the Borrower or any Restricted Subsidiary, other than dividends on Equity
Interests of the Borrower or any Restricted Subsidiary payable solely in Equity
Interests of such Person (other than Disqualified Equity Interests) or to the
Borrower or a Restricted Subsidiary, times (b) a fraction, the numerator of
which is one (1) and the denominator of which is one (1) minus the then current
combined federal, state and local statutory tax rate of the Borrower and the
Restricted Subsidiaries, expressed as a decimal, in each case, determined on a
consolidated basis for the Borrower and the Restricted Subsidiaries in
accordance with GAAP.

 

“Consolidated Net Income” shall mean, for any period, the aggregate net income
(or loss) of the Borrower and the Restricted Subsidiaries for such period
determined on a consolidated basis in conformity with GAAP; provided that the
following (without duplication) will be excluded in computing Consolidated Net
Income:

 

(a) the net income or loss for such period of any Person (other than the
Borrower) that is not a Restricted Subsidiary, except to the extent of the
lesser of:

 

(i) in the case of net income, the dividends or other distributions actually
paid in cash to the Borrower or any Restricted Subsidiary (subject to clause (b)
below) by such Person during such period, and

 

(ii) the pro rata share of the Borrower and/or any Restricted Subsidiary in such
Person’s net income earned during such period;

 

 

 

 

 



 8 

 

 

(b) the net income (but not loss) for such period of any Restricted Subsidiary
to the extent that the declaration or payment of dividends or similar
distributions by such Restricted Subsidiary of such net income would not have
been permitted for the relevant period by charter or by any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to such Restricted Subsidiary;

 

(c) any net after-tax gains or losses for such period attributable to asset
sales (other than asset sales in the ordinary course of business) or the
extinguishment of Indebtedness;

 

(d) any net after-tax extraordinary gains or losses for such period;

 

(e) the cumulative effect of a change in accounting principles for such period;

 

(f) any valuation allowance for such period for mortgage loans held for
investment and/or any change in fair value for such period of mortgage loans
held for sale and corresponding debt in relation to securitized loans
consolidated in accordance with GAAP that require no additional capital or
equity contributions to the Borrower or any Restricted Subsidiary;

 

(g) any change in fair value for such period due to changes in valuation inputs
or assumptions used in the valuation model and provision for impairment of MSRs
carried at lower of amortized cost or fair value;

 

(h) any change in fair value of excess servicing spread liability for such
period due to changes in valuation inputs or assumptions used in the valuation
model; and

 

(i) any income or loss for such period related to the fair market value of
hedges related to MSRs or other mortgage-related assets or liabilities, to the
extent that such other mortgage-related assets or liabilities are valued at fair
market value or the lower of amortized cost or fair value and gains and losses
with respect to such related assets or liabilities have been excluded pursuant
to another clause of this provision;

provided further that, to the extent not already reflected as a reduction to
Consolidated Net Income for such period, the Consolidated Net Income of the
Borrower and its Restricted Subsidiaries for such period shall be reduced by an
amount equal to the amount of Permitted Tax Distributions actually made in
respect of such period in accordance with Section 6.03(vi).

 

“Consolidated Tangible Net Worth” shall mean, at any time, the excess of the
total assets over the total liabilities, in each case of the Borrower and the
Restricted Subsidiaries, determined on a consolidated basis in accordance with
GAAP at such time, excluding (a) goodwill and (b) other intangibles (but
including MSRs, carried interest and capitalized software).

 

“Consolidated Total Assets” shall mean, at any time, the total assets of the
Borrower and the Restricted Subsidiaries, determined on a consolidated basis in
accordance with GAAP, as shown on the most recent balance sheet delivered
pursuant to Section 4.02(g) or Section 5.01 at such time.

 

 

 

 

 



 9 

 

 

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person as a result of such Person being a general partner of any other Person,
unless the underlying obligation is expressly made non-recourse as to such
general partner, and any obligation of such Person guaranteeing, having the
economic effect of guaranteeing or intended to guarantee any Indebtedness,
leases, dividends or other obligations (“primary obligations”) of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including, without limitation, any obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (x) for the purchase or payment of any such primary obligation or any
property constituting direct or indirect security therefor or (y) to maintain
working capital or equity capital of the primary obligor or otherwise to
maintain the net worth, solvency or other financial statement condition of the
primary obligor, (iii) to purchase or lease property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary obligation
or (iv) otherwise to assure or hold harmless the holder of such primary
obligation against loss in respect thereof; provided, however, that the term
Contingent Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business or any customary carve-out
matters for which such Person acts as a guarantor, such as fraud,
misappropriation, breach of representation and warranty and misapplication,
unless and until a claim for payment or performance has been made in respect
thereof (which has not been satisfied). The amount of any Contingent Obligation
shall be deemed to be an amount equal to the stated or determinable amount of
the primary obligation in respect of which such Contingent Obligation is made
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith.

 

“Corporate Indebtedness” shall mean, with respect to any Person, the aggregate
consolidated amount of Indebtedness of such Person and its Restricted
Subsidiaries then outstanding that would be shown on a consolidated balance
sheet of such Person and its Restricted Subsidiaries (excluding, for the purpose
of this definition, Indebtedness incurred under Section 6.04(ii), Section
6.04(iii), Section 6.04(vi) (solely in respect of guaranties or Contingent
Obligations of the types of Indebtedness excluded pursuant to the other
subclauses referenced in this parenthetical), Section 6.04(xii), Section
6.04(xiii) and Section 6.04(xv)); provided that MSR Indebtedness of any Person
or its Restricted Subsidiaries shall constitute Corporate Indebtedness with
respect to such Person.

 

“Corporate Indebtedness to EBITDA Ratio” shall mean, for any period, the ratio
of (a) Corporate Indebtedness as of the end of such period to (b) Consolidated
EBITDA for such period; provided that for purposes of any calculation of the
Corporate Indebtedness to EBITDA Ratio, Corporate Indebtedness and Consolidated
EBITDA of the Borrower and the Restricted Subsidiaries shall be determined on a
Pro Forma Basis in accordance with the requirements of the definition of “Pro
Forma Basis” contained herein.

 

 

 

 

 



 10 

 

 

“Credit Documents” shall mean this Agreement, the Collateral and Guaranty
Agreement, the Intercompany Subordination Agreement and, after the execution and
delivery thereof pursuant to the terms of this Agreement, each Note and each
other Security Document.

 

“Credit Enhancement Agreements” shall mean, collectively, any documents,
instruments, guarantees or agreements entered into by the Borrower, any
Restricted Subsidiary, or any Securitization Entity for the purpose of providing
credit support (that is reasonably customary as determined by the Borrower’s
senior management) with respect to any Permitted Funding Indebtedness or
Permitted Securitization Indebtedness.

 

“Credit Facility” shall mean the revolving credit facility provided for by this
Agreement.

 

“Credit Party” shall mean Holdings, the Borrower and each Subsidiary Guarantor.

 

“Debtor Relief Laws” shall mean the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

 

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

 

“Defaulting Lender” shall mean, subject to Section 2.22(b), any Lender that (a)
has failed to (i) fund all or any portion of its Loans within two Business Days
of the date such Loans were required to be funded hereunder, unless such Lender
notifies Administrative Agent in writing that such failure is the result of such
Lender's good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any, in each
case giving effect to amendments and waivers then in effect) has not been
satisfied, or (ii) pay to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within two Business Days of the date
when due, (b) has notified the Borrower or the Administrative Agent in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.22(b)) upon delivery of
written notice of such determination to the Borrower and each Lender.

 

 

 

 

 



 11 

 

 

“Designated Non-Cash Consideration” shall mean any non-cash consideration
received by the Borrower or any Restricted Subsidiary in connection with an
asset sale that is so designated as “Designated Non-Cash Consideration” pursuant
to an officer’s certificate delivered to the Administrative Agent, which
certificate shall set forth the Fair Market Value of such non-cash consideration
and the basis for determining such Fair Market Value, less the amount of Cash
Equivalents received in connection with a subsequent sale of or collection on
such Designated Non-Cash Consideration.

 

“Disqualified Equity Interests” shall mean that portion of any Equity Interest
that, by its terms (or by the terms of any security into which it is convertible
or for which it is exchangeable at the option of the holder thereof), or upon
the happening of any event (other than an event which would constitute a Change
of Control), matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or is redeemable at the sole option of the holder
thereof (except, in each case, upon the occurrence of a Change of Control), or
requires the payment of dividends or distributions that would otherwise be
prohibited by the terms of this Agreement, in each case on or prior to the
Maturity Date.

 

“Dividend” shall mean, with respect to any Person, that such Person has,
directly or indirectly, declared or paid a dividend, distribution or returned
any other amount with respect to any Equity Interests to its stockholders,
shareholders, partners or members or authorized or made any other distribution,
payment or delivery of property or cash to its stockholders, shareholders,
partners or members in their capacity as such, or redeemed, retired, purchased
or otherwise acquired or terminated or cancelled, directly or indirectly, for a
consideration (whether in cash, securities or other property) any shares of any
class of its capital stock or any other Equity Interests outstanding on or after
the Closing Date (or any options or warrants issued by such Person with respect
to its capital stock or other Equity Interests).

 

“Dollars” and the sign “$” shall each mean freely transferable lawful money of
the United States.

 

 

 



 12 

 

 

 



“Domestic Subsidiary” of any Person shall mean any Restricted Subsidiary of such
Person incorporated or organized in the United States or any State thereof or
the District of Columbia.

 

“Eligible Assignee” shall mean (i) a Lender, (ii) an Affiliate of a Lender,
(iii) a Related Fund of a Lender and (iv) any other Person (other than a natural
person) approved by the Administrative Agent and, unless an Event of Default has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed and, in the case of the Borrower, any such
approval shall be deemed to have been given if the Borrower has not responded
within five Business Days of a request for such approval); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include (x) the
Borrower or any of the Borrower’s Affiliates or (y) any Defaulting Lender or any
of its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (y).

 

“Encumbered Asset” shall mean, at any time, any asset of the Borrower or any
Restricted Subsidiary, other than an RC Asset, that satisfies each of the
following requirements at such time: (a) such asset shall be of a class set
forth as an “Eligible Asset Class” on Schedule 1.01(c), (b) such asset shall be
owned exclusively by the Borrower or any Restricted Subsidiary, (c) such asset
shall be free and clear of all Liens (other than Permitted Liens) and (d) such
asset shall be denominated in US dollars and any real property securing such
asset shall be located in the United States.

 

“Encumbered Asset Amount” shall mean, at any time, an amount equal to the
aggregate Encumbered Asset Contributions for all Encumbered Assets at such time.

 

“Encumbered Asset Contribution” shall mean, for any Encumbered Asset at any
time, an amount equal to (a) the product of (x) the carrying value of such
Encumbered Asset under GAAP as at such time; provided that, prior to the first
delivery of a compliance certificate pursuant to Section 5.01(d), the aggregate
carrying value of Encumbered Assets shall be deemed to be $3,140,277,753,
multiplied by (y) the percentage set forth opposite the applicable asset class
to which such Encumbered Asset belongs on Schedule 1.01(c) minus (b) the
aggregate amount of any Indebtedness or other liabilities associated with or
secured by such Encumbered Asset at such time.

 

“Engagement Letter” shall mean the Engagement Letter dated December 29, 2015
among Holdings, the Borrower, Credit Suisse Securities (USA) LLC and Credit
Suisse AG, Cayman Islands Branch.

 

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, orders, claims, liens, notices
of noncompliance, violation, or liability investigations or proceedings relating
in any way to any Environmental Law or any permit issued, or any approval given,
under any such Environmental Law (hereafter, “Claims”), including, without
limitation, (a) any and all Claims by Governmental Authorities for enforcement,
cleanup, removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law, and (b) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief in connection with alleged injury or threat of injury to
health, safety or the environment due to the presence of Hazardous Materials.

 



 13 

 

 

“Environmental Law” shall mean any federal, state, foreign or local statute,
law, rule, regulation, ordinance, code and rule of common law now or hereafter
in effect and in each case as amended, including any judicial or administrative
order, consent decree or judgment, relating to the environment, natural
resources or Hazardous Materials, including, without limitation, CERCLA; the
Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.; the Federal
Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Toxic Substances
Control Act, 15 U.S.C. § 2601 et seq.; the Clean Air Act, 42 U.S.C. § 7401 et
seq.; the Safe Drinking Water Act, 42 U.S.C. § 300f et seq.; the Oil Pollution
Act of 1990, 33 U.S.C. § 2701 et seq.; the Emergency Planning and the Community
Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq.; the Hazardous Material
Transportation Act, 49 U.S.C. § 5101 et seq.; and any state and local or foreign
counterparts or equivalents, in each case as amended from time to time.

 

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interest in (however designated) equity of such Person, including any common
stock, preferred stock, any limited or general partnership interest and any
limited liability company membership interest; provided that, for the avoidance
of doubt and without limitation, “Equity Interests” shall exclude any
Indebtedness convertible into or exchangeable for Equity Interests.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the
Closing Date and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower or a Restricted Subsidiary of Borrower, is
treated as a “single employer” within the meaning of Section 414(b), (c), (m) or
(o) of the Code.

 

“ERISA Event” shall mean (a) any Reportable Event, (b) with respect to any Plan
or Multiemployer Plan, the failure to satisfy the minimum funding standard (as
defined in Section 412 or 430 of the Code or Section 302 of ERISA), whether or
not waived, (c) the filing pursuant to Section 412(c) of the Code or Section
302(c) of ERISA of an application for a waiver of the minimum funding standard
with respect to any Plan or Multiemployer Plan, (d) the filing of a notice to
terminate any Plan if such termination would require material additional
contributions in order to be considered a standard termination within the
meaning of Section 4041(b) of ERISA, (e) a determination that any Plan is in
“at-risk status” or any Multiemployer Plan is in “endangered status” or
“critical status” (as each is defined in Section 303 and 305 of ERISA,
respectively), (f) the incurrence by the Borrower or any of its ERISA Affiliates
of any liability under Title IV of ERISA with respect to the termination of any
Plan other than a standard termination within the meaning of Section 4041(b) of
ERISA or the withdrawal or partial withdrawal of the Borrower or any of its
ERISA Affiliates from any Multiemployer Plan, (g) proceedings have been
instituted to terminate or appoint a trustee to administer any Plan which is
subject to Title IV of ERISA, (h) the receipt by the Borrower or any of its
ERISA Affiliates of any notice, or the receipt by any Multiemployer Plan from
the Borrower or any of its ERISA Affiliates of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is reasonably expected to be, insolvent or in reorganization, within the
meaning of Title IV of ERISA or (i) the occurrence of a non-exempt “prohibited
transaction” with respect to which the Borrower or any Restricted Subsidiary is
a “disqualified person” (each within the meaning of Section 4975 of the Code)
and that is reasonably likely to result in material liability to the Borrower.

 

 

 

 

 



 14 

 

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

“Excluded Subsidiary” shall mean each (a) Non-Recourse Entity, (b)
Securitization Entity, (c) Restricted Subsidiary that is prohibited by any
applicable law from guaranteeing the Obligations or that would require the
consent, approval, license or authorization of any Governmental Authority (other
than a Government Sponsored Entity) or any Regulatory Supervising Organization
to guarantee the Obligations (unless such consent, approval, license or
authorization has been received), (d) Unrestricted Subsidiary, (e) Immaterial
Subsidiary, (f) MSR Facility Trust, (g) Foreign Subsidiary, (h) Domestic
Subsidiary substantially all of the direct assets of which consist of Equity
Interests in one or more Foreign Subsidiaries, (i) Domestic Subsidiary of a
Foreign Subsidiary, (j) Subsidiary that is not a Wholly-Owned Subsidiary of the
Borrower, and (k) special purpose Subsidiary established solely for the purpose
of incurring Permitted Funding Indebtedness so long as such Subsidiary continues
to be utilized solely for such purpose and such Subsidiary was not established
for the purpose of evading the requirement to provide a Guaranty.

 

“Excluded Taxes” shall mean, any of the following Taxes imposed on or with
respect to the Recipient of any payment to be made by or on account of any
obligation of the Borrower or any other Credit Party hereunder, (a) Taxes
imposed on or measured by net income (however denominated), franchise Taxes, and
branch profits Taxes, in each case, (i) imposed as a result of such Recipient
being organized under the laws of, or having its principal office or, in the
case of any Lender, its applicable lending office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 2.21(a)), or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.20 amounts with respect to such
Taxes were payable either to such Lender's assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
withSection 2.20(b) and (d) any U.S. federal withholding Taxes imposed pursuant
to FATCA.

 

 



 15 

 

 

 



“Fair Market Value” shall mean, with respect to any asset (including any Equity
Interests of any Person), the price at which a willing buyer that is not an
Affiliate of the seller, and a willing seller, would reasonably be expected to
agree to purchase and sell such asset, as determined in good faith by the
Borrower or the Restricted Subsidiary selling such asset.

 

“Fannie Mae” shall mean the Federal National Mortgage Association, in its
corporate capacity, and any majority owned and controlled affiliate thereof.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the Closing
Date (or any amended or successor version that is substantively comparable and
not materially more onerous to comply with), any current or future regulations
or official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for the day for such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it.

 

“Fees” shall mean the Commitment Fees and the Administrative Agent Fees.

 

“FHA” shall mean the Federal Housing Administration, an agency within HUD, or
any successor thereto, and including the Federal Housing Commissioner and the
Secretary of Housing and Urban Development where appropriate under the FHA
regulations.

 

“Financial Covenants” shall mean the covenants set forth in Section 6.07,
Section 6.08 and Section 6.09.

 

“FINRA” shall mean the Financial Industry Regulatory Authority, Inc. or any
other self-regulatory body which succeeds to the functions of the Financial
Industry Regulatory Authority, Inc.

 

“Fixed Charges” shall mean, with respect to any Person for any period, the sum
of (1) Consolidated Interest Expense on Corporate Indebtedness and (2) all
Consolidated Interest Expense referred to in clauses (b), (c) and (d) of the
definition thereof.

 

 



 16 

 

 

“Foreign Lender” shall mean any Lender that is not a “United States person”
within the meaning of Section 7701(a)(30) of the Code.

 

“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States by the Borrower or any one or more of the Restricted
Subsidiaries primarily for the benefit of employees of the Borrower or such
Restricted Subsidiaries residing outside the United States, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

 

“Foreign Subsidiary” of any Person shall mean any Restricted Subsidiary of such
Person that is not a Domestic Subsidiary.

 

“Freddie Mac” shall mean the Federal Home Loan Mortgage Corporation or any
successor thereto.

 

“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time.

 

“Ginnie Mae” shall mean the Government National Mortgage Association and any
successor thereto.

 

“Government Sponsored Entity” shall mean (i) Fannie Mae, the Federal Home Loan
Mortgage Corporation and the Government National Mortgage Association and (ii)
any other entity that is “sponsored”, chartered or controlled by the federal
government of the United States.

 

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank, Government Sponsored Entity or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Granting Lender” shall have the meaning assigned to such term in Section
9.04(i).

 

“Guarantor” shall mean each “Guarantor” as defined in the Collateral and
Guaranty Agreement.

 

“Guaranty” shall mean a “Guaranty” as defined in the Collateral and Guaranty
Agreement.

 

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
lead, mold, urea formaldehyde foam insulation, polychlorinated biphenyls, and
radon gas; (b) any chemicals, materials or substances defined as or included in
the definition of “hazardous substances,” “hazardous waste,” “hazardous
materials,” “extremely hazardous substances,” “restricted hazardous waste,”
“toxic substances,” “toxic pollutants,” “contaminants,” or “pollutants,” or
words of similar import, under any applicable environmental law; and (c) any
other chemical, material or substance, the exposure to, or Release of which is
prohibited, limited or regulated by any Governmental Authority.

 

 

 

 

 



 17 

 

 

“Holdings” shall mean PennyMac Financial Services, Inc., a Delaware corporation.

 

“HUD” shall mean the United States Department of Housing and Urban Development
or any successor thereto.

 

“ICE LIBOR” shall have the meaning assigned to such term in the definition of
“Alternate Base Rate.”

 

“Immaterial Subsidiary” shall mean, at any date of determination, a Restricted
Subsidiary of the Borrower that, together with all other Immaterial
Subsidiaries, does not have Consolidated EBITDA (determined on a Pro Forma Basis
in accordance with the definition of “Pro Forma Basis” contained herein)
attributable to such Restricted Subsidiary and all other Immaterial Subsidiaries
for the period of four consecutive fiscal quarters ended on the last day of the
most recent fiscal period for which financial statements have been delivered
pursuant to Section 5.01 that equal or exceed 5% of Consolidated EBITDA
(determined on a Pro Forma Basis in accordance with the definition of “Pro Forma
Basis” contained herein) for such period. The Borrower shall notify the
Administrative Agent quarterly as to all Immaterial Subsidiaries as provided in
Section 5.01(d). As of the Closing Date, the Borrower confirms that PNMAC
Finance Corporation and PennyMac Loan Services, Inc. are Immaterial
Subsidiaries. The Borrower may designate and re-designate a Restricted
Subsidiary as an Immaterial Subsidiary at any time, subject to the terms set
forth in this definition.

 

“Incremental Advance Rate MSR Indebtedness” shall mean, as of any date of
determination, the amount of any MSR Indebtedness that exceeds 60% of the
Realizable Value of the assets that secure such MSR Indebtedness.

 

“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness of such Person for borrowed money and all obligations of such
Person for the deferred purchase price of property or services or under
conditional sale or other title retention agreements relating to property or
assets purchased by such Person, (ii) all unpaid drawings and unreimbursed
payments in respect of letters of credit, bankers’ acceptances, bank guaranties,
surety and appeal bonds and similar obligations, (iii) all indebtedness of the
types described in clause (i), (ii), (iv), (v), (vi) or (vii) of this definition
secured by any Lien on any property owned by such Person, whether or not such
indebtedness has been assumed by such Person or is non-recourse to such Person
(provided that, if the Person has not assumed or otherwise become liable in
respect of such indebtedness, such indebtedness shall be deemed to be in an
amount equal to the lesser of the Fair Market Value of the property to which
such Lien relates and the amount of the obligation so secured), (iv) all
Capitalized Lease Obligations of such Person, (v) all Contingent Obligations of
such Person in respect of indebtedness and other obligations described in
another clause of this definition, (vi) the net obligations under all Interest
Rate Protection Agreement, any Other Hedging Agreement or under any similar type
of agreement payable in cash and (vii) all obligations of such Person evidenced
by bonds, debentures, notes or similar instruments. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is directly liable therefor as a result of such Person’s ownership interest in
or other relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. Notwithstanding
the foregoing, Indebtedness shall not include trade payables, accrued expenses
and deferred tax and other credits incurred by any Person in accordance with
customary practices and in the ordinary course of business of such Person.

 

 

 

 

 



 18 

 

 

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.

 

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

 

“Information” shall have the meaning assigned to such term in Section 9.16.

 

“Intellectual Property” shall have the meaning assigned to such term in Section
3.20.

 

“Intercompany Loans” shall have the meaning assigned to such term in Section
6.05(viii).

 

“Intercompany Subordination Agreement” shall mean an Intercompany Subordination
Agreement among the Borrower and certain subsidiaries of the Borrower and the
Collateral Agent in form and substance reasonably acceptable to the Collateral
Agent.

 

“Interest Expense Coverage Ratio” shall mean, for any period, the ratio of (a)
Consolidated EBITDA for such period to (b) Fixed Charges of the Borrower and the
Restricted Subsidiaries for such period; provided that for purposes of any
calculation of the Interest Expense Coverage Ratio, Consolidated EBITDA and
Fixed Charges of the Borrower and the Restricted Subsidiaries shall be
determined on a Pro Forma Basis in accordance with the requirements of the
definition of “Pro Forma Basis” contained herein.

 

“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December, and (b) with respect
to any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
that would have been an Interest Payment Date had successive Interest Periods of
three months’ duration been applicable to such Borrowing.

 



“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3 or 6 months thereafter, as the
Borrower may elect; provided, however, that (a) if any Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day, (b) any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period and (c) no Interest Period for any Loan shall extend beyond the
maturity date of such Loan. Interest shall accrue from and including the first
day of an Interest Period to but excluding the last day of such Interest Period.
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

 

 



 19 

 

 

 

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap, derivative or other financial agreement or
arrangement used for the purposes of hedging interest rates.

 

“Interpolated Rate” shall mean, with respect to the LIBO Rate for any Loan, the
rate which results from interpolating on a linear basis between: (a) the rate
appearing on Reuters Screen LIBOR01 Page (or otherwise on the Reuters Screen)
for the longest period (for which that rate is available) which is less than the
Interest Period and (b) the rate appearing on Reuters Screen LIBOR01 Page (or
otherwise on the Reuters Screen) for the shortest period (for which that rate is
available) which exceeds the Interest Period, in each case as of approximately
11:00 a.m. (London time) on the date that is two (2) Business Days prior to the
commencement of such Interest Period.

 

“Investments” shall have the meaning assigned to such term in Section 6.05.

 

“IRS” shall mean the United States Internal Revenue Service.

 

“Knowledge of the Borrower” or “Knowledge of the Borrower or any Restricted
Subsidiary” shall mean the actual knowledge of any of the chief executive
officer, president, any vice-president, secretary, any assistant secretary,
treasurer, chief operating officer, chief financial officer, chief strategic
officer, general counsel, any assistant general counsel, chief information
officer or chief human resources officer, or any other Person performing
functions that would customarily be performed by a person holding any of the
foregoing positions, in each case of the Borrower or a Restricted Subsidiary, as
the case may be.

 

“LCA Election” shall have the meaning assigned to such term in Section 1.04.

 

“LCA Test Date” shall have the meaning assigned to such term in Section 1.04.

 

“Leaseholds” of any Person shall mean all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

 

 



 20 

 

 

 



“Lenders” shall mean (a) the Persons listed on Schedule 1.01(a) and (b) any
Person that has become a party hereto pursuant to an Assignment and Acceptance,
other than any such Person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance.

 

“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
applicable Interest Period, the London interbank offered rate as administered by
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for Dollars for a period equal in length to such
Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen
or, in the event such rate does not appear on either of such Reuters pages, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
as shall be selected by the Administrative Agent from time to time in its
reasonable discretion (in each case, the “LIBOR Screen Rate”) at approximately
11:00 a.m. (London time) two (2) Business Days prior to the commencement of such
Interest Period; provided that, if the LIBOR Screen Rate shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement;
provided further, that if a LIBOR Screen Rate shall not be available at such
time for such Interest Period, then the LIBO Rate for such Interest Period shall
be the Interpolated Rate.

 

“LIBOR Screen Rate” shall have the meaning assigned to such term in the
definition of “LIBO Rate”.

 

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, charge, lien (statutory or other),
preference, priority or other security agreement of any kind or nature
whatsoever (including, without limitation, the interest of a vendor or a lessor
under any capital lease, conditional sale agreement or other title retention
agreement or any financing lease having substantially the same economic effect
as any of the foregoing); provided that in no event shall an operating lease or
a transfer of assets pursuant to a Co-Investment Transaction be deemed to
constitute a Lien.

 

“Limited Condition Acquisition” shall mean any Permitted Acquisition the
consummation of which by the Borrower or any Subsidiary is not expressly
conditioned on the availability of, or on obtaining, third party financing.

 

“Loans” shall mean the revolving loans made by the Lenders to the Borrower
pursuant to Section 2.01.

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” shall mean a material adverse effect on (i) the
business, operations, property, assets or financial condition of the Borrower
and its Restricted Subsidiaries taken as a whole, (ii) the rights or remedies of
or benefits available to the Lenders, the Administrative Agent or the Collateral
Agent hereunder, under the Collateral and Guaranty Agreement or under any other
material Credit Document or (iii) the ability of Holdings, the Borrower or the
other Credit Parties, taken as a whole, to perform its or their obligations to
the Lenders, the Administrative Agent or the Collateral Agent hereunder, under
the Collateral and Guaranty Agreement or under any other material Credit
Document.

 

 

 

 

 



 21 

 

 

“Maturity Date” shall mean the day that is 364 days after the Closing Date,
provided that if such day is not a Business Day, the Maturity Date shall be the
immediately preceding Business Day.

 

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

 

“Moody’s” shall mean Moody’s Investors Service, Inc., a subsidiary of Moody’s
Corporation, and its successors, provided, that in the event Moody’s is no
longer in existence, references to Moody’s shall instead refer to a nationally
recognized statistical rating organization (as defined in Section 3(a)(62) of
the Exchange Act) designated by the Borrower, notice of which shall be given to
the Administrative Agent.

 

“MSR” of any Person shall mean any and all of the following: (a) all rights of
such Person to service mortgage loans, (b) all rights of such Person as
“Servicer” (or similar designation) in such Person’s capacity as servicing
rights owner with respect to such mortgage loans under the related Servicing
Agreement, including, without limitation (but subject to the restrictions set
forth therein) directing who may service such mortgage loans, (c) any and all
rights of such Person to servicing fees and other compensation for servicing
such mortgage loans, (d) any late fees, penalties or similar payments with
respect to such mortgage loans, (e) all accounts and rights to payment related
to any of the property described in this definition and (f) the right to possess
and use any and all servicing files, servicing records, data tapes, computer
records, or other information pertaining to such mortgage loans to the extent
relating to the past, present or prospective servicing of such mortgage loans.

 

“MSR Call Option” shall mean the right of an MSR Lender which is a Government
Sponsored Entity to repurchase MSR from the Borrower or any Restricted
Subsidiary the purchase of which was initially financed by such MSR Lender with
proceeds of Permitted MSR Indebtedness so long as the purchase price in respect
thereof is at Fair Market Value and for cash.

 

“MSR Facility” shall mean any financing arrangement of any kind, including, but
not limited to, financing arrangements in the form of repurchase facilities,
loan agreements, note issuance facilities and commercial paper facilities
(excluding in all cases, Securitizations), with a financial institution or other
lender or purchaser exclusively to finance or refinance the purchase,
origination, pooling or funding by the Borrower or a Restricted Subsidiary of
MSRs originated, purchased, or owned by the Borrower or any Restricted
Subsidiary in the ordinary course of business.

 

“MSR Facility Trust” shall mean any Person (whether or not a Restricted
Subsidiary) established for the purpose of issuing notes or other securities in
connection with an MSR Facility, which (i) notes and securities are backed by
specified MSRs purchased by such Person from the Borrower or any Restricted
Subsidiary, or (ii) notes and securities are backed by specified mortgage loans
purchased by such Person from the Borrower or any Restricted Subsidiary.

 

 

 

 

 



 22 

 

 

“MSR Indebtedness” shall mean Indebtedness in connection with an MSR Facility;
the amount of any particular MSR Indebtedness as of any date of determination
shall be calculated in accordance with GAAP.

 

“MSR Lender” shall mean a third party financing source (including, without
limitation, Fannie Mae) which provides financing to the Borrower or a Restricted
Subsidiary the proceeds of which are used exclusively to purchase MSR relating
to Residential Mortgage Loans.

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA and subject to Title IV of ERISA to which the
Borrower or any ERISA Affiliate currently makes or is obligated to make
contributions or to which the Borrower or any ERISA Affiliate has made or was
obligated, within the preceding six years, to make contributions.

 

“NAIC” shall mean the National Association of Insurance Commissioners.

 

“Net Cash Proceeds” shall mean, for any event requiring a prepayment of Loans
and/or reduction in Commitments pursuant to Section 2.13(b), the gross cash
proceeds (including any cash received by way of deferred payment pursuant to a
promissory note, receivable or otherwise, but only as and when received)
received from such event, net of reasonable transaction costs (including, as
applicable, any underwriting, brokerage or other customary commissions and
reasonable legal, advisory and other fees and expenses associated therewith)
received from any such event.

 

“Non-Credit Party Investment Amount” shall mean, at any time, an amount equal to
$5,000,000 minus the aggregate amount of all Investments made after the Closing
Date in reliance on Section 6.05(iii), Section 6.05(ix)(C) or the second proviso
of Section 6.05(xii).

 

“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

 

“Non-Recourse Entities” shall mean, collectively, each Non-Recourse Servicer
Advance Debt Entity, each Non-Recourse Warehouse Debt Entity and each
Securitization Entity.

 

“Non-Recourse Indebtedness” shall mean, with respect to any specified Person or
any of its Subsidiaries, Indebtedness that is:

 

(i) specifically advanced to finance the acquisition of investment assets and
secured only by the assets to which such Indebtedness relates without recourse
to such Person or any of its Restricted Subsidiaries (other than subject to such
customary carve-out matters for which such Person or its Restricted Subsidiaries
acts as a guarantor in connection with such Indebtedness, such as fraud,
misappropriation, breach of representation and warranty and misapplication,
unless, until and for so long as a claim for payment or performance has been
made thereunder (which has not been satisfied) at which time the obligations
with respect to any such customary carve-out shall not be considered
Non-Recourse Indebtedness, to the extent that such claim is a liability of such
Person for GAAP purposes);

 

 

 

 

 



 23 

 

 

(ii) advanced to (A) such Person or its Restricted Subsidiaries that holds
investment assets or (B) any of such Person’s Subsidiaries or group of such
Person’s Subsidiaries formed for the sole purpose of acquiring or holding
investment assets, in each case, against which a loan is obtained that is made
without recourse to, and with no cross-collateralization against, such Person’s
or any of such Person’s Restricted Subsidiaries’ other assets (other than
(x) cross-collateralization against assets which serve as collateral for other
Non-Recourse Indebtedness and (y) subject to such customary carve-out matters
for which such Person or its Restricted Subsidiaries acts as a guarantor in
connection with such Indebtedness, such as fraud, misappropriation, breach of
representation and warranty and misapplication, unless, until and for so long as
a claim for payment or performance has been made thereunder (which has not been
satisfied) at which time the obligations with respect to any such customary
carve-out shall not be considered Non-Recourse Indebtedness, to the extent that
such claim is a liability of such Person for GAAP purposes) and upon complete or
partial liquidation of which the loan must be correspondingly completely or
partially repaid, as the case may be; or

 

(iii) specifically advanced to finance the acquisition of real property and
secured by only the real property to which such Indebtedness relates without
recourse to such Person or any of its Restricted Subsidiaries (other than
subject to such customary carve-out matters for which such Person or any of its
Restricted Subsidiaries acts as a guarantor in connection with such
Indebtedness, such as fraud, misappropriation, breach of representation and
warranty and misapplication, unless, until and for so long as a claim for
payment or performance has been made thereunder (which has not been satisfied)
at which time the obligations with respect to any such customary carve-out shall
not be considered Non-Recourse Indebtedness, to the extent that such claim is a
liability of such Person for GAAP purposes) provided that, notwithstanding the
foregoing, to the extent that any Non-Recourse Indebtedness is made with
recourse to other assets of a Person or its Restricted Subsidiaries, only that
portion of such Non-Recourse Indebtedness that is recourse to such other assets
or Restricted Subsidiaries shall be deemed not to be Non-Recourse Indebtedness.

 

“Non-Recourse Servicer Advance Debt Entity” shall mean any special purpose
bankruptcy remote Restricted Subsidiary of the Borrower that is exclusively
engaged in making Servicing Advances and the incurrence of Permitted Servicing
Advance Facility Indebtedness that constitutes Non-Recourse Indebtedness in
connection therewith and activities relating directly thereto.

 

“Non-Recourse Warehouse Debt Entity” shall mean any special purpose bankruptcy
remote Restricted Subsidiary of the Borrower that is exclusively engaged in the
origination of residential mortgage loans and the incurrence of Permitted
Warehouse Indebtedness that constitutes Non-Recourse Indebtedness in connection
therewith and activities relating directly thereto.

 

 

 

 

 



 24 

 

 

“Non-Wholly Owned Subsidiary” shall mean, as to any Person, each Subsidiary of
such Person which is not a Wholly-Owned Subsidiary of such Person.

 

“Notes” shall mean any promissory notes issued from time to time pursuant to
Section 2.04(e).

 

“Obligations” shall mean all amounts owing to the Administrative Agent, the
Collateral Agent or any Lender pursuant to the terms of this Agreement or any
other Credit Document, including, without limitation, all amounts in respect of
any principal, premium, interest (including any interest accruing after the
commencement of any bankruptcy, insolvency, receivership or similar proceeding
(or which would accrue but for the operation of applicable bankruptcy or
insolvency laws) at the rate provided for herein, whether or not such interest
is an allowed or allowable claim in any such proceeding), penalties, fees,
expenses, indemnifications, reimbursements, damages and other liabilities, and
guarantees of the foregoing amounts.

 

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

 

“Other Hedging Agreements” shall mean any foreign exchange contracts, currency
swap agreements, futures contract, options on futures contract, commodity
agreements or other similar arrangements, or arrangements designed to protect
against fluctuations in currency values or commodity prices.

 

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, property, excise, mortgage, recording, filing or similar Taxes that
arise from any payment made under, from the execution, delivery, recording,
performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, any Credit Document,
except any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment made pursuant to Section 2.21

 

“Permitted Acquisition” shall have the meaning assigned to such term in Section
6.05(xii).

 

“Permitted Funding Indebtedness” shall mean (i) any Permitted Servicing Advance
Facility Indebtedness, (ii) any Permitted Warehouse Indebtedness, (iii) any
Permitted MSR Indebtedness, (iv) any Indebtedness of the type set forth in
clauses (i) – (iii) of this definition that is acquired by the Borrower or any
Restricted Subsidiary in connection with a Permitted Acquisition or Servicing
Acquisition, and (v) any facility that combines any Indebtedness under clauses
(i) - (iv) of this definition.

 

 

 

 

 



 25 

 

 

“Permitted Holders” shall mean the Sponsors and their respective Affiliates
(other than any portfolio company).

 

“Permitted Liens” shall have the meaning assigned to such term in Section 6.01.

 

“Permitted MSR Indebtedness” shall mean MSR Indebtedness; provided that solely
as of the date of the incurrence of such MSR Indebtedness, the amount of any
excess (determined as of the most recent date for which internal financial
statements are available) of (x) the amount of any such MSR Indebtedness for
which the holder thereof has contractual recourse to the Borrower or the
Restricted Subsidiaries to satisfy claims with respect to such MSR Indebtedness
(other than subject to such customary carve-out matters for which such Person or
its Restricted Subsidiaries acts as a guarantor in connection with such
Indebtedness, such as fraud, misappropriation, breaches of representations or
warranties and misapplication, unless, until and for so long as a claim for
payment or performance has been made thereunder (which has not been satisfied)
at which time the obligations with respect to any such customary carve-out shall
not be considered Permitted MSR Indebtedness, to the extent that such claim is a
liability of such Person for GAAP purposes) over (y) the aggregate (without
duplication of amounts) Realizable Value of the assets that secure such MSR
Indebtedness shall not be Permitted MSR Indebtedness (but shall not be deemed to
be a new incurrence of Indebtedness subject to Section 6.04 except with respect
to, and solely to the extent of, any such excess that exists upon the initial
incurrence of such Indebtedness which excess shall be entitled to be incurred
pursuant to any other provision of Section 6.04). The amount of any particular
Permitted MSR Indebtedness as of any date of determination shall be calculated
in accordance with GAAP.

 

“Permitted RC Asset Lien” shall mean any Lien permitted under Section 6.01(i)
and (xvii).

 

“Permitted Refinancing” shall mean any Indebtedness (the “refinancing
Indebtedness”) issued in exchange for, or the net proceeds of which are used to
refinance, renew, replace, defease, discharge or refund, other Indebtedness (the
“refinanced Indebtedness”); provided that:

 

(a) the principal amount of such refinancing Indebtedness does not exceed the
principal amount of the refinanced Indebtedness (plus all accrued interest
thereon and the amount of all reasonable fees, expenses and premiums incurred in
connection with such exchange, refinancing, renewal, replacement, defeasance,
discharge or refunding);

 

(b) such refinancing Indebtedness has a final maturity date later than the final
maturity date of, and has a weighted average life to maturity equal to or
greater than the weighted average life to maturity of, the refinanced
Indebtedness;

 

(c) the terms of such refinancing Indebtedness (including as to collateral),
taken as a whole (as reasonably determined by the Borrower), are not more
restrictive to the Credit Parties than the refinanced Indebtedness (other than
with respect to interest rates, fees, premiums and no call periods);

 

 

 

 

 



 26 

 

 

(d) no person, other than an obligor in respect of such refinanced Indebtedness,
shall be an obligor in respect of such refinancing Indebtedness;

 

(e) if the refinanced Indebtedness is subordinated in right of payment or in
lien priority to the Obligations, the refinancing Indebtedness shall be
subordinated in right of payment or in lien priority, as applicable, to the
Obligations on terms at least as favorable to the Lenders as those contained in
the documentation governing the refinanced Indebtedness; and

 

(f) no Event of Default shall have occurred and be continuing at the time of
such exchange, refinancing, renewal, replacement, defeasance, discharge or
refunding.

 

“Permitted Securitization Indebtedness” shall mean Securitization Indebtedness;
provided that (i) in connection with any Securitization, any Warehouse
Indebtedness or MSR Indebtedness used to finance the purchase, origination or
pooling of any receivables subject to such Securitization is repaid in
connection with such Securitization to the extent of the net proceeds received
by the Borrower and the Restricted Subsidiaries from the applicable
Securitization Entity and (ii) solely as of the date of the incurrence of such
Permitted Securitization Indebtedness, the amount of any excess (determined as
of the most recent date for which internal financial statements are available)
of (x) the amount of any such Securitization Indebtedness for which the holder
thereof has contractual recourse to the Borrower or any Restricted Subsidiary to
satisfy claims with respect to such Securitization Indebtedness (other than
subject to such customary carve-out matters for which such Person or its
Restricted Subsidiaries acts as a guarantor in connection with such
Indebtedness, such as fraud, misappropriation, breaches of representations or
warranties and misapplication, unless, until and for so long as a claim for
payment or performance has been made thereunder (which has not been satisfied)
at which time the obligations with respect to any such customary carve-out shall
not be considered Permitted Securitization Indebtedness, to the extent that such
claim is a liability of such Person for GAAP purposes) over (y) the aggregate
(without duplication of amounts) Realizable Value of the assets that secure such
Securitization Indebtedness shall not be Permitted Securitization Indebtedness
(but shall not be deemed to be a new incurrence of Indebtedness subject to
Section 6.04 except with respect to, and solely to the extent of, any such
excess that exists upon the initial incurrence of such Indebtedness, which
excess shall be entitled to be incurred pursuant to any other provision of
Section 6.04).

 

“Permitted Servicing Advance Facility Indebtedness” shall mean any Indebtedness
of the Borrower or any Restricted Subsidiary incurred under a Servicing Advance
Facility; provided, however, that solely as of the date of the incurrence of
such Permitted Servicing Advance Facility Indebtedness, the amount of any excess
(determined as of the most recent date for which internal financial statements
are available) of (x) the amount of any such Permitted Servicing Advance
Facility Indebtedness for which the holder thereof has contractual recourse
(other than subject to such customary carve-out matters for which such Person or
its Restricted Subsidiaries acts as a guarantor in connection with such
Indebtedness, such as fraud, misappropriation, breaches of representations or
warranties and misapplication, unless, until and for so long as a claim for
payment or performance has been made thereunder (which has not been satisfied)
at which time the obligations with respect to any such customary carve-out shall
not be considered Permitted Servicing Advance Facility Indebtedness, to the
extent that such claim is a liability of such Person for GAAP purposes) to the
Borrower or the Restricted Subsidiaries to satisfy claims with respect to such
Permitted Servicing Advance Facility Indebtedness over (y) the aggregate
(without duplication of amounts) Realizable Value of the assets that secure such
Permitted Servicing Advance Facility Indebtedness shall not be Permitted
Servicing Advance Facility Indebtedness (but shall not be deemed to be a new
incurrence of Indebtedness subject to 0 except with respect to, and solely to
the extent of, any such excess that exists upon the initial incurrence of such
Indebtedness under a Servicing Advance Facility which excess shall be entitled
to be incurred pursuant to any other provision of Section 6.04).

 

 

 

 

 



 27 

 

 

“Permitted Tax Distribution” shall mean any distribution permitted by Section
5.10(b) of the PNMAC Limited Liability Company Agreement.

 

“Permitted Warehouse Indebtedness” shall mean Warehouse Indebtedness; provided
that solely as of the date of the incurrence of such Warehouse Indebtedness],
the amount of any excess (determined as of the most recent date for which
internal financial statements are available) of (x) the amount of any such
Warehouse Indebtedness for which the holder thereof has contractual recourse to
the Borrower or any Restricted Subsidiary to satisfy claims with respect to such
Warehouse Indebtedness (other than subject to such customary carve-out matters
for which such Person or its Restricted Subsidiaries acts as a guarantor in
connection with such Indebtedness, such as fraud, misappropriation, breaches of
representations or warranties and misapplication, unless, until and for so long
as a claim for payment or performance has been made thereunder (which has not
been satisfied) at which time the obligations with respect to any such customary
carve-out shall not be considered Permitted Warehouse Indebtedness, to the
extent that such claim is a liability of such Person for GAAP purposes) over
(y) the aggregate (without duplication of amounts) Realizable Value of the
assets that secure such Warehouse Indebtedness shall not be Permitted Warehouse
Indebtedness (but shall not be deemed to be a new incurrence of Indebtedness
subject to Section 6.04 except with respect to, and solely to the extent of, any
such excess that exists upon the initial incurrence of such Indebtedness which
excess shall be entitled to be incurred pursuant to any other provision of
Section 6.04). The amount of any particular Permitted Warehouse Indebtedness as
of any date of determination shall be calculated in accordance with GAAP.

 

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any Governmental Authority.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Platform” shall have the meaning assigned to such term in Section 9.01.

 

 

 

 

 



 28 

 

 

“PNMAC Limited Liability Company Agreement” shall mean the Fourth Amended and
Restated Limited Liability Company Agreement of Private National Mortgage
Acceptance Company, LLC, among the Borrower and the members party thereto,
effective May 8, 2013, as in effect on the Closing Date and any amendment,
modification or replacement of such agreement that is permitted hereunder.

 

“PNMAC Mortgage Opportunity Agreement” shall mean the Limited Partnership
Agreement of PNMAC Mortgage Opportunity Fund, L.P., among PNMAC Opportunity Fund
Associates, LLC, as general partner, and the partners party thereto, dated as of
August 1, 2008, as in effect on the Closing Date and any amendment, modification
or replacement of such agreement that is permitted hereunder.

 

“Preferred Equity”, as applied to the Equity Interests of any Person, shall mean
Equity Interests of such Person (other than common Equity Interests of such
Person) of any class or classes (however designed) that ranks prior, as to the
payment of dividends or as to the distribution of assets upon any voluntary or
involuntary liquidation, dissolution or winding up of such Person, to shares of
Equity Interests of any other class of such Person.

 

“Prime Rate” shall mean the rate of interest per annum determined from time to
time by Credit Suisse AG as its prime rate in effect at its principal office in
New York City and notified to the Borrower. The prime rate is a rate set by
Credit Suisse AG based upon various factors including Credit Suisse AG’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such rate.

 

“Pro Forma Basis” shall mean, in connection with any calculation of compliance
with any financial covenant or financial term, the calculation thereof after
giving effect on a pro forma basis to (without duplication) (x) the incurrence,
assumption, guarantee, redemption, repayment, retirement or extinguishment of
any Indebtedness (other than (A) revolving Indebtedness, except, in the case of
an incurrence, assumption or guarantee, to the extent same is incurred, assumed
or guaranteed to refinance other outstanding Indebtedness or to finance a
Permitted Acquisition or any purchase of MSRs, Servicing Advances or servicing
rights permitted hereunder or, in the case of a redemption, repayment,
retirement or extinguishment, to the extent all commitments under such revolving
Indebtedness are permanently and correspondingly terminated, and (B) any
Permitted MSR Indebtedness) after the first day of the relevant Calculation
Period or Test Period, as the case may be, as if such Indebtedness had been
incurred, assumed, guaranteed, redeemed, repaid, retired or extinguished (and
the proceeds thereof applied) on the first day of such Test Period or
Calculation Period, as the case may be) and (y) any Permitted Acquisition, any
purchase of MSRs, Servicing Advances or servicing rights permitted hereunder,
entry into a bona fide subservicing agreement in respect of MSRs or any
Significant Asset Sale then being consummated (each, a “Subject Transaction”) as
well as any other Subject Transaction if consummated after the first day of the
relevant Test Period or Calculation Period, as the case may be, and on or prior
to the date of the respective Subject Transaction then being effected, as if
each such transaction had been effected on the first day of such Test Period or
Calculation Period, as the case may be with the following rules to apply in
connection therewith:

 

 



 29 

 

 

 



(i)           all Indebtedness (x) (other than revolving Indebtedness, except to
the extent same is incurred, assumed or guaranteed to refinance other
outstanding Indebtedness or to finance a Permitted Acquisition or any purchase
of MSRs, Servicing Advances or servicing rights permitted hereunder, and other
than Permitted MSR Indebtedness) incurred, assumed or guaranteed after the first
day of the relevant Test Period or Calculation Period (whether incurred, assumed
or guaranteed to finance a Permitted Acquisition, any purchase of MSRs,
Servicing Advances or servicing rights permitted hereunder, to refinance
Indebtedness or otherwise) shall be deemed to have been incurred, assumed or
guaranteed (and the proceeds thereof applied) on the first day of such Test
Period or Calculation Period, as the case may be, and remain outstanding through
the date of determination and (y) (other than revolving Indebtedness, except to
the extent accompanied by a corresponding permanent commitment reduction)
permanently redeemed, repaid, retired or extinguished after the first day of the
relevant Test Period or Calculation Period, as the case may be, shall be deemed
to have been retired or redeemed on the first day of such Test Period or
Calculation Period, as the case may be, and remain redeemed, repaid, retired or
extinguished through the date of determination;

 

(ii)          all Indebtedness assumed to be outstanding pursuant to preceding
clause (i) shall be deemed to have borne interest at (x) the rate applicable
thereto, in the case of fixed rate indebtedness or (y) the rates which would
have been applicable thereto during the respective period when same was deemed
outstanding, in the case of floating rate Indebtedness (although interest
expense with respect to any Indebtedness for periods while same was actually
outstanding during the respective period shall be calculated using the actual
rates applicable thereto while same was actually outstanding); provided that all
Indebtedness (whether actually outstanding or deemed outstanding) bearing
interest at a floating rate of interest shall be tested on the basis of the
rates applicable at the time the determination is made pursuant to said
provisions; and

 

(iii)          whenever pro forma effect is given to any Subject Transaction,
the pro forma calculations shall be made in good faith by an Authorized Officer
of the Borrower and, except as set forth in the next sentence, in a manner
consistent with Article 11 of Regulation S-X of the Securities Act, as set forth
in a certificate of an Authorized Officer of the Borrower (with supporting
calculations) delivered to the Administrative Agent. In addition to any
adjustments consistent with Regulation S-X, such certificate may set forth
additional pro forma adjustments arising out of factually supportable and
identifiable cost savings or business optimization initiatives (including cost
saving synergies) attributable to any such transaction (net of any additional
costs associated with such transaction) and expected in good faith to be
realized within 12 months following such transaction, including, but not limited
to, (w) reduction in personnel expenses, (x) reduction of costs related to
administrative functions, (y) reductions of costs related to leased or owned
properties and (z) reductions from the consolidation of operations and
streamlining of corporate overhead (taking into account, for purposes of
determining such calculation, any historical financial statements of the
business or entities acquired or disposed of, assuming such transaction and all
other such transaction that have been consummated since the beginning of such
period, and any Indebtedness or other liabilities repaid or incurred in
connection therewith had been consummated and incurred or repaid at the
beginning of such period); provided, that, the aggregate amount of adjustments
made pursuant to this sentence shall at no time exceed $5,000,000.

 

 



 30 

 

 

 



“Pro Rata Percentage” of any Lender at any time shall mean the percentage of the
Total Commitment represented by such Lender’s Commitment. In the event the
Commitments shall have expired or been terminated, the Pro Rata Percentages
shall be determined on the basis of the Commitments most recently in effect,
giving effect to any subsequent assignments.

 

“Property” shall mean the Real Property, including the improvements thereon, or
the personal property (tangible and intangible), in either case which are
encumbered pursuant to a Securitization.

 

“Qualified Equity Interest” shall mean any Equity Interest that is not a
Disqualified Equity Interest.

 

“RC Asset” shall mean, at any time, any asset of any Credit Party that satisfies
each of the following requirements at such time: (a) such asset shall be of a
class set forth as an “Eligible Asset Class” on Schedule 1.01(d), (b) such asset
shall be owned exclusively by a Credit Party, (c) such asset shall be subject to
a perfected first-priority security interest in favor of the Collateral Agent
(other than Permitted RC Asset Liens) pursuant to the Security Documents, (d)
such asset shall be free and clear of all other Liens and (e) such asset shall
be denominated in Dollars and any real property securing such asset shall be
located in the United States. For the avoidance of doubt any cash and Cash
Equivalents shall be deemed not to be subject to a perfected first-priority
security interest in favor of the Collateral Agent unless such cash and Cash
Equivalents are held in a deposit account or a securities account subject to an
account control agreement in favor of the Collateral Agent and such account
control agreement is satisfactory to the Collateral Agent.

 

“RC Asset Amount” shall mean, at any time, an amount equal to the aggregate RC
Asset Contributions for all RC Assets at such time; provided that at no time
shall the RC Asset Contributions from RC Assets belonging to the “Carried
interest due from funds” asset class account for more than 50% of the RC Asset
Amount.

 

“RC Asset Contribution” shall mean, for any RC Asset at any time, an amount
equal to (a) the carrying value of such RC Asset under GAAP as at such time;
provided that, with respect to any RC Asset belonging to the “Carried interest
due from funds” asset class, such carrying value at any time shall be deemed to
be the carrying value of such RC Asset as of the last day of the period covered
by the monthly compliance certificate most recently delivered pursuant to
Section 5.01(d) (and, prior to the first such delivery, the aggregate carrying
value of such RC Assets shall be deemed to be $70,030,129), multiplied by (b)
the percentage set forth opposite the applicable asset class to which such RC
Asset belongs on Schedule 1.01(d).

 

 



 31 

 

 

 



“RC Asset Coverage Ratio” shall mean, at any time of determination, the ratio of
(x) the RC Asset Amount at such time to (y) the Aggregate Revolving Credit
Exposure at such time (after giving effect to any contemporaneous Borrowing at
or about such time).

 

“RC Asset Coverage Ratio Deficiency” shall mean the RC Asset Coverage Ratio is
less than 1.00:1.00 at any time.

 

“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.

 

“Realizable Value” of an asset shall mean (i) with respect to any REO Asset, the
value realizable upon the disposition of such asset as determined by the
Borrower in its reasonable discretion and consistent with customary industry
practice and (ii) with respect to any other asset, the lesser of (x) if
applicable, the face value of such asset and (y) the market value of such asset
as determined by the Borrower in accordance with the agreement governing the
applicable Permitted Servicing Advance Facility Indebtedness, Permitted
Warehouse Indebtedness or Permitted MSR Indebtedness, as the case may be (or, if
such agreement does not contain any related provision, as determined by senior
management of the Borrower in good faith); provided, however, that the
realizable value of any asset described in clause (i) or (ii) above which an
unaffiliated third party has a binding contractual commitment to purchase from
the Borrower or any Restricted Subsidiary shall be the minimum price payable to
the Borrower or such Restricted Subsidiary for such asset pursuant to such
contractual commitment.

 

“Recipient” shall mean (a) the Administrative Agent and (b) any Lender, as
applicable.

 

“Register” shall have the meaning assigned to such term in Section 9.04(d).

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

 

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

 



 32 

 

 

 



“Regulatory Supervising Organization” shall mean any of (a) the SEC, (b) FINRA,
(c) the New York Stock Exchange, (d) state securities commissions and (e) any
other U.S. or foreign governmental or self-regulatory organization, exchange,
clearing house or financial regulatory authority of which the Borrower or any
Restricted Subsidiary is a member or to whose rules it is subject.

 

“Related Fund” shall mean, with respect to any Lender that is a fund or
commingled investment vehicle that invests in bank loans, any other fund that
invests in bank loans and is managed or advised by the same investment advisor
as such Lender or by an Affiliate of such investment advisor.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, trustees, officers, employees,
agents, representatives and advisors of such Person and such Person’s
Affiliates.

 

“Release” shall mean actively or passively disposing, discharging, injecting,
spilling, pumping, leaking, leaching, dumping, emitting, escaping, emptying,
pouring, seeping, migrating or the like, into or upon any land or water or air,
or otherwise entering into the environment.

 

“REO Asset” of a Person shall mean a real estate asset owned by such Person and
acquired as a result of the foreclosure or other enforcement of a lien on such
asset securing a Servicing Advance or loans and other mortgage-related
receivables purchased or originated by the Borrower or any Restricted Subsidiary
in the ordinary course of business.

 

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan that is subject to Title IV of ERISA other than those
events as to which the 30-day notice period is waived.

 

“Required Lenders” shall mean, at any time, Lenders having Loans and unused
Commitments representing more than 50% of the sum of all Loans outstanding and
unused Commitments at such time. The Loans and unused Commitments of any
Defaulting Lender shall be disregarded in the determination of the Required
Lenders at any time.

 

“Residential Mortgage Loan” shall mean any residential mortgage loan,
manufactured housing installment sale contract and loan agreement, home equity
loan, home improvement loan, consumer installment sale contract or similar loan
evidenced by a Residential Mortgage Note, and any installment sale contract,
loan contract or chattel paper.

 

“Residential Mortgage Note” shall mean a promissory note, bond or similar
instrument evidencing indebtedness of an obligor under a Residential Mortgage
Loan, including, without limitation, all related security interests and any and
all rights to receive payments due thereunder.

 

“Residual Funding Facility” shall mean any funding arrangement with a financial
institution or institutions or other lenders or purchasers under which advances
are made to the Borrower or any Restricted Subsidiary secured by Residual
Interests.

 

 



 33 

 

 

 



“Residual Indebtedness” shall mean any Indebtedness of the Borrower or any
Restricted Subsidiary under any Residual Funding Facility.

 

“Residual Interests” shall mean any residual, subordinated, reserve accounts and
retained ownership interest held by the Borrower or a Restricted Subsidiary in
Securitization Entities, Warehouse Facility Trusts and/or MSR Facility Trusts,
regardless of whether required to appear on the face of consolidated financial
statements in accordance with GAAP.

 

“Restricted Subsidiary” shall mean a Subsidiary other than an Unrestricted
Subsidiary.

 

“Returns” shall have the meaning assigned to such term in Section 3.09.

 

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the aggregate principal amount at such time of all outstanding Loans of such
Lender.

 

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., and its successors, provided, that in the event S&P
is no longer in existence, references to S&P shall instead refer to a nationally
recognized statistical rating organization (as defined in Section 3(a)(62) of
the Exchange Act) designated by the Borrower, notice of which shall be given to
the Administrative Agent.

 

“Sanctions” shall have the meaning assigned to such term in Section 3.22.

 

“SEC” shall have the meaning assigned to such term in Section 5.01(f).

 

“Secured Creditors” shall have the meaning assigned that term in the respective
Security Documents.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

“Securitization” shall mean a public or private transfer, sale or financing of
Servicing Advances and/or mortgage loans, installment contracts, other loans and
any other asset capable of being securitized (collectively, the “Securitization
Assets”) by which the Borrower or any Restricted Subsidiary directly or
indirectly securitizes a pool of specified Securitization Assets including,
without limitation, any such transaction involving the sale of specified
Servicing Advances or mortgage loans to a Securitization Entity.

 

“Securitization Assets” shall have the meaning specified in the definition of
“Securitization.”

 

“Securitization Entity” shall mean (i) any Person (whether or not a Restricted
Subsidiary of the Borrower) established for the purpose of issuing asset-backed
or mortgaged-backed or mortgage pass-through securities of any kind (including
collateralized mortgage obligations and net interest margin securities),
(ii) any special purpose Subsidiary established for the purpose of selling,
depositing or contributing Securitization Assets into a Person described in
clause (i) or holding securities in any related Securitization Entity,
regardless of whether such person is an issuer of securities; provided that such
Person is not an obligor with respect to any Indebtedness of the Borrower or any
Subsidiary Guarantor and (iii) any special purpose Subsidiary of the Borrower
formed exclusively for the purpose of satisfying the requirements of Credit
Enhancement Agreements and regardless of whether such Subsidiary is an issuer of
securities; provided that such Person is not an obligor with respect to any
Indebtedness of the Borrower or any Subsidiary Guarantor other than under Credit
Enhancement Agreements.

 

 



 34 

 

 

 



“Securitization Indebtedness” shall mean (i) Indebtedness of the Borrower or any
Restricted Subsidiary incurred pursuant to on-balance sheet Securitizations
treated as financings and (ii) any Indebtedness consisting of advances made to
the Borrower or any Restricted Subsidiary based upon securities issued by a
Securitization Entity pursuant to a Securitization and acquired or retained by
the Borrower or any Restricted Subsidiary.

 

“Security Document” shall mean and include the Collateral and Guaranty
Agreement.

 

“Servicing Acquisition” shall mean an acquisition permitted under this Agreement
of MSRs, Servicing Advances or servicing rights.

 

“Servicing Advance Facility” shall mean any funding arrangement with lenders
collateralized in whole or in part by Servicing Advances under which advances
are made to the Borrower or any Restricted Subsidiaries based on such
collateral.

 

“Servicing Advances” shall mean advances made by the Borrower or any Restricted
Subsidiary in its capacity as servicer of any mortgage-related receivables to
fund principal, interest, escrow, foreclosure, insurance, tax or other payments
or advances when the borrower on the underlying receivable is delinquent in
making payments on such receivable; to enforce remedies, manage and liquidate
REO Assets; or that the Borrower or any Restricted Subsidiary otherwise advances
in its capacity as servicer.

 

“Servicing Agreements” shall mean any servicing agreements (including whole loan
servicing agreements for portfolios of whole mortgage loans), pooling and
servicing agreements, interim servicing agreements and other servicing
agreements, and any other agreement governing the rights, duties and obligations
of either the Borrower or any Restricted Subsidiary, as a servicer, under such
servicing agreements.

 

“Significant Asset Sale” shall mean each sale, disposition or other transfer of
assets (or series of related sales, dispositions or other transfers of assets)
other than in the ordinary course of business which generates net cash proceeds
of at least $2,500,000.

 

“Specified Contract” shall have the meaning assigned to such term in the
Collateral and Guaranty Agreement.

 

“Sponsors” shall mean, collectively, HC Partners LLC and BlackRock, Inc.

 

 

 

 

 



 35 

 

 

“SPV” shall have the meaning assigned to such term in Section 9.04(i).

 

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board). Eurodollar Loans shall be
deemed to constitute Eurocurrency Liabilities (as defined in Regulation D of the
Board) and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D. Statutory Reserves shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Subject Transaction” shall have the meaning specified in the definition of “Pro
Forma Basis”.

 

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association
or other entity in which such Person and/or one or more Subsidiaries of such
Person has more than a 50% equity interest at the time. Unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a Subsidiary or Subsidiaries of the Borrower.

 

“Subsidiary Guarantor” shall mean each Wholly-Owned Domestic Restricted
Subsidiary (other than the Excluded Subsidiaries) (in each case, whether
existing on the Closing Date or established, created or acquired after the
Closing Date), unless and until such time as the respective Wholly-Owned
Domestic Restricted Subsidiary is released from all of its obligations under the
Collateral and Guaranty Agreement in accordance with the terms and provisions
thereof.

 

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 

“Test Period” shall mean each period of four consecutive fiscal quarters of the
Borrower then last ended, in each case taken as one accounting period; provided
that in the case of determinations of the Corporate Indebtedness to EBITDA Ratio
and the Interest Expense Coverage Ratio pursuant to this Agreement, such further
adjustments (if any) as described in the provisos to such definitions contained
herein shall be made to the extent applicable.

 

 

 

 

 



 36 

 

 

“Total Asset Amount” shall mean, at any time, the sum without duplication of (x)
the aggregate RC Asset Contributions for all RC Assets at such time plus (y) the
Encumbered Asset Amount minus (z) Total Operating Liabilities, in each case at
such time.

 

“Total Asset Coverage Ratio” shall mean, at any time, the ratio of (x) the Total
Asset Amount at such time to (y) the Total Commitment at such time.

 

“Total Asset Coverage Ratio Deficiency” shall mean the Total Asset Coverage
Ratio is less than 2.50:1.00 at any time.

 

“Total Commitment” shall mean, at any time, the aggregate amount of the
Commitments as in effect at such time. The initial Total Commitment is
$100,000,000.

 

“Total Operating Liabilities” shall mean, at any time, the sum of (a) accounts
payable and accrued expenses (net of prepaid expenses), plus (b) liability for
losses under representations and warranties plus (c) any other liabilities
(other than liabilities deducted in calculating the Encumbered Asset
Contribution at such time), in each case of the Borrower and the Restricted
Subsidiaries as at such time.

 

“Transactions” shall mean, collectively, (a) the execution, delivery and
performance by the Credit Parties of the Credit Documents to which they are a
party and the making of the Borrowings hereunder and (b) the payment of related
fees and expenses.

 

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall mean the
Adjusted LIBO Rate and the Alternate Base Rate.

 

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.

 

“United States” and “U.S.” shall each mean the United States of America.

 

“Unrestricted Subsidiary” shall mean (a) each Subsidiary of the Borrower listed
on Schedule 1.01(e), (b) a Subsidiary of the Borrower designated by the Borrower
as an Unrestricted Subsidiary pursuant to Error! Reference source not found.
subsequent to the Closing Date and (c) a Subsidiary of an Unrestricted
Subsidiary.

 

“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

“VA” shall mean the United States Department of Veterans Affairs or any
successor thereto.

 

 

 

 

 



 37 

 

 

“Warehouse Facility” shall mean any financing arrangement of any kind,
including, but not limited to, financing arrangements in the form of repurchase
facilities, loan agreements, note issuance facilities and commercial paper
facilities (excluding in all cases, Securitizations), with a financial
institution or other lender or purchaser exclusively to (i) finance or refinance
the purchase, origination or funding by the Borrower or a Restricted Subsidiary
of, or provide funding to the Borrower or a Restricted Subsidiary through the
transfer of, loans, mortgage related securities and other mortgage-related
receivables purchased or originated by the Borrower or any Restricted Subsidiary
in the ordinary course of business, (ii) finance the funding of or refinance
Servicing Advances; or (iii) finance or refinance the carrying of REO Assets
related to loans and other mortgage-related receivables purchased or originated
by the Borrower or any Restricted Subsidiary; provided that such purchase,
origination, pooling, funding, refinancing and carrying is in the ordinary
course of business.

 

“Warehouse Facility Trusts” shall mean any Person (whether or not a Restricted
Subsidiary of the Borrower) established for the purpose of issuing notes or
other securities in connection with a Warehouse Facility, which (i) notes and
securities are backed by specified Servicing Advances purchased by such Person
from the Borrower or any Restricted Subsidiary, or (ii) notes and securities are
backed by specified mortgage loans purchased by such Person from the Borrower or
any Restricted Subsidiary.

 

“Warehouse Indebtedness” shall mean Indebtedness in connection with a Warehouse
Facility; provided that the amount of any particular Warehouse Indebtedness as
of any date of determination shall be calculated in accordance with GAAP.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal by the Borrower or an ERISA Affiliate from
such Multiemployer Plan, as such terms are defined in Part I of Subtitle E of
Title IV of ERISA.

 

“Withholding Agent” shall mean any Credit Party and the Administrative Agent.

 

“Wholly-Owned Domestic Restricted Subsidiary” shall mean, as to any Person, any
Wholly-Owned Restricted Subsidiary of such Person which is a Domestic
Subsidiary.

 

“Wholly-Owned Restricted Subsidiary” shall mean a Wholly-Owned Subsidiary of the
Borrower that is a Restricted Subsidiary.

 

“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person, and (ii) any partnership, limited
liability company, association, joint venture or other entity in which such
Person and/or one or more Wholly-Owned Subsidiaries of such Person has a 100%
equity interest at such time (other than, in the case of a Foreign Subsidiary of
the Borrower with respect to the preceding clauses (i) and (ii), director’s
qualifying shares and/or other nominal amount of shares required to be held by
Persons other than the Borrower and its Subsidiaries under applicable law).

 

 

 

 

 



 38 

 

 

Section 1.02. Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”; and
the words “asset” and “property” shall be construed as having the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. All
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, (a) any reference in this Agreement to any Credit
Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time, in each case, in accordance with the
express terms of this Agreement, (b) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time and (c) all terms of an accounting or financial
nature shall be construed in accordance with GAAP as in effect from time to
time; provided, however, that if the Borrower notifies the Administrative Agent
that the Borrower wishes to amend any covenant in Article 6 or any related
definition to eliminate the effect of any change in GAAP occurring after the
Closing Date on the operation of such covenant (or if the Administrative Agent
notifies the Borrower that the Required Lenders wish to amend Article 6 or any
related definition for such purpose), then the Borrower’s compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Borrower
and the Required Lenders. Notwithstanding anything to the contrary contained
herein, all financial covenants contained herein or in any other Credit Document
shall be calculated without giving effect to any election under Accounting
Standards Codification 825-10-25 or 470-20 (or any similar accounting principle)
permitting a Person to value its financial liabilities at the fair value thereof
or at any amount other than the outstanding principal amount thereof.
Notwithstanding anything to the contrary in this Agreement or any Credit
Document, whenever it is necessary to determine whether a lease is a capital
lease or an operating lease, such determination shall be made on the basis of
GAAP as in effect on December 30, 2015.

 

Section 1.03. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).

 





Section 1.04. Limited Condition Acquisitions. (a) Notwithstanding any other
provision of this Agreement, in connection with any action being taken in
connection with and reasonably necessary to permit a Limited Condition
Acquisition, for purposes of determining compliance with any provision of this
Agreement constituting a condition which requires (1) compliance with any
Financial Covenant on a Pro Forma Basis after giving effect to such Limited
Condition Acquisition, (2) that no Default or Event of Default, as applicable,
has occurred, is continuing or would result from any such action, as applicable
or (3) any representations or warranties be true and correct as of the date of
such action, as applicable, such condition shall, at the option of the Borrower
(the Borrower’s election to exercise such option in connection with any Limited
Condition Acquisition, an “LCA Election”), be deemed satisfied, so long as (x)
no Default or Event of Default, as applicable, exists, such representations and
warranties are true and correct and each such Financial Covenant is satisfied,
as applicable, on a Pro Forma Basis, in each case, on the date the definitive
agreements for such Limited Condition Acquisition are entered into (the “LCA
Test Date”) after giving effect to such Limited Condition Acquisition and the
actions to be taken in connection therewith (including any incurrence of
Indebtedness and the use of proceeds thereof) as if such Limited Condition
Acquisition and other actions had occurred on such date and (y) on the closing
date of such Limited Condition Acquisition and on the date of the incurrence of
any Indebtedness the proceeds of which are to be used to consummate such Limited
Condition Acquisition, (i) no Event of Default under Section 7.01(a) or (e)
shall have occurred and be continuing and (ii) the representations and
warranties (x) that would constitute “specified representations” and (y)
contained in any related acquisition agreement, purchase agreement or merger
agreement to the extent that the Borrower or any affiliate of the Borrower would
have the right to terminate its obligations under such agreement or decline to
consummate the Limited Condition Acquisition as a result of a breach of such
representation and warranty, shall be true and correct. For the avoidance of
doubt, if the Borrower has made an LCA Election in connection with a Limited
Condition Acquisition, and any Default or Event of Default (other than any Event
of Default under Section 7.01(a) or (e)) occurs following the date the
definitive agreements for the applicable Limited Condition Acquisition were
entered into and prior to the consummation of such Limited Condition
Acquisition, any such Default or Event of Default shall be deemed to not have
occurred or be continuing solely for purposes of determining whether the
consummation of such Limited Condition Acquisition or the incurrence of any
Indebtedness to finance such Limited Condition Acquisition is permitted
hereunder.

 

 

 

 

 



 39 

 

 

(b)          In connection with any action being taken solely in connection with
a Limited Condition Acquisition for which the Borrower has made an LCA Election
(but not for any other purpose), for purposes of:

 

(i)          determining compliance with any provision of this Agreement which
requires the calculation of the Total Asset Coverage Ratio, the RC Asset
Coverage Ratio, the Corporate Indebtedness to EBITDA Ratio, the Interest Expense
Coverage Ratio or the Consolidated Indebtedness to Consolidated Tangible Net
Worth Ratio; or

 

(ii)          testing availability under any Basket;

 



in each case, the date of determination of whether any such action is permitted
hereunder shall be deemed to be the LCA Test Date, and if on a Pro Forma Basis,
after giving effect to the Limited Condition Acquisition (including, for the
avoidance of doubt, both (x) Consolidated EBITDA of or attributable to the
target companies or assets associated with any such Limited Condition
Acquisition and (y) Indebtedness expected to be incurred to finance the Limited
Condition Acquisition (if any)) and the other transactions to be entered into in
connection therewith as if they had occurred at the beginning of the most recent
four consecutive fiscal quarters ending prior to the LCA Test Date for which
consolidated financial statements of the Borrower are available, the Borrower
could have taken such action on the relevant LCA Test Date in compliance with
such ratio or Basket, such ratio or Basket shall be deemed to have been complied
with. For the avoidance of doubt, if the Borrower has made an LCA Election and
any of the ratios or Baskets for which compliance was permitted to be determined
or tested as of the LCA Test Date are exceeded as a result of fluctuations in
any such ratio or Basket, at or prior to the consummation of the relevant
transaction or action, such Baskets or ratios will not be deemed to have been
exceeded as a result of such fluctuations solely for purposes of determining
whether the relevant transaction or action is permitted to be consummated or
taken. If the Borrower has made an LCA Election for any Limited Condition
Acquisition, then in connection with any subsequent calculation of any ratio or
Basket availability with respect to the incurrence of Indebtedness or Liens, or
the making of Dividends, mergers, the conveyance, lease or other transfer of
assets, the prepayment, redemption, purchase, defeasance or other satisfaction
of Indebtedness, or the designation of an Unrestricted Subsidiary on or
following the relevant LCA Test Date and prior to the earlier of the date on
which such Limited Condition Acquisition is consummated or the definitive
agreement for such Limited Condition Acquisition is terminated or expires
without consummation of such Limited Condition Acquisition, any such ratio or
Basket shall be calculated on a Pro Forma Basis assuming such Limited Condition
Acquisition and other transactions (including any incurrence of Indebtedness) in
connection therewith have been consummated.

 

 

 

 

 



 40 

 

 

Article 2
The Credits

 

Section 2.01. Commitments. Subject to the terms and conditions and relying upon
the representations and warranties herein set forth, each Lender agrees,
severally and not jointly, to make Loans to the Borrower, at any time and from
time to time on and after the Closing Date, and until the earlier of the
Maturity Date and the termination of the Commitment of such Lender in accordance
with the terms hereof, in an aggregate principal amount at any time outstanding
that will not result in such Lender’s Revolving Credit Exposure exceeding such
Lender’s Commitment; provided that the aggregate principal amount of Loans
borrowed on the Closing Date shall not exceed 50% of the Total Commitment.
Within the limits set forth in the preceding sentence and subject to the terms,
conditions and limitations set forth herein, the Borrower may borrow, pay or
prepay and reborrow Loans.

 

Section 2.02. Loans. (a) Each Loan shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
applicable Commitments; provided, however, that the failure of any Lender to
make any Loan shall not in itself relieve any other Lender of its obligation to
lend hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to make any Loan required to be
made by such other Lender). The Loans comprising any Borrowing shall be in an
aggregate principal amount that is (i) an integral multiple of $100,000 and not
less than $1,000,000 or (ii) equal to the remaining available balance of the
Commitments.

 

 



 41 

 

 

 

(b)          Subject to Sections 2.08 and 2.15, each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
pursuant to Section 2.03. Each Lender may at its option make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement. Borrowings of more than one Type may be outstanding at the same
time; provided, however, that the Borrower shall not be entitled to request any
Borrowing that, if made, would result in more than seven Eurodollar Borrowings
outstanding hereunder at any time. For purposes of the foregoing, Borrowings
having different Interest Periods, regardless of whether they commence on the
same date, shall be considered separate Borrowings.

 

(c)          Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds to such
account in New York City as the Administrative Agent may designate not later
than 1:00 p.m., New York City time, and the Administrative Agent shall promptly
credit the amounts so received to an account designated by the Borrower in the
applicable Borrowing Request or, if a Borrowing shall not occur on such date
because any condition precedent herein specified shall not have been met, return
the amounts so received to the respective Lenders.

 

(d)          Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s portion of such Borrowing,
the Administrative Agent may assume that such Lender has made such portion
available to the Administrative Agent on the date of such Borrowing in
accordance with paragraph (c) above and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If the Administrative Agent shall have so made funds
available then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, such Lender and the Borrower severally
agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower to but excluding the date such
amount is repaid to the Administrative Agent at (i) in the case of the Borrower,
a rate per annum equal to the interest rate applicable at the time to the Loans
comprising such Borrowing and (ii) in the case of such Lender, a rate determined
by the Administrative Agent to represent its cost of overnight or short-term
funds (which determination shall be conclusive absent manifest error). If such
Lender shall repay to the Administrative Agent such corresponding amount, such
amount shall constitute such Lender’s Loan as part of such Borrowing for
purposes of this Agreement.

 

(e)          Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request any Borrowing if the Interest Period requested
with respect thereto would end after the Maturity Date.

 

Section 2.03. Borrowing Procedure. In order to request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 1:00 p.m., New York City time,
three Business Days before a proposed Borrowing, and (b) in the case of an ABR
Borrowing, not later than 1:00 p.m., New York City time, one Business Day before
a proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable, and shall be confirmed promptly by hand delivery, e-mail or
facsimile transmission to the Administrative Agent of a written Borrowing
Request and shall specify the following information: (i) whether the Borrowing
then being requested is to be a Eurodollar Borrowing or an ABR Borrowing; (ii)
the date of such Borrowing (which shall be a Business Day); (iii) the number and
location of the account to which funds are to be disbursed; (iv) the amount of
such Borrowing; and (v) if such Borrowing is to be a Eurodollar Borrowing, the
Interest Period with respect thereto; provided, however, that, notwithstanding
any contrary specification in any Borrowing Request, each requested Borrowing
shall comply with the requirements set forth in Section 2.02. If no election as
to the Type of Borrowing is specified in any such notice, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period with respect to any
Eurodollar Borrowing is specified in any such notice, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall promptly advise the applicable Lenders of any notice
given pursuant to this Section 2.03 (and the contents thereof), and of each
Lender’s portion of the requested Borrowing.

 

 



 42 

 

 

 

Section 2.04. Evidence of Debt; Repayment of Loans. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan of such Lender on the
Maturity Date.

 

(b)          Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.

 

(c)          The Administrative Agent shall maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the Type thereof and, if
applicable, the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower or any Guarantor and each
Lender’s share thereof.

 

(d)          The entries made in the accounts maintained pursuant to paragraphs
(b) and (c) above shall be prima facie evidence of the existence and amounts of
the obligations therein recorded; provided, however, that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligations of the Borrower to repay
the Loans in accordance with their terms.

 

(e)          Any Lender may request that Loans made by it hereunder be evidenced
by a promissory note. In such event, the Borrower shall execute and deliver to
such Lender a promissory note payable to such Lender and its registered assigns
and in a form and substance reasonably acceptable to the Administrative Agent
and the Borrower. Notwithstanding any other provision of this Agreement, in the
event any Lender shall request and receive such a promissory note, the interests
represented by such note shall at all times (including after any assignment of
all or part of such interests pursuant to Section 9.04) be represented by one or
more promissory notes payable to the payee named therein or its registered
assigns.

 

 

 

 

 



 43 

 

 

Section 2.05. Fees. (a) The Borrower agrees to pay to each Lender, through the
Administrative Agent, on the last Business Day of March, June, September and
December in each year and on each date on which any Commitment of such Lender
shall expire or be terminated as provided herein, a commitment fee (a
“Commitment Fee”) equal to 0.50% per annum on the daily unused amount of the
Commitment of such Lender during the preceding quarter (or other period
commencing with the Closing Date or ending with the Maturity Date or the date on
which the Commitment of such Lender shall expire or be terminated). All
Commitment Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days.

 

(b)          The Borrower agrees to pay to the Administrative Agent, for its own
account, the administrative fees set forth in the Engagement Letter at the times
and in the amounts specified therein (the “Administrative Agent Fees”).

 

(c)          All Fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders. Once paid, none of the Fees shall be refundable under any
circumstances.

 

Section 2.06. Interest on Loans. (a) Subject to the provisions of Section 2.07,
the Loans comprising each ABR Borrowing shall bear interest (computed on the
basis of the actual number of days elapsed over a year of 365 or 366 days, as
the case may be, at all times and calculated from and including the date of such
Borrowing to but excluding the date of repayment thereof) at a rate per annum
equal to the Alternate Base Rate plus the Applicable Margin.

 

(b)          Subject to the provisions of Section 2.07, the Loans comprising
each Eurodollar Borrowing shall bear interest (computed on the basis of the
actual number of days elapsed over a year of 360 days) at a rate per annum equal
to the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Margin.

 

(c)          Interest on each Loan shall be payable on the Interest Payment
Dates applicable to such Loan except as otherwise provided in this Agreement.
The applicable Alternate Base Rate or Adjusted LIBO Rate for each Interest
Period or day within an Interest Period, as the case may be, shall be determined
by the Administrative Agent, and such determination shall be conclusive absent
manifest error.

 

Section 2.07. Default Interest. If the Borrower shall default in the payment of
any principal of or interest on any Loan or any other amount due hereunder or
under any other Credit Document, by acceleration or otherwise, then, until such
defaulted amount shall have been paid in full, to the extent permitted by law,
such defaulted amount shall bear interest (after as well as before judgment),
payable on demand, (a) in the case of principal, at the rate otherwise
applicable to such Loan pursuant to Section 2.06 plus 2.00% per annum and (b) in
all other cases, at a rate per annum (computed on the basis of the actual number
of days elapsed over a year of 365 or 366 days, as the case may be, at all
times) equal to the rate that would be applicable to an ABR Loan plus 2.00% per
annum.

 

 

 

 

 



 44 

 

 

Section 2.08. Alternate Rate of Interest. In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurodollar Borrowing the Administrative Agent shall have determined
that Dollar deposits in the principal amounts of the Loans comprising such
Borrowing are not generally available in the London interbank market, or that
the rates at which such Dollar deposits are being offered will not adequately
and fairly reflect the cost to the Lenders holding more than 50% in principal
amount of the Loans which are to be included in such Eurodollar Borrowing of
making or maintaining such Eurodollar Loans during such Interest Period, or that
reasonable means do not exist for ascertaining the Adjusted LIBO Rate, the
Administrative Agent shall, as soon as practicable thereafter, give written or
fax notice of such determination to the Borrower and the Lenders. In the event
of any such determination, until the Administrative Agent shall have advised the
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, any request by the Borrower for a Eurodollar Borrowing pursuant to
Section 2.03 or Section 2.10 shall be deemed to be a request for an ABR
Borrowing. Each determination by the Administrative Agent under this Section
2.08 shall be conclusive absent manifest error.

 

Section 2.09. Termination and Voluntary Reduction of Commitments. (a) The
Commitments shall automatically terminate on the Maturity Date.

 

(b)          Upon at least three Business Days’ prior irrevocable written or fax
notice to the Administrative Agent, the Borrower may at any time in whole
permanently terminate, or from time to time in part permanently reduce, the
Commitments; provided, however, that (i) each partial reduction of the
Commitments shall be in an integral multiple of $1,000,000 and in a minimum
amount of $5,000,000 and (ii) the Total Commitment shall not be reduced to an
amount that is less than the Aggregate Revolving Credit Exposure at the time.

 

(c)          Each reduction in the Commitments hereunder shall be made ratably
among the Lenders in accordance with their respective Commitments. The Borrower
shall pay to the Administrative Agent for the account of the Lenders, on the
date of each termination or reduction, the Commitment Fees on the amount of the
Commitments so terminated or reduced accrued to but excluding the date of such
termination or reduction.

 

Section 2.10. Conversion and Continuation of Borrowings. The Borrower shall have
the right at any time upon prior irrevocable written notice to the
Administrative Agent (a) not later than 1:00 p.m., New York City time, one
Business Day prior to conversion, to convert any Eurodollar Borrowing into an
ABR Borrowing, (b) not later than 1:00 p.m., New York City time, three Business
Days prior to conversion or continuation, to convert any ABR Borrowing into a
Eurodollar Borrowing or to continue any Eurodollar Borrowing as a Eurodollar
Borrowing for an additional Interest Period, and (c) not later than 1:00 p.m.,
New York City time, three Business Days prior to conversion, to convert the
Interest Period with respect to any Eurodollar Borrowing to another permissible
Interest Period, subject in each case to the following:

 

 

 

 

 



 45 

 

 

(i)          each conversion or continuation shall be made pro rata among the
Lenders in accordance with the respective principal amounts of the Loans
comprising the converted or continued Borrowing;

 

(ii)          if less than all the outstanding principal amount of any Borrowing
shall be converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;

 

(iii)          each conversion shall be effected by each Lender and the
Administrative Agent by recording for the account of such Lender the new Loan of
such Lender resulting from such conversion and reducing the Loan (or portion
thereof) of such Lender being converted by an equivalent principal amount;
accrued interest on any Eurodollar Loan (or portion thereof) being converted
shall be paid by the Borrower at the time of conversion;

 

(iv)          if any Eurodollar Borrowing is converted at a time other than the
end of the Interest Period applicable thereto, the Borrower shall pay, upon
demand, any amounts due to the Lenders pursuant to Section 2.16;

 

(v)          any portion of a Borrowing maturing or required to be repaid in
less than one month may not be converted into or continued as a Eurodollar
Borrowing;

 

(vi)          any portion of a Eurodollar Borrowing that cannot be converted
into or continued as a Eurodollar Borrowing by reason of the immediately
preceding clause shall be automatically converted at the end of the Interest
Period in effect for such Borrowing into an ABR Borrowing; and



 

(vii)          upon notice to the Borrower from the Administrative Agent given
at the request of the Required Lenders, after the occurrence and during the
continuance of a Default or Event of Default, no outstanding Loan may be
converted into, or continued as, a Eurodollar Loan.

 

Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (i) the identity and amount of the Borrowing that
the Borrower requests be converted or continued, (ii) whether such Borrowing is
to be converted to or continued as a Eurodollar Borrowing or an ABR Borrowing,
(iii) if such notice requests a conversion, the date of such conversion (which
shall be a Business Day) and (iv) if such Borrowing is to be converted to or
continued as a Eurodollar Borrowing, the Interest Period with respect thereto.
If no Interest Period is specified in any such notice with respect to any
conversion to or continuation as a Eurodollar Borrowing, the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall promptly advise the Lenders of any notice given
pursuant to this Section 2.10 and of each Lender’s portion of any converted or
continued Borrowing. If the Borrower shall not have given notice in accordance
with this Section 2.10 to continue any Borrowing into a subsequent Interest
Period (and shall not otherwise have given notice in accordance with this
Section 2.10 to convert such Borrowing), such Borrowing shall, at the end of the
Interest Period applicable thereto (unless repaid pursuant to the terms hereof),
automatically be converted into an ABR Borrowing.

 

 

 

 

 



 46 

 

 

Section 2.11. [Reserved].

 

Section 2.12. Voluntary Prepayments. (a) The Borrower shall have the right at
any time and from time to time to prepay any Borrowing, in whole or in part,
upon at least three Business Days’ prior written or fax notice (or telephone
notice promptly confirmed by written or fax notice) in the case of Eurodollar
Loans, or written or fax notice (or telephone notice promptly confirmed by
written or fax notice) at least one Business Day prior to the date of prepayment
in the case of ABR Loans, to the Administrative Agent before 1:00 p.m., New York
City time; provided, however, that each partial prepayment shall be in an amount
that is an integral multiple of $100,000 and not less than $1,000,000.

 

(b)          Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the Borrower to prepay such Borrowing by the amount
stated therein on the date stated therein; provided, however, that if such
prepayment is for all of the then outstanding Loans, then the Borrower may (x)
revoke such notice prior to the proposed date of prepayment and/or (y) extend
the prepayment date by not more than five Business Days; provided further,
however, that the provisions of Section 2.16 shall apply with respect to any
such revocation or extension. All prepayments under this Section 2.12 shall be
subject to Section 2.16 but otherwise without premium or penalty. All
prepayments under this Section 2.12 (other than prepayments of ABR Loans that
are not made in connection with the termination or permanent reduction of the
Commitments) shall be accompanied by accrued and unpaid interest on the
principal amount to be prepaid to but excluding the date of payment.

 

Section 2.13. Mandatory Prepayments and Commitment Reductions. (a) In the event
of any termination of all the Commitments (including pursuant to Section 2.09 or
Section 2.13(b) or (d)), the Borrower shall, on the date of such termination,
repay or prepay all its outstanding Borrowings. If, after giving effect to any
partial reduction in the Commitments or at any other time (including pursuant to
Section 2.09 or Section 2.13(b) or (d)), the Aggregate Revolving Credit Exposure
would exceed the Total Commitment, then the Borrower shall, on the date of such
reduction or at such other time, repay or prepay Borrowings in an amount
sufficient to eliminate such excess.

 

(b)          On each date on or after the Closing Date upon which the Borrower
or any Restricted Subsidiary receives any cash proceeds from any issuance or
incurrence by the Borrower or any Restricted Subsidiary of (x) Indebtedness
pursuant to Section 6.04(xvi) or (y) Incremental Advance Rate MSR Indebtedness,
(i) the Borrower shall, on such date and in accordance with the requirements of
Section 2.13(e), prepay any outstanding Loans in an amount equal to the lesser
of (A) 100% of the Net Cash Proceeds of the respective issuance or incurrence of
such Indebtedness and (B) the aggregate principal amount of such Loans then
outstanding, and (ii) the Commitments shall, on such date and in accordance with
the requirements of Section 2.13(e), be automatically and permanently reduced by
an amount equal to 100% of the Net Cash Proceeds of the respective issuance or
incurrence of such Indebtedness.

 

 

 

 

 



 47 

 

 

(c)          If for any reason, at any time, an RC Asset Coverage Ratio
Deficiency exists, the Borrower shall, within two Business Days after the
applicable Compliance Certificate Date and in accordance with the requirements
of Section 2.13(f), prepay the Loans in an amount equal to the amount necessary
to cause the RC Asset Coverage Ratio to equal 1.00:1.00 on a Pro Forma Basis
after giving effect to such prepayment.

 

(d)          If for any reason, as of the last day of any calendar month, a
Total Asset Coverage Ratio Deficiency exists, the Commitment shall by no later
than two Business Days after the applicable Compliance Certificate Date and in
accordance with the requirements of Section 2.13(b), be automatically and
permanently reduced by an amount equal to the amount necessary to cause the
Total Asset Coverage Ratio to equal 2.50:1.00 on a Pro Forma Basis after giving
effect to such reduction (and the provisions of Section 2.13(a) shall apply to
the extent applicable).

 

(e)          In the event that the Borrower or any of its applicable Restricted
Subsidiaries ceases to meet the qualifications for maintaining all Approvals,
such Approvals are revoked or such Approvals are materially modified in a manner
materially adverse to the Lenders, and such cessation, revocation or material
modification continues to exist for a period of thirty (30) days from the first
occurrence thereof, the Borrower shall promptly prepay the Loans in full;

 

(f)          Each amount required to be applied pursuant to Section 2.13 in
accordance with this Section 2.13(b) shall be applied pro rata according to the
respective outstanding principal amounts of the Loans then held by the Lenders.
Each reduction in Commitments required pursuant to this Section 2.13 shall be
applied pro rata according to the respective Commitments of the Lenders at such
time.

 

(g)          The Borrower shall deliver to the Administrative Agent, at the time
of each mandatory repayment or prepayment of Loans or reduction in Commitments
required under this Section 2.13, (i) a certificate signed by an Authorized
Officer of the Borrower setting forth in reasonable detail the calculation of
the amount of such repayment, prepayment and/or reduction and (ii) at least
three Business Days prior written notice of such repayment, prepayment and/or
reduction. Each notice of repayment, prepayment and/or reduction shall specify
(x) the date of such repayment, prepayment and/or reduction, (y) the Type of
each Loan, if any, being repaid or prepaid and (z) the principal amount of the
Loans to be repaid or prepaid and/or the amount by which the Commitments are to
be reduced. All repayments and prepayments of Borrowings under this Section 2.13
shall be subject to Section 2.16 but shall otherwise be without premium or
penalty and (other than prepayments of ABR Loans that are not made in connection
with the termination or permanent reduction of the Commitments) shall be
accompanied by accrued and unpaid interest on the principal amount to be prepaid
to but excluding the date of payment.

 

 

 

 

 



 48 

 

 

Section 2.14. Reserve Requirements; Change in Circumstances. Notwithstanding any
other provision of this Agreement, if any Change in Law shall:

 

(a)          impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of or
credit extended by any Lender (except any such reserve requirement which is
reflected in the Adjusted LIBO Rate),

 

(b)          subject a Lender to any Taxes (other than Indemnified Taxes, Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes and
Connection Taxes) on its loans, loan principal, letters of credit, commitments
or other obligations, or on its deposits, reserves, other liabilities or capital
attributable thereto; or

 

(c)          impose on such Lender or the London interbank market any other
condition (other than Taxes) affecting this Agreement or Eurodollar Loans made
by such Lender,

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or otherwise) by an amount deemed by such Lender to be material, then
the Borrower will pay to such Lender upon demand such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.



 

(d)          If any Lender shall have determined that any Change in Law
regarding capital adequacy or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement or
the Loans made by such Lender pursuant hereto to a level below that which such
Lender or such Lender’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s policies and the policies of
such Lender’s holding company with respect to capital adequacy or liquidity
requirements) by an amount deemed by such Lender to be material, then from time
to time the Borrower shall pay to such Lender such additional amount or amounts
as will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

 

(e)          A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as applicable, as
specified in paragraph (a) or (b) above shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate delivered by it within 10 days
after its receipt of the same.

 

(f)          Failure or delay on the part of any Lender to demand compensation
for any increased costs or reduction in amounts received or receivable or
reduction in return on capital shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that the Borrower shall not be under
any obligation to compensate any Lender under paragraph (a) or (b) above with
respect to increased costs or reductions with respect to any period prior to the
date that is 180 days prior to such request if such Lender knew or could
reasonably have been expected to know of the circumstances giving rise to such
increased costs or reductions and of the fact that such circumstances would
result in a claim for increased compensation by reason of such increased costs
or reductions; provided further that the foregoing limitation shall not apply to
any increased costs or reductions arising out of the retroactive application of
any Change in Law within such 180-day period. The protection of this Section
shall be available to each Lender regardless of any possible contention of the
invalidity or inapplicability of the Change in Law that shall have occurred or
been imposed.

 

 

 

 

 



 49 

 

 

Section 2.15. Change in Legality. (a) Notwithstanding any other provision of
this Agreement, if any Change in Law shall make it unlawful for any Lender to
make or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Administrative Agent:

 

(i)          such Lender may declare that Eurodollar Loans will not thereafter
(for the duration of such unlawfulness) be made by such Lender hereunder (or be
continued for additional Interest Periods) and ABR Loans will not thereafter
(for such duration) be converted into Eurodollar Loans, whereupon any request
for a Eurodollar Borrowing (or to convert an ABR Borrowing to a Eurodollar
Borrowing or to continue a Eurodollar Borrowing for an additional Interest
Period) shall, as to such Lender only, be deemed a request for an ABR Loan (or a
request to continue an ABR Loan as such for an additional Interest Period or to
convert a Eurodollar Loan into an ABR Loan, as the case may be), unless such
declaration shall be subsequently withdrawn; and

 

(ii)          such Lender may require that all outstanding Eurodollar Loans made
by it be converted to ABR Loans, in which event all such Eurodollar Loans shall
be automatically converted to ABR Loans as of the effective date of such notice
as provided in paragraph (b) below.

 

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Lender or the
converted Eurodollar Loans of such Lender shall instead be applied to repay the
ABR Loans made by such Lender in lieu of, or resulting from the conversion of,
such Eurodollar Loans.

 

(b)          For purposes of this Section 2.15, a notice to the Borrower by any
Lender shall be effective as to each Eurodollar Loan made by such Lender, if
lawful, on the last day of the Interest Period then applicable to such
Eurodollar Loan; in all other cases such notice shall be effective on the date
of receipt by the Borrower.

 

Section 2.16. Breakage. The Borrower shall indemnify each Lender against any
loss or expense that such Lender may sustain or incur as a consequence of (a)
any event, other than a default by such Lender in the performance of its
obligations hereunder, which results in (i) such Lender receiving or being
deemed to receive any amount on account of the principal of any Eurodollar Loan
prior to the end of the Interest Period in effect therefor, (ii) the conversion
of any Eurodollar Loan to an ABR Loan, or the conversion of the Interest Period
with respect to any Eurodollar Loan, in each case other than on the last day of
the Interest Period in effect therefor, or (iii) any Eurodollar Loan to be made
by such Lender (including any Eurodollar Loan to be made pursuant to a
conversion or continuation under Section 2.10) not being made after notice of
such Loan shall have been given by the Borrower hereunder (any of the events
referred to in this clause (a) being called a “Breakage Event”) or (b) any
default in the making of any payment or prepayment required to be made
hereunder. In the case of any Breakage Event, such loss shall include an amount
equal to the excess, as reasonably determined by such Lender, of (i) its cost of
obtaining funds for the Eurodollar Loan that is the subject of such Breakage
Event for the period from the date of such Breakage Event to the last day of the
Interest Period in effect (or that would have been in effect) for such Loan over
(ii) the amount of interest likely to be realized by such Lender in redeploying
the funds released or not utilized by reason of such Breakage Event for such
period. A certificate of any Lender setting forth any amount or amounts which
such Lender is entitled to receive pursuant to this Section 2.16 shall be
delivered to the Borrower and shall be conclusive absent manifest error.

 

 



 50 

 

 

 

Section 2.17. Pro Rata Treatment. Subject to the express provisions of this
Agreement which require, or permit, differing payments to be made to
Non-Defaulting Lenders as opposed to Defaulting Lenders, and as required under
Section 2.15, each Borrowing, each payment or prepayment of principal of any
Borrowing, each payment of interest on the Loans, each payment of the Commitment
Fees, each reduction of the Commitments and each conversion of any Borrowing to
or continuation of any Borrowing as a Borrowing of any Type shall be allocated
pro rata among the Lenders in accordance with their respective Commitments (or,
if such Commitments shall have expired or been terminated, in accordance with
the respective principal amounts of their outstanding loans). Each Lender agrees
that in computing such Lender’s portion of any Borrowing to be made hereunder,
the Administrative Agent may, in its discretion, round each Lender’s percentage
of such Borrowing to the next higher or lower whole Dollar amount.

 

Section 2.18. Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against the
Borrower or any other Credit Party, or pursuant to a secured claim under Section
506 of Title 11 of the United States Code or other security or interest arising
from, or in lieu of, such secured claim, received by such Lender under any
applicable bankruptcy, insolvency or other similar law or otherwise, or by any
other means, obtain payment (voluntary or involuntary) in respect of any Loan or
Loans as a result of which the unpaid principal portion of its Loans shall be
proportionately less than the unpaid principal portion of the Loans of any other
Lender, it shall be deemed simultaneously to have purchased from such other
Lender at face value, and shall promptly pay to such other Lender the purchase
price for, a participation in the Loans of such other Lender, so that the
aggregate unpaid principal amount of the Loans and participations in Loans held
by each Lender shall be in the same proportion to the aggregate unpaid principal
amount of all Loans then outstanding as the principal amount of its Loans prior
to such exercise of banker’s lien, setoff or counterclaim or other event was to
the principal amount of all Loans outstanding prior to such exercise of banker’s
lien, setoff or counterclaim or other event; provided, however, that (i) if any
such purchase or purchases or adjustments shall be made pursuant to this Section
2.18 and the payment giving rise thereto shall thereafter be recovered, such
purchase or purchases or adjustments shall be rescinded to the extent of such
recovery and the purchase price or prices or adjustment restored without
interest, and (ii) the provisions of this Section 2.18 shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including any application of funds arising from
the existence of a Defaulting Lender) or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any of its
Affiliates (in which case the provisions of this Section 2.18 shall apply). The
Borrower expressly consents to the foregoing arrangements and agree that any
Lender holding a participation in a Loan deemed to have been so purchased may
exercise any and all rights of banker’s lien, setoff or counterclaim with
respect to any and all moneys owing by the Borrower to such Lender by reason
thereof as fully as if such Lender had made a Loan directly to the Borrower in
the amount of such participation.

 

 

 

 

 



 51 

 

 

Section 2.19. Payments. (a) The Borrower shall make each payment (including
principal of or interest on any Borrowing or any Fees or other amounts)
hereunder and under any other Credit Document not later than 1:00 p.m., New York
City time, on the date when due in immediately available Dollars, without
setoff, defense or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. Each such payment shall be made to the Administrative Agent at
its offices at Eleven Madison Avenue, New York, NY 10010. The Administrative
Agent shall promptly distribute to each Lender any payments received by the
Administrative Agent on behalf of such Lender.

 

(b)          Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder or under any other Credit Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.

 

Section 2.20. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower or any other Credit Party hereunder or under any other Credit
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable law. If any applicable law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax for any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Credit Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.20) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

 

 



 52 

 

 

 



(b)          The Credit Parties shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

 

(i)          Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.20) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender, or by
the Administrative Agent on behalf of itself or a Lender, shall be conclusive
absent manifest error.

 

(ii)          Indemnification by Lenders. Each Lender shall severally indemnify
the Administrative Agent, within 10 days after demand therefor, for (x) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so)
(y) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(f) relating to the maintenance of the Participant
Register and (z) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Credit Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (b)(ii).

 

(c)          As soon as practicable after any payment of Taxes by the Borrower
or any other Credit Party to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

 

 

 

 



 53 

 

 

(d)          (i) Any Lender that is entitled to an exemption from or reduction
of withholding tax with respect to payments under this Agreement or any other
Credit Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate. In addition,
any Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by law or reasonably requested
by the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth below) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

(ii)          Without limiting the generality of the foregoing, if the Borrower
is a U. S. Person, any Lender with respect to such Borrower shall, if it is
legally eligible to do so, deliver to such Borrower and the Administrative Agent
(in such number of copies reasonably requested by such Borrower and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:

 

(A)          in the case of a Lender that is not a Foreign Lender, IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding tax;

 

(B)          in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (1) with respect to payments of
interest under any Credit Document, IRS Form W-8BEN or IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (2) with respect to
any other applicable payments under any Credit Document, IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(C)          in the case of a Foreign Lender for which payments under any Credit
Document constitute income that is effectively connected with such Lender’s
conduct of a trade or business in the United States, IRS Form W-8ECI;

 

(D)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code both (1) IRS
Form W-8BEN or IRS Form W-8BEN-E and (2) a certificate to the effect that such
Lender is not (a) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (b) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code (c) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (d) conducting a trade or
business in the United States with which the relevant interest payments are
effectively connected; or

 

 

 

 

 



 54 

 

 

(E)          in the case of a Foreign Lender that is not the beneficial owner of
payments made under any Credit Document (including a partnership or a
participating Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the
relevant forms prescribed in clauses (A), (B), (C), (D) and (E) of this
paragraph (d)(ii) that would be required of each such beneficial owner or
partner of such partnership if such beneficial owner or partner were a Lender;
provided, however, that if the Lender is a partnership and one or more of its
partners are claiming the exemption for portfolio interest under Section 881(c)
of the Code, such Lender may provide the certificate described in (D)(2) above
on behalf of such partners.

 

(iii)          Any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

 

(iv)          If a payment made to a Lender under any Credit Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the applicable withholding agent, at the time or times
prescribed by law and at such time or times reasonably requested by such
withholding agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the withholding agent as may be necessary
for the withholding agent to comply with its obligations under FATCA, to
determine that such Lender has or has not complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this Section 2.20(d)(iii), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

 

 

 

 



 55 

 

 

(e)          If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 2.20 (including additional amounts pursuant
to this Section 2.20), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes imposed on the receipt of such refund)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (e) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (e), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (e) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(f)          Survival. Each party’s obligations under this Section 2.20 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Credit Document.

 

Section 2.21. Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate. (a) In the event (i) any Lender delivers a certificate requesting
compensation pursuant to Section 2.14, (ii) any Lender delivers a notice
described in Section 2.15, (iii) the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority on account of any Lender
pursuant to Section 2.20, (iv) any Lender refuses to consent to any amendment,
waiver or other modification of any Credit Document requested by the Borrower
that requires the consent of a greater percentage of the Lenders than the
Required Lenders and such amendment, waiver or other modification is consented
to by the Required Lenders, or (v) any Lender becomes a Defaulting Lender, then,
in each case, the Borrower may, at its sole expense and effort (including with
respect to the processing and recordation fee referred to in Section 9.04(b)),
upon notice to such Lender and the Administrative Agent, require such Lender to
transfer and assign, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all of its interests, rights and
obligations under this Agreement (or, in the case of clause (iv) above, all of
its interests, rights and obligation with respect to the Loans or Commitments
that are the subject of the related consent, amendment, waiver or other
modification) to an Eligible Assignee that shall assume such assigned
obligations and, with respect to clause (iv) above, shall consent to such
requested amendment, waiver or other modification of any Credit Documents (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that (x) such assignment shall not conflict with any law, rule or regulation or
order of any court or other Governmental Authority having jurisdiction, (y) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld or delayed, and (z) the
Borrower or such assignee shall have paid to the affected Lender in immediately
available funds an amount equal to the sum of the principal of and interest
accrued to the date of such payment on the outstanding Loans of such Lender,
plus all Fees and other amounts accrued for the account of such Lender hereunder
with respect thereto (including any amounts under Sections 2.14 and 2.16);
provided further that, if prior to any such transfer and assignment the
circumstances or event that resulted in such Lender’s claim for compensation
under Section 2.14, notice under Section 2.15 or the amounts paid pursuant to
Section 2.20, as the case may be, cease to cause such Lender to suffer increased
costs or reductions in amounts received or receivable or reduction in return on
capital, or cease to have the consequences specified in Section 2.15, or cease
to result in amounts being payable under Section 2.20, as the case may be
(including as a result of any action taken by such Lender pursuant to paragraph
(b) below), or if such Lender shall waive its right to claim further
compensation under Section 2.14 in respect of such circumstances or event or
shall withdraw its notice under Section 2.15 or shall waive its right to further
payments under Section 2.20 in respect of such circumstances or event or shall
consent to the proposed amendment, waiver, consent or other modification, as the
case may be, then such Lender shall not thereafter be required to make any such
transfer and assignment hereunder. Each Lender hereby grants to the
Administrative Agent an irrevocable power of attorney (which power is coupled
with an interest) to execute and deliver, on behalf of such Lender, as assignor,
any Assignment and Acceptance necessary to effectuate any assignment of such
Lender’s interests hereunder in the circumstances contemplated by this Section
2.21(a).

 

 

 

 

 



 56 

 

 

(b)          If (i) any Lender shall request compensation under Section 2.14,
(ii) any Lender delivers a notice described in Section 2.15 or (iii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority on account of any Lender pursuant to Section 2.20, then
such Lender shall use reasonable efforts (which shall not require such Lender to
incur an unreimbursed loss or unreimbursed cost or expense or otherwise take any
action inconsistent with its internal policies or legal or regulatory
restrictions or suffer any disadvantage or burden deemed by it to be
significant) (x) to file any certificate or document reasonably requested in
writing by the Borrower or (y) to assign its rights and delegate and transfer
its obligations hereunder to another of its offices, branches or affiliates, if
such filing or assignment would reduce its claims for compensation under Section
2.14 or enable it to withdraw its notice pursuant to Section 2.15 or would
reduce amounts payable pursuant to Section 2.20, as the case may be, in the
future. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such filing or assignment,
delegation and transfer.

 

Section 2.22. Defaulting Lenders. (a) Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

 

 

 



 57 

 

 

 



(i)          Such Defaulting Lender’s right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement shall be restricted
as set forth in the definition of Required Lenders.

 

(ii)          Any payment of principal, interest, fees or other amounts received
by the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article 8 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.06 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released in order to satisfy
such Defaulting Lender’s potential future funding obligations with respect to
Loans under this Agreement; fourth, to the payment of any amounts owing to the
Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; fifth, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender's breach of its obligations under this Agreement; and
sixth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (y) such Loans were made at a time when
the conditions set forth in Section 4.01 were satisfied or waived, such payment
shall be applied solely to pay the Loans of all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of such Defaulting
Lender until such time as all Loans are held by the Lenders pro rata in
accordance with the Commitments. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)          No Defaulting Lender shall be entitled to receive any Commitment
Fee for any period during which that Lender is a Defaulting Lender (and the
Borrower shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender).

 

(b)          If the Borrower and the Administrative Agent agree in writing that
a Lender is no longer a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans to be held pro rata by the Lenders
in accordance with the Commitments, whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

 

 

 

 



 58 

 

 

Article 3
Representations and Warranties

 

In order to induce the Lenders to enter into this Agreement and to make the
Loans as provided herein, the Borrower makes the following representations and
warranties, in each case after giving effect to the Transactions, all of which
shall survive the execution and delivery of this Agreement and the Notes and the
making of the Loans, with the occurrence of each Borrowing (other than a
conversion or a continuation of a Borrowing) on or after the Closing Date being
deemed to constitute a representation and warranty that the matters specified in
this Article 3 are true and correct in all material respects on and as of the
Closing Date and on the date of each such other Borrowing (it being understood
and agreed that any representation or warranty which by its terms is made as of
a specified date shall be required to be true and correct in all material
respects only as of such specified date); provided that any representation and
warranty that is qualified as to “materiality”, “Material Adverse Effect” or
similar language shall be true and correct (after giving effect to any
qualification therein) in all respects on such respective dates.

 

Section 3.01. Company Status. Each of Holdings, the Borrower and each of the
Restricted Subsidiaries (i) is a duly organized and validly existing Company in
good standing under the laws of the jurisdiction of its organization, (ii) has
the Company power and authority to own its property and assets and to transact
the business in which it is engaged and presently proposes to engage and (iii)
is duly qualified and is authorized to do business and is in good standing in
each jurisdiction where the ownership, leasing or operation of its property or
the conduct of its business requires such qualifications, except to the extent
all failures with respect to the foregoing clauses (i) and (ii) (other than, in
the case of clauses (i) and (ii), with respect to the Borrower) and (iii) could
not, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

Section 3.02. Power and Authority. Each Credit Party has the Company power and
authority to execute, deliver and perform its obligations under each of the
Credit Documents to which it is party and, in the case of the Borrower, to
borrow hereunder, and has taken all necessary Company action to authorize the
execution, delivery and performance by it of each of such Credit Documents. Each
Credit Party has duly executed and delivered each of the Credit Documents to
which it is party, and each of such Credit Documents constitutes its legal,
valid and binding obligation enforceable in accordance with its terms, except as
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and by general equitable principles (regardless of whether enforcement
is sought by proceedings in equity or at law).

 

 



 59 

 

 

 



Section 3.03. No Violation. The execution, delivery and performance of this
Agreement and the other Credit Documents, the Borrowings hereunder and the use
of the proceeds thereof will not (i) contravene any provision of any law,
statute, rule or regulation or any order, writ, injunction or decree of any
court or Governmental Authority, (ii) (x) violate or result in any breach of any
of the terms, covenants, conditions or provisions of, or constitute a default
under, or give rise to any right to accelerate or to require the prepayment,
repurchase of redemption of any obligation under, or (y) result in the creation
or imposition of (or the obligation to directly or indirectly create or impose)
any Lien (except pursuant to the Security Documents) upon any of the property or
assets of any Credit Party or any Restricted Subsidiary pursuant to the terms
of, any indenture, mortgage, deed of trust, credit agreement or loan agreement,
or any other agreement, contract or instrument, in each case to which any Credit
Party or any Restricted Subsidiary is a party or by which it or any its property
or assets is bound or to which it may be subject or (iii) violate any provision
of the certificate or articles of incorporation, certificate of formation,
limited liability company agreement or by-laws (or equivalent organizational
documents), as applicable, of any Credit Party or any Restricted Subsidiary,
except to the extent all violations or contraventions with respect to the
foregoing clauses (i) and (ii)(x) could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

Section 3.04. Approvals. Except as could not reasonably be expected to have a
Material Adverse Effect, no order, consent, approval, license, authorization or
validation of, or filing, recording or registration with (except for (x) those
that have otherwise been obtained or made on or prior to the Closing Date and
which remain in full force and effect on the Closing Date and (y) filings which
are necessary to perfect the security interests or liens created under the
Security Documents), or exemption or other action by, any Governmental Authority
is required to be obtained or made by, or on behalf of, any Credit Party to
authorize, or is required to be obtained or made by, or on behalf of, any Credit
Party in connection with, the execution, delivery and performance of any Credit
Document or the legality, validity, binding effect or enforceability of any such
Credit Document.

 

Section 3.05. Financial Statements; Financial Condition; Undisclosed
Liabilities. (a) (i) The audited consolidated balance sheets of Holdings and its
Subsidiaries at December 31, 2014, December 31, 2013 and December 31, 2012 and
the related consolidated statements of income and cash flows and changes in
stockholder’s equity of Holdings and its Subsidiaries for the three fiscal years
of Holdings ended on such dates, in each case furnished to the Administrative
Agent for delivery to the Lenders prior to the Closing Date (it being understood
that such financial information shall be deemed to have been delivered to the
Administrative Agent by Holdings’ posting of such information on the SEC website
on the Internet at sec.gov/edgar/searches.htm), present fairly in all material
respects the consolidated financial position of Holdings and its Subsidiaries at
the dates of said financial statements and the results of operations for the
respective periods covered thereby and (ii) the unaudited consolidated balance
sheet of Holdings and its Subsidiaries as at September 30, 2015 and the related
consolidated statements of income and cash flows and changes in stockholders’
equity of Holdings and its Subsidiaries for the nine-month period ended on such
date, in each case furnished to the Administrative Agent for delivery to the
Lenders prior to the Closing Date (it being understood that such financial
information shall be deemed to have been delivered to the Administrative Agent
by Holdings’ posting of such information on the SEC website on the Internet at
sec.gov/edgar/searches.htm), present fairly in all material respects the
consolidated financial condition of Holdings and its Subsidiaries at the date of
said financial statements and the results of operations for the respective
periods covered thereby, subject to normal year-end adjustments and the absence
of footnotes. All such financial statements have been prepared in accordance
with GAAP consistently applied except to the extent provided in the notes to
said financial statements and subject, in the case of the unaudited financial
statements, to normal year-end audit adjustments and the absence of footnotes.

 

 



 60 

 

 

 

(b)          [Reserved].

 

(c)          On and as of the Closing Date, and after giving effect to the
Transactions and to all Indebtedness (including the Loans) being incurred or
assumed and Liens created by the Credit Parties in connection therewith and on
and as of the date of any subsequent Borrowing (after giving effect to such
Borrowing), (i) the sum of the fair value of the assets, at a fair valuation, of
the Credit Parties (taken as a whole) will exceed their debts, (ii) the sum of
the present fair salable value of the assets of the Credit Parties (taken as a
whole) will exceed the amount that will be required to pay their debts as such
debts become absolute and matured, (iii) the Credit Parties (taken as a whole)
have not incurred and do not intend to incur debts beyond their ability to pay
such debts as such debts mature, and (iv) the Credit Parties (taken as a whole)
will have sufficient capital with which to conduct their businesses. For
purposes of this Section 3.05(c), “debt” means any liability on a claim, and
“claim” means (a) right to payment, whether or not such a right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured, or unsecured or (b) right to an
equitable remedy for breach of performance if such breach gives rise to a
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured
or unsecured.

 



(d)          Except as reflected in the financial statements described in
Section 3.05(a), and except for the Indebtedness incurred under this Agreement
or otherwise incurred in the ordinary course of business, there were as of the
Closing Date no liabilities or obligations that would be required to be
reflected in the consolidated financial statements of Holdings and its
Subsidiaries by GAAP with respect to Holdings, the Borrower or any of the
Subsidiaries of any nature whatsoever (whether absolute, accrued, contingent or
otherwise and whether or not due) which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

(e)          After giving effect to the Transactions, since December 31, 2014,
there has been no change in the business, operations, property, assets or
financial condition of Holdings, the Borrower or any Restricted Subsidiary that
either, individually or in the aggregate, has had, or could reasonably be
expected to have, a Material Adverse Effect.

 

 

 

 

 



 61 

 

 

Section 3.06. Litigation. Except as set forth on Schedule 3.06, there are no
actions, investigations by a Governmental Authority, suits or proceedings at law
or in equity pending or, to the Knowledge of the Borrower, threatened in writing
(i) with respect to any Credit Document or (ii) that has had, or could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

 

Section 3.07. True and Complete Disclosure. All written information (taken as a
whole) (including, without limitation, all information contained in the Credit
Documents) for purposes of or in connection with this Agreement, the other
Credit Documents or any transaction contemplated herein or therein furnished by
or on behalf of the Borrower in writing to the Administrative Agent, the
Arranger or any Lender is complete and correct in all material respects on the
date as of which such information is dated or certified and does not contain any
untrue statement of a material fact or omit a material fact necessary to make
such information (taken as a whole) not misleading in any material respect at
such time in light of the circumstances under which such information was
provided (giving effect to all supplements and updates provided thereto prior to
the Closing Date); provided that (a) no representation is made with respect to
information of a general economic or general industry nature and (b) with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time of delivery of such projected financial information to
the Administrative Agent and the Lenders.

 

Section 3.08. Use of Proceeds; Margin Regulations. (a) All proceeds of the Loans
will be used by the Borrower only for the purposes specified in the introductory
statement to the Agreement.

 

(b)          No Credit Party is engaged nor will it engage, principally or as
one of its important activities, in the business of purchasing or carrying
Margin Stock or extending credit for the purpose of purchasing or carrying
Margin Stock. No part of any Borrowing (or the proceeds thereof) will be used to
purchase or carry any Margin Stock or to extend credit for the purpose of
purchasing or carrying any Margin Stock. Neither the making of any Loan nor the
use of the proceeds thereof nor the occurrence of any other Borrowing will,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, violate or be inconsistent with the provisions of Regulation T, U or
X.

 

Section 3.09. Tax Returns and Payments. Except as set forth on Schedule 3.09,
(i) the Borrower and each of the Restricted Subsidiaries has timely filed or
caused to be timely filed with the appropriate taxing authority all federal,
state, local and foreign income Tax returns and other material returns,
statements, forms and reports for taxes (the “Returns”) required to be filed by,
or with respect to the income, properties or operations of the Borrower and/or
any Restricted Subsidiary, (ii) each of the Borrower and each of the Restricted
Subsidiaries has paid all material taxes and assessments payable by it which
have become due, other than those that are being contested in good faith and
adequately disclosed and fully provided for on the financial statements of the
Borrower and the Restricted Subsidiaries in accordance with GAAP and (iii)
except as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, there is no action, suit, proceeding,
investigation, audit or claim now pending or, to the Knowledge of Holdings or
the Borrower or any Restricted Subsidiary, threatened in writing by any
authority regarding any taxes relating to Holdings, the Borrower or any
Restricted Subsidiary.

 

 

 

 

 



 62 

 

 

Section 3.10. Compliance with ERISA. Each Plan is in compliance in all material
respects with the applicable provisions of ERISA and the Code except for
non-compliance which, in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. No ERISA Event has occurred within the past
five years or is reasonably expected to occur that, when taken together with all
other ERISA Events that have occurred or are reasonably likely to occur, could
reasonably be expected to have a Material Adverse Effect.

 

Section 3.11. Security Documents. (a) The provisions of the Collateral and
Guaranty Agreement are effective to create in favor of the Collateral Agent for
the benefit of the Secured Creditors a legal, valid and enforceable security
interest in all right, title and interest of the Credit Parties in the
Collateral described therein, and the Collateral Agent, for the benefit of the
Secured Creditors, has a fully perfected security interest in all right, title
and interest in all of the Collateral described therein to the extent required
thereunder (other than (i) any Collateral consisting of cash not contained in a
deposit account or securities account not subject to the “control” (as defined
under the UCC) of the Collateral Agent, (ii) any Collateral consisting of
deposit accounts not subject to the “control” (as defined under the UCC) of the
Collateral Agent and (iii) any other Collateral to the extent perfection steps
are not required to be taken pursuant to the Collateral and Guaranty Agreement
with respect to such Collateral), subject to no other Liens other than Permitted
Liens. Each asset classified by the Borrower as an RC Asset satisfies the
requirements set forth in the definition of “RC Asset” and each asset classified
by the Borrower as an Encumbered Asset satisfies the requirements set forth in
the definition of “Encumbered Asset”.

 

Section 3.12. Properties. As of the Closing Date, no Credit Party owns any Real
Property (other than REO Assets) with a book value as of September 30, 2015 of
at least $1,000,000. The Borrower and each of the Restricted Subsidiaries has
valid title to all material properties (and to all buildings, fixtures and
improvements located thereon) owned by it, and a valid leasehold interest in the
material properties leased by it, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, and in each case free and clear of all Liens other than
Permitted Liens.

 

Section 3.13. Capitalization. The authorized Equity Interests of the Borrower
consists solely of Qualified Equity Interests. All outstanding Equity Interests
of the Borrower have been duly and validly issued, are fully paid and have been
issued free of preemptive rights.

 

 



 63 

 

 

 

Section 3.14. Subsidiaries. On and as of the Closing Date, (a) the Borrower has
no Subsidiaries other than those Subsidiaries listed on Schedule 3.14 and (b)
Schedule 3.14 sets forth the percentage ownership (direct and indirect) of the
Borrower in each class of Equity Interests of each of its Subsidiaries and also
identifies the direct owner thereof. All outstanding Equity Interests of each
Subsidiary of the Borrower have been duly and validly issued and are fully paid
(except as such rights may arise under mandatory provisions of applicable
statutory law that may not be waived or otherwise agreed) and have been issued
free of preemptive rights, and no Subsidiary of the Borrower has outstanding any
securities convertible into or exchangeable for its Equity Interests or
outstanding any right to subscribe for or to purchase, or any options or
warrants for the purchase of, or any agreement providing for the issuance
(contingent or otherwise) of or any calls, commitments or claims of any
character relating to, its Equity Interests or any stock appreciation or similar
rights except as set forth on Schedule 3.14.

 

Section 3.15. Compliance with Statutes, Etc. The Borrower and each of the
Restricted Subsidiaries is in compliance with all applicable statutes,
regulations and orders of, and all applicable restrictions imposed by, all
Governmental Authorities in respect of the conduct of its business and the
ownership of its property (including, without limitation, applicable statutes,
regulations, orders and restrictions relating to environmental standards and
controls), except such non-compliances as could not, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

Section 3.16. Investment Company Act. Neither Holdings, the Borrower nor any
Restricted Subsidiary is required to register as an “investment company”, or is
subject to regulation, under the Investment Company Act of 1940, as amended.

 

Section 3.17. Insurance. Schedule 3.17 sets forth a listing of all material
insurance maintained by the Borrower and the Restricted Subsidiaries as of the
Closing Date, with the amounts insured (and any deductibles) set forth therein.
As of the Closing Date, such insurance is in full force and effect and all
premiums have been duly paid. The Borrower and the Restricted Subsidiaries have
insurance in such amounts and covering such risks and liabilities as are in
accordance with normal industry practice.

 

Section 3.18. Environmental Matters. Except as could not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect:

 

(a)          The Borrower and each of the Borrower’s Subsidiaries is and has
been in compliance with all applicable Environmental Laws and the requirements
of any permits issued under such Environmental Laws;

 

(b)          there are no pending or, to the Knowledge of the Borrower,
threatened in writing Environmental Claims against the Borrower or any of the
Borrower’s Subsidiaries or any Real Property owned, leased or operated by the
Borrower or any of the Borrower’s Subsidiaries (including any such claim arising
out of the ownership, lease or operation by the Borrower or any of the
Borrower’s Subsidiaries of any Real Property formerly owned, leased or operated
by the Borrower or any of the Borrower’s Subsidiaries);

 

 



 64 

 

 

 

(c)          there are no facts, circumstances, conditions or occurrences with
respect to the Borrower or any of the Borrower’s Subsidiaries, or any Real
Property presently or formerly owned, leased or operated by the Borrower or any
of the Borrower’s Subsidiaries or any other property, in each case, that could
be reasonably expected (i) to form the basis of any violation or liability under
Environmental Law or an Environmental Claim against the Borrower or any of the
Borrower’s Subsidiaries or any such Real Property owned, leased or operated by
the Borrower or any of the Borrower’s Subsidiaries or (ii) to cause any Real
Property owned, leased or operated by the Borrower or any of the Borrower’s
Subsidiaries to be subject to any restrictions on the ownership, lease,
occupancy, use or transferability of such Real Property by the Borrower or any
of the Borrower’s Subsidiaries under any applicable Environmental Law; and

 

(d)          Hazardous Materials have not at any time been generated, used,
treated or stored on, or transported to or from, or Released on, to, or from,
any Real Property presently or formerly owned, leased or operated by the
Borrower or any of the Borrower’s Subsidiaries or any other property, where such
generation, use, treatment, storage, transportation or Release has resulted or
could reasonably be expected to result in a violation by the Borrower or any of
the Borrower’s Subsidiaries of any applicable Environmental Law or give rise to
an Environmental Claim against the Borrower or any of the Borrower’s
Subsidiaries or any liability of the Borrower or any of the Borrower’s
Subsidiaries under Environmental Law.

 

Section 3.19. Employment and Labor Relations. Neither the Borrower nor any
Restricted Subsidiary is engaged in any unfair labor practice that could
reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect. There is (i) no unfair labor practice complaint pending
against the Borrower or any Restricted Subsidiary or, to the Knowledge of
Holdings or the Borrower, threatened in writing against any of them, before the
National Labor Relations Board, and no grievance or arbitration proceeding
arising out of or under any collective bargaining agreement is so pending
against the Borrower or any Restricted Subsidiary or, to the Knowledge of
Holdings or the Borrower, threatened in writing against any of them, (ii) no
strike, labor dispute, slowdown or stoppage pending against the Borrower or any
Restricted Subsidiary or, to the Knowledge of Holdings or the Borrower,
threatened in writing against the Borrower or any Restricted Subsidiary, (iii)
no union representation question exists with respect to the employees of the
Borrower or any Restricted Subsidiary, (iv) no equal employment opportunity
charges or other claims of employment discrimination are pending or, to the
Knowledge of Holdings or the Borrower, threatened in writing against the
Borrower or any Restricted Subsidiary and (v) no wage and hour department
investigation has been made of the Borrower or any Restricted Subsidiary, except
(with respect to any matter specified in clauses ‎(i) through ‎(v) above, either
individually or in the aggregate) such as could not reasonably be expected to
have a Material Adverse Effect.

 

Section 3.20. Intellectual Property, Etc. The Borrower and each of the
Restricted Subsidiaries owns or has the right to use all the patents, patent
applications, permits, trademarks (including all registrations, applications for
registration and goodwill associated with the foregoing), domain names, service
marks, trade names, copyrights (whether or not registered), licenses,
franchises, inventions, trade secrets, technology, domain names, proprietary
information and know-how of any type, whether or not written (including rights
in computer programs, software and databases) and formulas, or rights with
respect to the foregoing, necessary for the present conduct of its business (the
“Intellectual Property”), without any known conflict with the rights of others
which, or the failure to own or have which, as the case may be, could reasonably
be expected, either individually or in the aggregate, to have a Material Adverse
Effect.

 

 



 65 

 

 

 

Section 3.21. Indebtedness. Schedule 3.21 sets forth a list of all Indebtedness
(other than the Loans) in an individual principal amount equal to or greater
than $35,000,000 (including Contingent Obligations) of the Borrower and the
Restricted Subsidiaries as of the Closing Date (except as otherwise specified on
such Schedule) and which is to remain outstanding after giving effect to the
Transactions, in each case showing the aggregate principal amount thereof and
the name of the respective borrower and any Credit Party or any Restricted
Subsidiary which directly or indirectly guarantees such debt.

 

Section 3.22. Sanctions, Anti-Money Laundering and Anti-Corruption Laws. None of
Holdings, the Borrower or any Subsidiary, or, to the Knowledge of the Borrower,
any director, officer, or employee of Holdings, the Borrower or any Subsidiary,
or any agent of Holdings, the Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is

 

(i)          a target of sanctions administered by the U.S. Department of the
Treasury’s Office of Foreign Assets Control, the U.S. Department of State, the
European Union or any European Union member state, the United Nations or Her
Majesty’s Treasury (“Sanctions”);

 

(ii)          located, organized or resident in a country or territory that is
the target of Sanctions; or

 

(iii)          a Person that is controlled (as defined in the definition of
“Affiliate”) by any Person described in clause (i) or (ii) above.

 

The Borrower and the Subsidiaries have implemented and maintain in effect
policies and procedures designed to ensure compliance by the Borrower, the
Subsidiaries and their respective directors, officers, employees and agents with
the Foreign Corrupt Practices Act and all other applicable anti-corruption laws
(“Anti-Corruption Laws”), all applicable anti-money laundering laws and
regulations, including those of the Bank Secrecy Act, as amended by the USA
PATRIOT Act (“Anti-Money Laundering Laws”) and applicable Sanctions. The
Borrower and the Subsidiaries and, to the Knowledge of the Borrower, the
Borrower’s, and the Subsidiaries’ directors, officers, employees, and their
respective agents acting within the scope of their relationship with the
Borrower or any Subsidiary, have complied and are in compliance in all material
respects with Anti-Corruption Laws, Anti-Money Laundering Laws and applicable
Sanctions. No borrowing, use of proceeds or other transaction contemplated by
this Agreement will violate applicable Anti-Corruption Laws, applicable
Anti-Money Laundering Laws or applicable Sanctions.

 

 

 

 



 66 

 

 

 

Section 3.23. Senior Indebtedness. The Obligations constitute “Senior
Indebtedness” (or any comparable term) for all purposes of any subordinated
indebtedness of the Borrower or any Restricted Subsidiary and any Permitted
Refinancing thereof.

 

Section 3.24. Encumbered Assets. With respect to the Encumbered Assets, (i) the
Residual Interests (other than reserve accounts) held by the Borrower or any
Restricted Subsidiary in any related Servicing Advance Facility, MSR Facility or
Warehouse Facility, as applicable, are not subject to any Lien (other than Liens
permitted under Sections 6.01(i), (ii) or (viii)) and (ii) the Borrower or a
Restricted Subsidiary has valid title to all Encumbered Assets.

 

Article 4
Conditions of Lending

 

The obligations of the Lenders to make Loans hereunder are subject to the
satisfaction of the following conditions:

 

Section 4.01. All Borrowings. On the date of each Borrowing (other than a
conversion or a continuation of a Borrowing), including on the Closing Date:

 

(a)          The Administrative Agent shall have received a notice of such
Borrowing as required by Section 2.03.

 

(b)          The representations and warranties set forth in Article 3 and in
each other Credit Document shall be true and correct in all material respects on
and as of the date of such Borrowing with the same effect as though made on and
as of such date, except to the extent such representations and warranties
expressly relate to an earlier date; provided that any representation and
warranty that is qualified as to “materiality”, “Material Adverse Effect” or
similar language shall be true and correct (after giving effect to any
qualification therein) in all respects on such respective dates.

 

(c)          At the time of and immediately after such Borrowing, no Default or
Event of Default shall have occurred and be continuing.

 

(d)          Immediately after giving effect to such Borrowing, the Borrower
shall be in compliance with the Financial Covenants on a Pro Forma Basis.

 

Each Borrowing (other than a conversion or a continuation of a Borrowing) shall
be deemed to constitute a representation and warranty by the Borrower on the
date of such Borrowing as to the matters specified in paragraphs (b), (c) and
(d) of this Section 4.01.

 

 

 

 

 



 67 

 

 

Section 4.02. Closing Date. On the Closing Date:

 

(a)          The Administrative Agent shall have received, on behalf of itself
and the Lenders, a favorable written opinion of (i) Morgan, Lewis & Bockius LLP,
counsel to the Borrower and (ii) in-house counsel of the Borrower, each such
opinion to be in form and substance reasonably satisfactory to the
Administrative Agent, in each case (A) dated the Closing Date, (B) addressed to
the Administrative Agent and the Lenders, and (C) covering such matters relating
to the Credit Documents and the Transactions as the Administrative Agent shall
reasonably request, and the Borrower hereby requests such counsel to deliver
such opinions.

 

(b)          The Administrative Agent shall have received (i) a copy of the
certificate or articles of incorporation or other equivalent formation document,
including all amendments thereto, of each Credit Party, certified as of a recent
date by the Secretary of State (or other similar official) of the state of its
organization, and a certificate as to the good standing of each Credit Party as
of a recent date, from such Secretary of State; (ii) a certificate of the
Secretary or Assistant Secretary of each Credit Party dated the Closing Date and
certifying (A) that attached thereto is a true and complete copy of the by-laws,
partnership agreement, limited liability company agreement, memorandum and
articles of association or other equivalent governing document of such Credit
Party as in effect on the Closing Date and at all times since a date prior to
the date of the resolutions described in clause (B) below, (B) that attached
thereto is a true and complete copy of resolutions duly adopted by the board of
directors (or equivalent governing body) of such Credit Party authorizing the
execution, delivery and performance of the Credit Documents to which such Person
is a party and, in the case of the Borrower, the borrowings hereunder, and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect on the Closing Date, (C) that the certificate or articles of
incorporation or other equivalent formation document of such Credit Party has
not been amended since the date of the last amendment thereto furnished pursuant
to clause (i) above, and (D) as to the incumbency and specimen signature of each
officer executing any Credit Document or any other document delivered in
connection herewith on behalf of such Credit Party; and (iii) the certificate
referred to in the foregoing clause (ii) shall contain a certification by an
Authorized Officer of such Credit Party as to the incumbency and specimen
signature of the Secretary or Assistant Secretary executing such certificate
pursuant to clause (ii) above.

 

(c)          The Administrative Agent shall have received a certificate, dated
the Closing Date and signed by an Authorized Officer of the Borrower, confirming
compliance with the conditions precedent set forth in (b), (c) and (d) of
Section 4.01.

 

(d)          The Administrative Agent, the Arranger and each Lender shall have
received all Fees and other amounts due and payable on or prior to the Closing
Date, including, to the extent invoiced, reimbursement or payment of all out of
pocket expenses required to be reimbursed or paid by the Borrower hereunder,
under any other Credit Document or under the Engagement Letter (including
reasonable fees and expenses of counsel).

 

 



 68 

 

 

 

(e)          The Borrower shall have duly authorized, executed and delivered
this Agreement, and each other party to this Agreement shall have executed and
delivered this Agreement, and this Agreement shall be in full force and effect.

 

(f)          The Administrative Agent shall have received:

 

(i)          evidence reasonably satisfactory to it as to the proper filing of
financing statements (Form UCC-1 or the equivalent) in each jurisdiction as may
be necessary or, in the reasonable opinion of the Collateral Agent, desirable,
to perfect the security interests purported to be created by the Collateral and
Guaranty Agreement;

 

(ii)          certified copies of requests for information (Form UCC-11 or the
equivalent), or equivalent reports as of a recent date, listing all effective
financing statements that name any Credit Party as debtor and that are filed in
the jurisdictions referred to in clause (i) above and in such other
jurisdictions in which Collateral is located on the Closing Date, together with
copies of such other financing statements that name any Credit Party as debtor
(none of which shall cover any of the Collateral except (x) to the extent
evidencing Permitted Liens or (y) those in respect of which the Collateral Agent
shall have received termination statements (Form UCC-3) or such other
termination statements as shall be required by local law fully executed for
filing);

 

(iii)          evidence of the completion of all other recordings and filings
of, or with respect to, the Collateral and Guaranty Agreement (other than to the
extent such actions are required or permitted to be performed after the Closing
Date) as may be necessary or, in the reasonable opinion of the Collateral Agent,
desirable, to perfect the security interests intended to be created by the
Collateral and Guaranty Agreement; and

 

(iv)          evidence that all other actions necessary or, in the reasonable
opinion of the Collateral Agent, desirable to perfect and protect the security
interests purported to be created by the Collateral and Guaranty Agreement have
been taken (other than to the extent such actions are required or permitted to
be performed after the Closing Date), and the Collateral and Guaranty Agreement
shall be in full force and effect.

 

(g)          The Lenders shall have received the financial statements referred
to in Section 3.05.

 

(h)          The Administrative Agent shall have received a certificate from the
chief financial officer of the Borrower substantially in the form attached
hereto as Exhibit E certifying that the Borrower and its subsidiaries, on a
consolidated basis after giving effect to the Transactions to occur on the
Closing Date, are solvent.

 

(i)          The Administrative Agent shall have received, at least five
Business Days prior to the Closing Date, to the extent requested, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act.

 

 



 69 

 

 

 

(j)          The Administrative Agent shall have received a notice of any
Borrowing on the Closing Date as required by Section 2.03.

 

Article 5
Affirmative Covenants

 

The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Credit Document shall have been paid in full in
cash (other than contingent indemnification and cost reimbursement obligations
for which no claim has been made), unless the Required Lenders shall otherwise
consent in writing:

 

Section 5.01. Information Covenants. The Borrower will furnish to the
Administrative Agent which will promptly furnish to each Lender:

 

(a)          Quarterly Financial Statements. Within 45 days after the end of the
first three fiscal quarters of each fiscal year of Holdings, the consolidated
balance sheet and related statements of comprehensive income of Holdings and its
Subsidiaries as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year and related statements of stockholders’ equity and
cash flows as of the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding prior period or
periods (or in the case of the balance sheet, as of the end of the previous
fiscal year, and, in the case of the statement of shareholders’ equity, no
comparative disclosure), all of which shall be certified by an Authorized
Officer of Holdings that they fairly present in all material respects in
accordance with GAAP the financial condition of Holdings and its Subsidiaries as
of the dates indicated and the results of their operations for the periods
indicated, subject to normal year-end audit adjustments and the absence of
footnotes.

 

(b)          Annual Financial Statements. Within 90 days after the end of each
fiscal year of Holdings, the consolidated balance sheet of Holdings and its
Subsidiaries as at the end of such fiscal year and the related consolidated
statements of income and stockholders’ equity and statement of cash flows for
such fiscal year setting forth comparative figures where applicable for the
preceding fiscal year and reported on by Deloitte & Touche LLP or other
independent certified public accountants of recognized national standing (which
report shall be without a “going concern” or like qualification or exception and
without any qualification or exception as to scope of audit), together with a
report of such accounting firm stating that in the course of its regular audit
of the financial statements of Holdings and its Subsidiaries, which audit was
conducted in accordance with generally accepted auditing standards, such
accounting firm obtained no knowledge of any Default or an Event of Default
relating to financial or accounting matters which has occurred and is continuing
or, if such accounting firm obtained knowledge of such a Default or an Event of
Default, a statement as to the nature thereof, in each case only to the extent
that such accounting firm is not restricted or prohibited from doing so by its
internal policies or accounting rules or guidelines generally).

 

 



 70 

 

 

 

(c)          Unrestricted Subsidiaries. At any time the Borrower has designated
any of its Subsidiaries as Unrestricted Subsidiaries pursuant to Section 5.15,
simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 5.01(a) and (b), the related consolidating
financial statements reflecting the adjustments necessary to eliminate the
accounts of Unrestricted Subsidiaries (if any) and Holdings from such
consolidated financial statements.

 

(d)          Officer’s Certificates. At the time of the delivery of the
financial statements provided for in Sections 5.01(a) and (b), a compliance
certificate from an Authorized Officer of the Borrower substantially in the form
of Exhibit B-1 certifying on behalf of the Borrower that, to such officer’s
knowledge after due inquiry, no Default or Event of Default has occurred and is
continuing or, if any Default or Event of Default has occurred and is
continuing, specifying the nature and extent thereof, which certificate shall
(i) set forth in reasonable detail the calculations required to establish
whether the Borrower and the Restricted Subsidiaries were in compliance with the
provisions of Section 2.13(b), Section 6.07, Section 6.08 and Section 6.09, at
the end of such fiscal quarter or year, as the case may be, (ii) set forth in
reasonable detail the amount of (and the calculations required to establish the
amount of) the Non-Credit Party Investment Amount at the end of such fiscal
quarter or year (which calculations also include the amount of transactions
effected pursuant to Section 6.05(iii), Section 6.05(ix)(C) or the second
proviso of Section 6.05(xii) (in each case to the extent utilizing the
Non-Credit Party Investment Amount)), (iii) set forth a list of all Immaterial
Subsidiaries and Unrestricted Subsidiaries to the extent there have been any
changes in such information disclosed to the Administrative Agent since the
Closing Date or, if later, since the date of the most recent certificate
delivered pursuant to this Section 5.01(d) with such updated list and (iv)
certify that there have been no changes to Schedules 1 or 2 of the Collateral
and Guaranty Agreement since the Closing Date or, if later, since the date of
the most recent certificate delivered pursuant to this Section 5.01(d), or if
there have been any such changes, a list in reasonable detail of such changes
(but, in each case with respect to this clause (iv), only to the extent that
such changes are required to be reported to the Collateral Agent pursuant to the
terms of such Security Documents) and whether the Borrower and the other Credit
Parties have otherwise taken all actions required to be taken by them pursuant
to such Security Documents in connection with any such changes. In addition, the
Borrower shall deliver, promptly after any Authorized Officer obtains knowledge
of the occurrence of an Asset Coverage Ratio Default and in any event within
forty days after the end of each calendar month (the date of any such delivery,
a “Compliance Certificate Date”; provided that if such a compliance certificate
shall not have been so delivered by such fortieth day, the “Compliance
Certificate Date” shall be deemed to be such fortieth day), a compliance
certificate from an Authorized Officer of the Borrower substantially in the form
of Exhibit B-2 setting forth in reasonable detail the calculations required to
establish whether the Borrower and the Restricted Subsidiaries were in
compliance with the provisions of Section 6.07 at the end of such month;
provided that, with respect to the calculation of the RC Asset Amount, the
carrying value for each RC Asset belonging to an asset class other than the
“Carried interest due from funds” asset class shall be the carrying value of
such RC Asset as of the end of the month ending immediately prior to the
applicable Compliance Certificate Date.

 

 

 

 



 71 

 

 

 

(e)          Notice of Default, Litigation and Material Adverse Effect.
Promptly, and in any event within three Business Days after any Authorized
Officer obtains knowledge thereof, notice of (i) the occurrence of any event
which constitutes a Default or an Event of Default, specifying the nature and
extent thereof and the corrective action (if any) taken or proposed to be taken
with respect thereto, (ii) any litigation or governmental investigation or
proceeding pending, or any threat or notice in writing of intention of any
Person to file or commence any litigation or governmental investigation or
proceeding, against the Borrower or any of the Subsidiaries (x) which, either
individually or in the aggregate, has had, or could reasonably be expected to
have, a Material Adverse Effect or (y) with respect to any Credit Document, and
(iii) any other event, change or circumstance that has had, or could reasonably
be expected to have, a Material Adverse Effect.

 

(f)          Other Reports and Filings. Promptly after the filing or delivery
thereof, copies of all financial information, proxy materials and reports, if
any, which Holdings, the Borrower or any of the Subsidiaries shall publicly file
with the Securities and Exchange Commission or any successor thereto (the “SEC”)
(which delivery requirement shall be deemed satisfied by the posting of such
information, materials or reports on EDGAR or any successor website maintained
by the SEC so long as the Administrative Agent shall have been promptly notified
in writing by the Borrower of the posting thereof) or deliver to holders (or any
trustee, agent or other representative therefor) of any Qualified Equity
Interests of Holdings or the Borrower, or any of its other material Indebtedness
pursuant to the terms of the documentation governing the same.

 

(g)          Management Letters. Promptly after the receipt thereof by the
Borrower or any of the Subsidiaries, a copy of any “management letter” received
by any such Person from its certified public accountants and the management’s
response thereto.

 

(h)          Patriot Act Information. Promptly following the Administrative
Agent’s or any Lender’s request therefor, all documentation and other
information that the Administrative Agent or any Lender reasonably requests in
order to comply with its on-going obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act.

 

(i)          Agency Notices. Promptly after the receipt thereof by the Borrower
or any Restricted Subsidiary, copies of all notices it receives from Fannie Mae,
Freddie Mac, HUD or Ginnie Mae indicating any adverse fact or circumstance in
respect of the Borrower or such Restricted Subsidiary with respect to which
adverse fact or circumstance Fannie Mae, Freddie Mac, HUD or Ginnie Mae,
respectively, announces its intention to terminate or threatens to terminate the
Borrower or such Restricted Subsidiary with cause or with respect to which
Fannie Mae, Freddie Mac, HUD or Ginnie Mae, announces its intention to conduct
any inspection or investigation of the Borrower or such Restricted Subsidiary,
or their files or facilities outside of the ordinary course.

 

 

 



 72 

 

 

 

(j)          Other Information. From time to time, such other information or
documents (financial or otherwise) with respect to the Borrower or any of the
Subsidiaries as the Administrative Agent or the Required Lenders (through the
Administrative Agent) may reasonably request.

 

(k)          Monthly Financial Statements. Within forty days after the end of
each calendar month, the consolidated balance sheet and related statements of
income of Borrower and its Subsidiaries as of the end of and for such calendar
month and the then elapsed portion of the fiscal year and related statements of
stockholders’ equity and cash flows as of the then elapsed portion of the fiscal
year, all of which shall be certified by an Authorized Officer of Borrower that
they fairly present in all material respects in accordance with GAAP the
financial condition of Borrower and its Subsidiaries as of the dates indicated
and the results of their operations for the periods indicated, subject to normal
year-end audit adjustments and the absence of footnotes.

 

Documents required to be delivered pursuant to Section 5.01(a), (b) or (f) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and, if so delivered, shall be deemed to
have been delivered on the date (i) on which Holdings posts such information on
the SEC website on the Internet at sec.gov/edgar/searches.htm; provided that:
(i) to the extent the Administrative Agent or any Lender is otherwise unable to
receive any such electronically delivered documents, the Borrower shall, upon
request by the Administrative Agent or such Lender, deliver paper copies of such
documents to such Person until a written request to cease delivering paper
copies is given by such Person, and (ii) the Borrower shall notify the
Administrative Agent and each Lender (by facsimile or electronic mail) of the
posting of any such documents or provide to the Administrative Agent and the
Lenders by electronic mail electronic versions (i.e., soft copies) of such
documents. The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above, and
in any event shall have no responsibility to monitor compliance by the Borrower
with any such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

 

Section 5.02. Books, Records and Inspections. The Borrower will, and the
Borrower will cause each of the Restricted Subsidiaries to, keep proper books of
record and accounts in which full, true and correct entries in conformity with
GAAP and all requirements of law shall be made of all dealings and transactions
in relation to its business and activities. The Borrower will, and the Borrower
will cause each of the Restricted Subsidiaries to, permit officers and
designated representatives of the Administrative Agent or the Required Lenders
to visit and inspect, under guidance of officers of the Borrower or such
Restricted Subsidiary, any of the properties of the Borrower or such Restricted
Subsidiary, and to examine the books of account of the Borrower or such
Restricted Subsidiary and discuss the affairs, finances and accounts of the
Borrower or such Restricted Subsidiary with, and be advised as to the same by,
its and their officers and independent accountants, all upon reasonable prior
notice and at such reasonable times and intervals and to such reasonable extent
as the Administrative Agent or the Required Lenders may reasonably request;
provided that, excluding any such visits and inspections during the continuation
of an Event of Default, (a) only the Administrative Agent on behalf of the
Lenders may exercise visitation and inspection rights of the Administrative
Agent and the Lenders and (b) the Administrative Agent may exercise such rights
no more than once per fiscal year, in each case under this sentence.

 

 

 



 73 

 

 

 

Section 5.03. Maintenance of Property; Insurance. (a) The Borrower will, and the
Borrower will cause each of the Restricted Subsidiaries to, (i) keep all
material property necessary to the business of the Borrower and the Restricted
Subsidiaries in good working order and condition, ordinary wear and tear
excepted and subject to the occurrence of casualty events, (ii) maintain with
financially sound and reputable insurance companies insurance on all such
property and against all such risks as is consistent and in accordance with
industry practice for companies similarly situated owning similar properties and
engaged in similar businesses as the Borrower and the Restricted Subsidiaries,
and(iii) furnish to the Administrative Agent, upon its reasonable request
therefor, full information as to the insurance carried. Such insurance to the
extent consistent with the foregoing shall include physical damage insurance on
all real and personal property (whether now owned or hereafter acquired) on an
all risk basis and business interruption insurance.

 

(b)          The Borrower will, and the Borrower will cause each of the
Restricted Subsidiaries to, take all actions reasonably necessary, or otherwise
reasonably requested by the Collateral Agent, to maintain and pursue each
application, to obtain the relevant registration and to maintain the
registration of all Intellectual Property (now or hereafter existing) material
to the conduct of the Borrower’s or any Restricted Subsidiary’ business,
including the filing of applications for renewal, affidavits of use, affidavits
of non-contestability of such Intellectual Property and, if consistent with good
business judgment, to initiate opposition, interference and cancellation
proceedings against third parties. The Borrower will, and the Borrower will
cause each of the Restricted Subsidiaries to, take reasonable steps in
accordance with normal industry practice to maintain the confidentiality of all
Intellectual Property (now or hereafter existing) that is material to the
business of the Borrower or any Restricted Subsidiary and the value of which to
the Borrower or any Restricted Subsidiary is contingent upon maintaining the
confidentiality thereof.

 

Section 5.04. Existence; Franchises. The Borrower will, and the Borrower will
cause each of the Restricted Subsidiaries (and, in the case of clause (x),
Holdings) to, (x) do or cause to be done all things necessary to preserve and
keep in full force and effect its organizational existence (in the case of the
Borrower, in a United States jurisdiction) and (y) take all reasonable action to
maintain all rights, privileges, franchises, licenses, permits, copyrights,
trademarks, trade names, and patents necessary or desirable in the normal
conduct of its business; provided, however, that nothing in this Section 5.04
shall prevent (i) sales of assets and other transactions by the Borrower or any
Restricted Subsidiary in accordance with Section 6.02, (ii) the discontinuation,
abandonment or expiration of any right, franchise, license, permit, copyright,
trademark or patent if such discontinuation, abandonment or expiration could
not, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect or (iii) the withdrawal by the Borrower or any
Restricted Subsidiary of its qualification as a foreign Company in any
jurisdiction if such withdrawal could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

 

 

 

 



 74 

 

 

Section 5.05. Compliance with Statutes, Etc. The Borrower will, and the Borrower
will cause each of the Restricted Subsidiaries to, comply with all applicable
statutes, regulations and orders of, and all applicable restrictions imposed by,
all Governmental Authorities in respect of the conduct of its business and the
ownership of its property (but not including Sanctions, Anti-Corruption Laws,
and Anti-Money Laundering Laws), except such non-compliances as could not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. The Borrower will, and the Borrower will cause each of
the Subsidiaries to, comply with all Anti-Corruption Laws, Anti-Money Laundering
Laws and applicable Sanctions in all material respects. The Borrower will, and
the Borrower will cause each of the Subsidiaries to, maintain in effect policies
and procedures designed to ensure compliance by the Borrower, the Subsidiaries
and their respective directors, officers, employees and agents acting within the
scope of their relationship with the Borrower or any Subsidiary with
Anti-Corruption Laws, Anti-Money Laundering Laws and applicable Sanctions.

 

Section 5.06. Compliance with Environmental Laws. (a) The Borrower will comply,
and the Borrower will cause each of its Subsidiaries to comply, with all
Environmental Laws and permits applicable to, or required by, its operations or
the ownership, lease, occupancy, or use of any Real Property now or hereafter
owned, leased or operated by the Borrower or any of the Borrower’s Subsidiaries,
except such noncompliances as could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, and will
promptly pay or cause to be paid all costs and expenses incurred in connection
with such compliance, and will keep or cause to be kept all such Real Property
free and clear of any Liens imposed pursuant to such Environmental Laws except,
in each case, for Permitted Liens related thereto. Neither the Borrower nor any
of the Borrower’s Subsidiaries will generate, use, treat, store, Release or
dispose of Hazardous Materials on any Real Property now or hereafter owned,
leased or operated by the Borrower or any of the Borrower’s Subsidiaries, or
transport Hazardous Materials to or from any such Real Property, except for
Hazardous Materials generated, used, treated, stored, Released or disposed of at
or transported from, any such Real Properties (x) in compliance in all material
respects with all applicable Environmental Laws and as required in connection
with the normal operation, use and maintenance of the business or operations of
the Borrower or any of its Subsidiaries and (y) as could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(b)          (i) At any time that the Borrower or any of the Borrower’s
Subsidiaries is not in compliance with Section 5.06(a), or (ii) in the event
that the Administrative Agent or the Lenders have exercised any of the remedies
pursuant to the last paragraph of Section 7.01, the Borrower will (in each case)
provide, at the sole expense of the Borrower and at the request of the
Administrative Agent, a non-invasive environmental site assessment report
concerning the Real Property owned, leased or operated by the Borrower or any of
the Borrower’s Subsidiaries that is in question, prepared by an environmental
consulting firm reasonably approved by the Administrative Agent, indicating the
presence or absence of Hazardous Materials or noncompliance and the potential
cost of any removal or remedial action required by a Governmental Authority in
connection with such Hazardous Materials or noncompliance on such Real Property.
If the Borrower fails to provide the same within 60 days after such request was
made, the Administrative Agent may order the same, the cost of which shall be
borne by the Borrower, and the Borrower shall grant and hereby grants to the
Administrative Agent and the Lenders and their respective agents access to such
Real Property and specifically grants the Administrative Agent and the Lenders
an irrevocable non-exclusive license, subject to the rights of tenants, to
undertake such an assessment at any reasonable time upon reasonable notice to
the Borrower, all at the sole expense of the Borrower.

 

 

 



 75 

 

 

 

Section 5.07. ERISA. (a) Furnish written notice to the Administrative Agent
promptly, and in any event within ten days after any responsible officer of
Borrower knows, or has reason to know, that any ERISA Event has occurred or is
reasonably likely to occur that, alone or together with any other ERISA Event
could reasonably be expected to result in liability of the Borrower or any ERISA
Affiliate in an aggregate amount exceeding $10,000,000.

 

(b)          The Borrower and each of the Borrower’s applicable Subsidiaries
shall ensure that all Foreign Pension Plans administered by it or into which it
makes payments obtains or retains (as applicable) registered status under and as
required by applicable law and is administered in a timely manner in all
respects in compliance with all applicable laws except where the failure to do
any of the foregoing, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 



Section 5.08. End of Fiscal Years; Fiscal Quarters. The Borrower will cause (i)
its and each of its Domestic Subsidiaries’ fiscal years to end on December 31 of
each calendar year and (ii) its and each of its Domestic Subsidiaries’ fiscal
quarters to end on March 31, June 30, September 30 and December 31 of each
calendar year.

 

Section 5.09. [Reserved].

 

Section 5.10. Payment of Taxes. The Borrower will pay and discharge, and the
Borrower will cause each of the Restricted Subsidiaries to pay and discharge,
all material taxes, assessments and governmental charges or levies imposed upon
it or upon its properties or assets, prior to the date on which penalties attach
thereto, and all material lawful claims which, if unpaid, might become a Lien or
charge upon any properties of the Borrower or any Restricted Subsidiary not
otherwise permitted under Section 6.01(i); provided that neither the Borrower
nor any Restricted Subsidiary shall be required to pay any such tax, assessment,
charge, levy or claim which is being contested in good faith and by proper
proceedings if it has maintained adequate reserves with respect thereto in
accordance with GAAP.

 

Section 5.11. Use of Proceeds. The Borrower will use the proceeds of the Loans
only for the purposes specified in the introductory statement to this Agreement.

 

Section 5.12. Reserved.

 

 

 

 



 76 

 

 

 

Section 5.13. Maintenance of Company Separateness. The Borrower will cause each
Non-Recourse Entity and each Securitization Entity to satisfy customary
formalities for such entity, including, as applicable, (i) to the extent
required by law, the holding of regular board of directors’ and shareholders’
meetings or action by directors or shareholders without a meeting, (ii) the
maintenance of separate records and (iii) the maintenance of separate bank
accounts in its own name. Neither the Borrower nor any of the Restricted
Subsidiaries shall make any payment to a creditor of any Non-Recourse Entity or
any Securitization Entity in respect of any liability of any Non-Recourse Entity
or any Securitization Entity, and no bank account of any Non-Recourse Entity or
any Securitization Entity shall be commingled with any bank account of the
Borrower or any Restricted Subsidiary. Any financial statements distributed to
any creditors of any Non-Recourse Entity or any Securitization Entity shall
clearly establish or indicate the corporate separateness of such Non-Recourse
Entity or such Securitization Entity from the Borrower and the other Restricted
Subsidiaries. Neither the Borrower nor any of the Restricted Subsidiaries shall
take any action, or conduct its affairs in a manner, which is likely to result
in the separate legal existence of the Borrower or any Restricted Subsidiary
being ignored, or in the assets and liabilities of the Borrower or any
Restricted Subsidiary being substantively consolidated with those of any other
Person in a bankruptcy, reorganization or other insolvency proceeding.

 

Section 5.14. Maintenance of Ratings. Holdings or the Borrower, as applicable,
will use its commercially reasonable efforts to maintain at all times corporate
ratings or corporate family ratings (as applicable) of any level with respect to
Holdings or the Borrower, in each case from each of S&P and Moody’s.

 

Section 5.15. Designation of Subsidiaries. The Borrower may at any time
designate any Subsidiary as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that (a) immediately before and
after such designation, no Event of Default shall have occurred and be
continuing, (b) immediately after giving effect to such designation, the
Borrower shall be in compliance on a Pro Forma Basis with the Financial
Covenants, (c) no Subsidiary may be designated as or continue as an Unrestricted
Subsidiary if it is a “Restricted Subsidiary” for the purposes of any other
Indebtedness and (d) immediately after giving effect to such designation, the
aggregate Fair Market Value of all Investments of the Borrower and the
Restricted Subsidiaries in Unrestricted Subsidiaries shall not exceed $5,000,000
(and, as a condition precedent to the effectiveness of any such designation, the
Borrower shall deliver to the Administrative Agent a certificate of an
Authorized Officer setting forth in reasonable detail the calculations
demonstrating compliance with clauses (b) and (d) of this proviso). The
designation of any Subsidiary as an Unrestricted Subsidiary shall constitute an
Investment by the Borrower therein at the date of designation in an amount equal
to the fair market value of the Borrower’s or its Subsidiary’s (as applicable)
investment therein. No Unrestricted Subsidiary shall at any time own any Equity
Interests or Indebtedness of, or own or hold any Lien on, any property of the
Borrower or any Restricted Subsidiary. The designation of any Unrestricted
Subsidiary as a Restricted Subsidiary shall constitute the incurrence at the
time of designation of any Investment, Indebtedness or Liens of such Subsidiary
existing at such time. Any such designation shall be notified by the Borrower to
the Administrative Agent by promptly delivering to the Administrative Agent a
certificate of an Authorized Officer certifying that such designation complied
with the foregoing provisions.. Servicing Agreements.

 

 

 

 



 77 

 

 

 

(e)          The Borrower will comply with, and the Borrower will cause any
Restricted Subsidiary acting as servicer to comply with, (i) all obligations as
the servicer under each of the Servicing Agreements and (ii) all generally
accepted servicing customs and practices of the mortgage servicing industry,
except in the case of each of clauses (i) and (ii) where failure to comply would
not reasonably be expected to have a Material Adverse Effect.

 

(f)          The Borrower shall promptly, and in no event later than five (5)
Business Days after knowledge thereof, notify the Administrative Agent of any
servicer termination event or event of default (excluding any such events
resulting solely due to the breach of one or more collateral performance tests)
under any Servicing Agreement or its receipt of a notice of actual termination
of the Borrower’s or its Subsidiary’s right to service under any Servicing
Agreement which evidences an intent to transfer such servicing to a third party.

 

Article 6
Negative Covenants

 

The Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Credit Document have been paid in full in cash
(other than contingent indemnification and cost reimbursement obligations for
which no claim has been made), unless the Required Lenders shall otherwise
consent in writing:

 

Section 6.01. Liens. The Borrower will not, and the Borrower will not permit any
of the Restricted Subsidiaries to, directly or indirectly, create, incur, assume
or suffer to exist any Lien upon or with respect to any property or assets (real
or personal, tangible or intangible, including Intellectual Property, and
including Equity Interests or other securities of any Person, including any
Restricted Subsidiary) of the Borrower or any Restricted Subsidiary, whether now
owned or hereafter acquired, or on any income or revenues or rights in respect
of any thereof; provided that the provisions of this Section 6.01 shall not
prevent the creation, incurrence, assumption or existence of the following
(Liens described below are herein referred to as “Permitted Liens”):

 

(i)          Liens for taxes, assessments or governmental charges or levies not
delinquent for a period of more than 30 days or Liens for taxes, assessments or
governmental charges or levies being contested in good faith and by appropriate
proceedings for which adequate reserves have been established in accordance with
GAAP;

 

 

 



 78 

 

 

 

(ii)          Liens in respect of property or assets of the Borrower or any
Restricted Subsidiary imposed by law and which were incurred in the ordinary
course of business and do not secure Indebtedness for borrowed money, such as
carriers’, warehousemen’s, materialmen’s and mechanics’ liens and other similar
Liens arising in the ordinary course of business, and in each case (x) which are
for amounts that are not past-due and do not in the aggregate materially detract
from the value of the Borrower’s or such Restricted Subsidiary’s property or
assets or materially impair the use thereof in the operation of the business of
the Borrower or such Restricted Subsidiary or (y) which are being contested in
good faith by appropriate proceedings, which proceedings have the effect of
preventing the forfeiture or sale of the property or assets subject to any such
Lien, and for which adequate reserves have been established in accordance with
GAAP;

 

(iii)          Liens in existence on the Closing Date which are listed, and the
property subject thereto described, in Schedule 6.01, plus renewals,
replacements and extensions of such Liens, provided that (x) the aggregate
principal amount of the Indebtedness, if any, or obligations secured by such
Liens does not increase from that amount outstanding at the time of any such
renewal, replacement or extension and (y) any such renewal, replacement or
extension does not encumber any additional assets or properties of the Borrower
or any Restricted Subsidiary;

 

(iv)          Liens created by or pursuant to this Agreement and the Security
Documents;

 

(v)          (x) licenses, sublicenses, leases or subleases granted by the
Borrower or any Restricted Subsidiary to other Persons in the ordinary course of
business and not materially interfering with the conduct of the business of the
Borrower or any Restricted Subsidiary or materially detracting from the value of
the Borrower’s or such Restricted Subsidiary’s property, rights or assets and
(y) any interest or title of a lessor, sublessor or licensor under any operating
lease or license agreement entered into by the Borrower or any Restricted
Subsidiary in the ordinary course of business, not securing Indebtedness and
covering only the assets so leased or licensed;

 

(vi)          Liens upon assets of the Borrower or any Restricted Subsidiary
subject to Capitalized Lease Obligations to the extent such Capitalized Lease
Obligations are permitted by Section 6.04(iv), provided that (x) such Liens only
serve to secure the payment of Indebtedness arising under such Capitalized Lease
Obligation and (y) the Lien encumbering the asset giving rise to the Capitalized
Lease Obligation does not encumber any other asset of the Borrower or any
Restricted Subsidiary;

 

(vii)          Liens placed upon fixed or capital assets used in the ordinary
course of business of the Borrower or any Restricted Subsidiary and placed at
the time of the acquisition thereof by the Borrower or such Restricted
Subsidiary or within 180 days thereafter to secure Indebtedness incurred to pay
all or a portion of the purchase price thereof or to secure Indebtedness
incurred solely for the purpose of financing the acquisition of any such assets,
or extensions, renewals or replacements of any of the foregoing for the same or
a lesser amount, provided that (x) the Indebtedness secured by such Liens is
permitted by Section 6.04(iv), (y) in all events, the Lien encumbering the
assets so acquired does not encumber any other asset of the Borrower or any
Restricted Subsidiary (other than property financed by such Indebtedness and
proceeds thereof) and (z) the amount of Indebtedness secured by such Liens does
not exceed the purchase price of the assets acquired with the proceeds of such
Indebtedness;

 

 

 

 



 79 

 

 

 

(viii)          easements, rights-of-way, restrictions, encroachments and other
similar charges or encumbrances, and minor title deficiencies, in each case not
securing Indebtedness and not materially interfering with the ordinary conduct
of the business of the Borrower or any Restricted Subsidiary;

 

(ix)          Liens arising from precautionary UCC financing statement filings
regarding operating leases entered into or dispositions of assets consummated in
the ordinary course of business;

 

(x)          Liens arising out of the existence of judgments or awards not
constituting an Event of Default under Section 7.01(i) and in respect of which
the Borrower or any Restricted Subsidiary shall in good faith be prosecuting an
appeal or proceedings for review and in respect of which there shall have been
secured a subsisting stay of execution pending such appeal or proceedings;

 

(xi)          statutory and common law landlords’ liens under leases entered
into in the ordinary course of business by the Borrower or any Restricted
Subsidiary;

 

(xii)          (A) Liens (other than Liens imposed under ERISA) incurred in the
ordinary course of business in connection with workers compensation claims,
unemployment insurance and other social security legislation and (B) Liens
securing the performance of bids, trade contracts, performance and completion
guarantees, tenders, leases and contracts in the ordinary course of business,
statutory obligations, surety bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business (in each case
exclusive of obligations in respect of Indebtedness);

 

(xiii)          [Reserved];

 

(xiv)          Liens on property or assets acquired pursuant to a Permitted
Acquisition, or on property or assets of a Restricted Subsidiary in existence at
the time such Restricted Subsidiary is acquired pursuant to a Permitted
Acquisition, provided that (x) any Indebtedness that is secured by such Liens is
permitted to exist under Section 6.04(vii), and (y) such Liens are not incurred
in connection with, or in contemplation or anticipation of, such Permitted
Acquisition and do not attach to any other asset of the Borrower or any
Restricted Subsidiary;

 

(xv)          Liens arising out of any conditional sale, title retention,
consignment or other similar arrangements for the sale of goods entered into by
the Borrower or any Restricted Subsidiary in the ordinary course of business to
the extent such Liens do not attach to any assets other than the goods subject
to such arrangements;

 

 

 

 



 80 

 

 

 

(xvi)          Liens (x) incurred in the ordinary course of business in
connection with the purchase or shipping of goods or assets (or the related
assets and proceeds thereof), which Liens are in favor of the seller or shipper
of such goods or assets and only attach to such goods or assets, and (y) in
favor of customs and revenue authorities arising as a matter of law to secure
payment of customs duties in connection with the importation of goods in the
ordinary course of business;

 

(xvii)          (A) bankers’ Liens, rights of setoff and other similar Liens
existing solely with respect to cash and Cash Equivalents on deposit in one or
more accounts maintained by the Borrower or any Restricted Subsidiary, in each
case granted in the ordinary course of business and not securing Indebtedness
and as are customary in the banking industry in favor of the bank or banks with
which such accounts are maintained, and solely securing amounts owing to such
bank or banks with respect to cash management and operating account arrangements
(and not any amounts owing in respect of any Indebtedness or for any other
purpose) and (B) Liens of a collection bank arising under Section 4-210 of the
UCC on items in the course of collection;

 

(xviii)          Liens securing Non-Recourse Indebtedness so long as any such
Lien shall encumber only (i) the assets originated, acquired or funded with the
proceeds of such Non-Recourse Indebtedness and (ii) any intangible contract
rights and other accounts, documents, records and other property directly
related to the assets set forth in clause (i) and any proceeds thereof;

 

(xix)          Liens securing Permitted Funding Indebtedness so long as any such
Lien shall encumber only (i) the assets acquired or originated with the proceeds
of such Indebtedness, (ii) such assets consist of Servicing Advances, MSRs,
loans, mortgage related securities and other mortgage related receivables, REO
Assets and other similar assets (but not Residual Interests) subject to and
pledged to secure such Indebtedness, (iii) any Interest Rate Protection
Agreements and Other Hedging Agreements entered into in connection with the
foregoing and (iv) any intangible contract rights and proceeds of, and other
related documents, records and assets directly related to, the assets set forth
in clause (i);

 

(xx)          Liens on the Equity Interests of any Unrestricted Subsidiary and
the proceeds thereof securing Non-Recourse Indebtedness of such Unrestricted
Subsidiary;

 

(xxi)          Liens on insurance policies and the proceeds thereof securing the
financing of premiums with respect thereto so long as such Liens do not encumber
any property other than cash paid to any such insurance company in respect of
such insurance; provided such Liens shall not exceed the amount of such premiums
so financed;

 

 

 

 



 81 

 

 

 

(xxii)          Liens solely on any cash earnest money deposits made by the
Borrower or any Restricted Subsidiary in connection with any letter of intent or
purchase agreement not prohibited hereunder;

 

(xxiii)          Liens on Securitization Assets and the proceeds thereof
incurred in connection with Permitted Securitization Indebtedness or permitted
guarantees thereof;

 

(xxiv)          Liens on spread accounts and credit enhancement assets, Liens on
the stock of Restricted Subsidiaries (substantially all of the assets of which
are spread accounts and credit enhancement assets) and Liens on interests in
Securitization Entities, in each case incurred in the ordinary course of
business in connection with Credit Enhancement Agreements;

 

(xxv)          any customary encumbrance or restriction (including put and call
arrangements) with respect to Equity Interests of any joint venture or similar
arrangement pursuant to any joint venture or similar agreement;

 

(xxvi)          any amounts held by a trustee in the funds and accounts under an
indenture securing any revenue bonds issued for the benefit of the Borrower or
any of their Restricted Subsidiaries;

 

(xxvii)          Liens encumbering deposits made to secure obligations arising
from statutory, regulatory, contractual or warranty requirements of the Borrower
or any of its Subsidiaries, including rights of offset and setoff;

 

(xxviii)          Liens on assets of any non-Guarantor Restricted Subsidiary to
secure Indebtedness of any non-Guarantor Restricted Subsidiary that is permitted
hereunder; and

 

(xxix)          Liens on cash, Cash Equivalents or other property arising in
connection with the defeasance, discharge or redemption of Indebtedness
permitted hereunder.

 

In connection with the granting of Liens of the type described in clauses (iii),
(vi), (vii), (xiv), (xviii), (xix) and (xxiii) of this Section 6.01 by the
Borrower of any of the Restricted Subsidiaries, the Administrative Agent and the
Collateral Agent shall be authorized to take any actions deemed appropriate by
it in connection therewith without approval of any Lender (including, without
limitation, by executing appropriate lien releases or lien subordination
agreements in favor of the holder or holders of such Liens, in either case
solely with respect to the item or items of equipment or other assets subject to
such Liens).

 

Notwithstanding the foregoing, the Borrower will not, and the Borrower will not
permit any of the Restricted Subsidiaries to, directly or indirectly, create,
incur, assume or suffer to exist any Lien, other than, at the Borrower’s
election, a Lien pursuant to Section 6.01(iv), upon or with respect to any
Residual Interest.

 

 

 

 



 82 

 

 

 

Section 6.02. Consolidation, Merger, Sale of Assets, Etc. The Borrower will not,
and the Borrower will not permit any of the Restricted Subsidiaries to, directly
or indirectly, wind up, liquidate or dissolve its affairs (or suffer any
liquidation or dissolution) or consummate any merger or consolidation, or
convey, sell, lease, transfer or otherwise dispose of all or any part of its
property or assets, including the abandonment or other disposition of
Intellectual Property (other than sales of inventory in the ordinary course of
business), or consummate any sale-leaseback transactions with any Person, except
that:

 

(i)          Capital Expenditures shall be permitted;

 

(ii)          the Borrower and the Restricted Subsidiaries may liquidate or
otherwise dispose of obsolete or worn-out property in the ordinary course of
business;

 

(iii)          Investments may be made to the extent permitted by Section 6.05;

 

(iv)          the Borrower and the Restricted Subsidiaries may sell assets
(provided that any sale of less than all the capital stock or other Equity
Interests of any Restricted Subsidiary in accordance with this clause (iv) shall
be deemed to be an Investment by the Borrower or the applicable Restricted
Subsidiary in the capital stock or other Equity Interests not so sold in an
amount equal to the Fair Market Value of such capital stock or other Equity
Interests and upon such sale the Borrower or such Restricted Subsidiary shall be
deemed to have made an Investment in the applicable Subsidiary pursuant to
Section 6.05(ix)(C) in an amount equal to all Investments in such Subsidiary
outstanding at such time), so long as (v) no Event of Default then exists or
would result therefrom (including as a result of any such deemed investment),
(w) the Borrower or the respective Restricted Subsidiary receives at least Fair
Market Value, (x) the consideration received by the Borrower or such Restricted
Subsidiary consists of at least 75% cash or Cash Equivalents and is paid at the
time of the closing of such sale; provided that, solely for the purposes of this
clause (x), up to $25,000,000 in the aggregate of Designated Non-Cash
Consideration for all asset sales received by the Borrower or such Restricted
Subsidiary after the Closing Date and not disposed of (and without giving effect
to any subsequent change in value thereof), shall be deemed to be cash, (y) the
aggregate amount of the cash and non-cash proceeds received from all assets sold
pursuant to this clause (iv) shall not exceed $50,000,000 (for this purpose,
using the Fair Market Value of property other than cash) and (z) after giving
effect to such sale, the Borrower shall be in compliance on a Pro Forma Basis
with the Financial Covenants;

 

(v)          the Borrower and each of the Restricted Subsidiaries may lease (as
lessee) or license (as licensee) real or personal property in the ordinary
course of business (so long as any such lease or license does not create a
Capitalized Lease Obligation except to the extent permitted by Section
6.04(iv));

 

(vi)          the Borrower and each of the Restricted Subsidiaries may sell or
discount, in each case without recourse and in the ordinary course of business,
accounts receivable arising in the ordinary course of business, but only in
connection with the compromise or collection thereof and not as part of any
financing transaction;

 

 

 



 83 

 

 

 

(vii)          the Borrower and each of the Restricted Subsidiaries may grant
licenses, sublicenses, leases or subleases to other Persons in the ordinary
course of business and not materially interfering with the conduct of the
business of the Borrower or any Restricted Subsidiary;

 

(viii)          the Borrower or any Restricted Subsidiary may convey, sell or
otherwise transfer all or any part of its business, properties and assets to the
Borrower or to any Wholly-Owned Domestic Restricted Subsidiary which is a
Subsidiary Guarantor;

 

(ix)          any Restricted Subsidiary that is a Subsidiary Guarantor may merge
or consolidate with and into, or be dissolved or liquidated into, the Borrower
or any Wholly-Owned Domestic Restricted Subsidiary which is a Subsidiary
Guarantor, so long as (A) in the case of any such merger, consolidation,
dissolution or liquidation involving the Borrower, the Borrower is the surviving
or continuing entity of any such merger, consolidation, dissolution or
liquidation and (B) in all other cases, a Subsidiary Guarantor is the surviving
or continuing entity of any such merger, consolidation, dissolution or
liquidation;

 

(x)          any Restricted Subsidiary that is not a Subsidiary Guarantor (other
than a Non-Recourse Entity) may convey, sell, lease or otherwise dispose of all
or any part of its property or assets to, or merge or consolidate with and into,
or be dissolved or liquidated into, the Borrower or any other Restricted
Subsidiary, in each case so long as (A) no Event of Default shall result
therefrom, (B) in the case of any such merger, consolidation, dissolution or
liquidation involving the Borrower, the Borrower is the surviving or continuing
entity of any such merger, consolidation, dissolution or liquidation and (C) in
the case of any such merger, consolidation, dissolution or liquidation involving
a Subsidiary Guarantor (but not involving the Borrower), such Subsidiary
Guarantor is the surviving or continuing entity of any such merger,
consolidation, dissolution or liquidation;

 

(xi)          Permitted Acquisitions may be consummated in accordance with the
requirements of Section 6.05(xii);

 

(xii)          the Borrower and the Restricted Subsidiaries may liquidate or
otherwise dispose of cash and Cash Equivalents in the ordinary course of
business;

 

(xiii)          sales, contributions, assignments or other transfers in the
ordinary course of business and for Fair Market Value of Servicing Advances or
Residential Mortgage Loans pursuant to the terms of Permitted Funding
Indebtedness or Non-Recourse Indebtedness shall be permitted;

 

 

 

 



 84 

 

 

 

(xiv)          to the extent that any MSR Lender which is a Government Sponsored
Entity exercises its MSR Call Option, the Borrower or the applicable Restricted
Subsidiary may sell the MSR subject to such MSR Call Option;

 

(xv)          sales, contributions, assignments or other transfers (in one or
more transactions) for Fair Market Value of Servicing Advances, Residential
Mortgage Loans or MSRs or any parts thereof (a) in the ordinary course of
business or (b) in connection with the transfer or termination of the related
MSRs shall be permitted;

 

(xvi)          sales, contributions, assignments or other transfers in the
ordinary course of business and for Fair Market Value of Servicing Advances,
Residential Mortgage Loans or MSRs to Securitization Entities and Warehouse
Facility Trusts in connection with Securitizations or Warehouse Facilities shall
be permitted;

 

(xvii)          dispositions of Investments or other assets and dispositions or
compromises of loans or receivables, in each case, in connection with the
workout, compromise, settlement or collection thereof or exercise of remedies
with respect thereto, in the ordinary course of business or in bankruptcy,
foreclosure or similar proceedings, including foreclosure, repossession and
disposition of REO Assets and other collateral for loans serviced and/or
originated by the Borrower or any of its Restricted Subsidiaries shall be
permitted;

 

(xviii)          the modification of any loans owned by the Borrower or any
Restricted Subsidiary in the ordinary course of business shall be permitted;

 

(xix)          sales, contributions, assignments or other transfers of
Securitization Assets in the ordinary course of business and for Fair Market
Value by the Borrower or any Restricted Subsidiary in connection with the
origination, acquisition, securitization and/or sale of loans that are
purchased, insured, guaranteed, or securitized shall be permitted;

 

(xx)          sales, contributions, assignments or other transfers in the
ordinary course of business of MSRs in connection with MSR Facilities and
Warehouse Facilities and of REO Assets shall be permitted;

 

(xxi)          sales, contributions, assignments or other transfers of any
assets or rights required or advisable as a result of statutory or regulatory
changes as determined in good faith by the senior management of the Borrower
shall be permitted;

 

(xxii)          transactions pursuant to repurchase agreements entered into in
the ordinary course of business shall be permitted;

 

(xxiii)          any Co-Investment Transaction shall be permitted;

 

(xxiv)          the abandonment or other disposition of Intellectual Property,
which in the reasonable judgment of the Borrower, is no longer economically
practicable to maintain or useful in the conduct of business of the Borrower and
its Restricted Subsidiaries shall be permitted;

 

 

 

 

 



 85 

 

 

 

(xxv)          dispositions of assets subject to a casualty or event of loss
covered by insurance following the receipt of insurance proceeds with respect to
such casualty or event of loss shall be permitted;

 

(xxvi)          sales or other transfers of a minority interest in any
Investment otherwise permitted under Section 6.05 shall be permitted; provided
that (x) the majority interests in such Investment shall also be concurrently
sold or transferred on the same terms and the holder or holders of such majority
interests shall have required such sale or disposition of such minority interest
pursuant to the exercise of any applicable drag-along rights and (y) immediately
after giving effect to such sales or transfers, the Borrower shall be in
compliance on a Pro Forma Basis with the Financial Covenants;

 

(xxvii)          the contribution of assets to any joint venture in exchange for
Equity Interests in such joint venture shall be permitted; provided that (v)
after giving effect to such contribution, the Total Asset Coverage Ratio shall
not be less than 2.50:1.00 and the RC Asset Coverage Ratio shall not be less
than 1.00:1.00, in each case, calculated on a Pro Forma Basis, (w) no Event of
Default shall have occurred and be continuing at the time of the consummation of
such transaction or immediately after giving effect thereto, (x) such
transaction is on an arm’s length basis, (y) the Borrower or such Restricted
Subsidiary, as applicable, receives fair value for the assets so contributed and
(z) such contributions shall constitute, on the date of such contribution, an
Investment by the Borrower or such Restricted Subsidiary, as applicable, in an
amount equal to the fair market value of the assets so contributed; and

 

(xxviii)          sales, contributions, assignments or other transfers of Equity
Interests of an Unrestricted Subsidiary shall be permitted.

 

To the extent the Required Lenders waive the provisions of this Section 6.02
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 6.02 (other than to a Credit Party), such Collateral
shall be sold free and clear of the Liens created by the Security Documents and,
in the case of the sale of all of the Equity Interests of a Subsidiary Guarantor
permitted by this Section 6.02 (other than to a Credit Party), such Subsidiary
Guarantor shall be released from the Guaranty, and the Administrative Agent and
the Collateral Agent shall be authorized without any further action on behalf of
any Lender or other Secured Creditor to take any actions deemed appropriate in
order to effect the foregoing release.

 

Section 6.03. Dividends. The Borrower will not, and the Borrower will not permit
any of the Restricted Subsidiaries to, directly or indirectly, authorize,
declare or pay any Dividends with respect to the Borrower or any Restricted
Subsidiary, except that:

 

(i)          any Restricted Subsidiary may pay Dividends to the Borrower or to
any Wholly-Owned Domestic Restricted Subsidiary and any Subsidiary of the
Borrower that is not a Credit Party may pay Dividends to the Borrower or to any
Wholly-Owned Restricted Subsidiary;

 

 

 



 86 

 

 

 

(ii)          any Non-Wholly-Owned Subsidiary may pay Dividends to its
shareholders, members or partners generally so long as the Borrower or a
Restricted Subsidiary which owns the Equity Interests in the Restricted
Subsidiary paying such Dividends receives at least its proportionate share
thereof (based upon its relative holding of the Equity Interests in the
Restricted Subsidiary paying such Dividends and taking into account the relative
preferences, if any, of the various classes of Equity Interests of such
Restricted Subsidiary);

 

(iii)          so long as no Default or Event of Default shall have occurred and
be continuing, the Borrower may repurchase, retire or otherwise acquire or
retire for value common Equity Interests (or options, warrants or other rights
to acquire common Equity Interests) of the Borrower (or make payments to
Holdings or any Person of which the Borrower constitutes a Subsidiary to permit
distributions to repurchase common Equity Interests (or options, warrants or
other rights to acquire common Equity Interests thereof) of any such Person)
from any future, current or former officer, director, manager or employee (or
any spouses, successors, executors, administrators, heirs or legatees of any of
the foregoing) of the Borrower, any of its Subsidiaries, Holdings or any Person
of which the Borrower constitutes a Subsidiary of the Borrower, in an aggregate
amount for all such payments, together with all payments made pursuant to
Section 6.04(xxii), not to exceed $10,000,000 plus the proceeds of “key-man”
life insurance policies that are used to make such redemptions or repurchases;

 

(iv)          the Borrower or any of its Restricted Subsidiaries may pay
Dividends on its Qualified Equity Interests solely through the issuance of
additional shares of Qualified Equity Interests of the Borrower or such
Restricted Subsidiary (but not in cash), provided that in lieu of issuing
additional shares of Qualified Equity Interests as Dividends, the Borrower or
such Restricted Subsidiary may increase the liquidation preference of the shares
of Qualified Equity Interests in respect of which such Dividends have accrued;

 

(v)          the Borrower may pay cash Dividends so long as (A) the aggregate
amount of Dividends paid pursuant to this clause (v), plus the aggregate amount
of payments made pursuant to clause (x) of Section 6.15, does not exceed
$25,000,000, (B) no Default or Event of Default then exists or would result
therefrom, (C) after giving effect to the payment of such Dividend, the Total
Asset Coverage Ratio shall not be less than 3.00:1.00 and the RC Asset Coverage
Ratio shall not be less than 1.00:1.00, in each case, calculated on a Pro Forma
Basis, and (D) prior to the payment of such Dividend, the Borrower shall have
delivered to the Administrative Agent a certificate of an Authorized Officer of
the Borrower certifying compliance with the preceding sub-clauses (A), (B) and
(C) and containing the calculations (in reasonable detail) required to establish
compliance with preceding sub-clause (C);

 

 

 



 87 

 

 

 

(vi)          Borrower may pay Permitted Tax Distributions;

 

(vii)          the Borrower may pay Dividends or consummate any irrevocable
redemption within 60 days after the date of declaration of such Dividend or
notice of such redemption if the Dividend or payment of the redemption price, as
the case may be, would have been permitted on the date of declaration or notice
hereunder;

 

(viii)          the Borrower may pay Dividends, either (i) through the
application of net cash proceeds of a substantially concurrent sale for cash
(other than to a Subsidiary of the Borrower) of shares of Qualified Equity
Interests of the Borrower or (ii) through the application of a substantially
concurrent cash capital contribution (other than by a Subsidiary of the
Borrower) received by the Borrower from its equityholders in respect of
Qualified Equity Interests; provided that (x) no Event of Default then exists or
would result therefrom or (y) the aggregate amount of Dividends paid pursuant to
this clause (viii) shall not exceed $1,000,000;

 

(ix)          the Borrower may pay Dividends on its Qualified Equity Interests
by exchanging such Qualified Equity Interests for shares of Qualified Equity
Interests of Holdings (but not, for the avoidance of doubt, in cash) in
accordance with the exchange ratio for Class A units set forth in the PNMAC
Limited Liability Company Agreement;

 

(x)          the Borrower may (A) repurchase Equity Interests in connection with
the exercise of stock options or warrants to the extent such Equity Interests
represent a portion of the exercise price of those stock options or warrants and
(B) repurchase Equity Interests or options to purchase Equity Interests in
connection with the exercise of stock options to the extent necessary to pay
applicable withholding taxes; and

 

(xi)          the Borrower may declare and pay Dividends to, or make loans to,
Holdings or any Person of which the Borrower constitutes a Subsidiary to pay,
without duplication as to amounts of:

 

(A)          franchise taxes and other similar fees, taxes and expenses required
to maintain the existence of the Borrower, Holdings and any Person of which the
Borrower constitutes a Subsidiary;

 

(B)          customary salary, bonus and other benefits payable to officers and
employees of Holdings or any Person of which the Borrower constitutes a
Subsidiary to the extent such salaries, bonuses and other benefits are
attributable to the ownership or operations of the Borrower and its Restricted
Subsidiaries; and

 

(C)          general corporate overhead expenses and other expenses incidental
to being a public company (including, without limitation, audit, listing and
legal expense) of Holdings or any Person of which the Person constitutes a
Subsidiary to the extent such expenses are attributable to the ownership or
operation of the Person and its Restricted Subsidiaries;

 

 

 



 88 

 

 

 

provided that the aggregate amount of Dividends paid and loans made pursuant to
this clause (xi) shall not exceed $250,000.

 

Section 6.04. Indebtedness. The Borrower will not, and the Borrower will not
permit any of the Restricted Subsidiaries to, directly or indirectly, contract,
create, incur, assume or suffer to exist any Indebtedness, except:

 

(i)          Indebtedness incurred pursuant to this Agreement and the other
Credit Documents;

 

(ii)          Indebtedness outstanding on the Closing Date and listed on
Schedule 6.04(ii) (as reduced by any permanent repayments of principal thereof)
and, in each case, any subsequent extension, renewal or refinancing thereof,
provided that the aggregate principal amount of the Indebtedness to be extended,
renewed or refinanced does not increase from that amount outstanding (or, in the
case of a revolving line of credit or a line of credit with unutilized amounts
thereunder, the amount committed or otherwise available on the Closing Date (as
reduced by any permanent commitment reductions thereunder)) at the time of any
such extension, renewal or refinancing, and neither the final maturity nor the
weighted average life to maturity of such Indebtedness is decreased, such
Indebtedness, if subordinated to the Obligations, remains so subordinated on
terms no less favorable to the Lenders, and the original obligors in respect of
such Indebtedness remain the only obligors thereon;

 

(iii)          Indebtedness of the Borrower and the Restricted Subsidiaries
under Interest Rate Protection Agreements or Other Hedging Agreements, so long
as the entering into of such Interest Rate Protection Agreements or Other
Hedging Agreements are bona fide hedging activities and are not for speculative
purposes (as determined in good faith by the board of directors of the Borrower
or senior management of the Borrower or such Restricted Subsidiary);

 

(iv)          Indebtedness of the Borrower and the Restricted Subsidiaries
evidenced by Capitalized Lease Obligations and purchase money Indebtedness
secured by Liens of the type described in Section 6.01(vii), and, in each case,
any subsequent extension, renewal or refinancing thereof, provided that the
aggregate principal amount of the Indebtedness to be extended, renewed or
refinanced does not increase from that amount outstanding, provided that in no
event shall (x) the sum of the aggregate principal amount of all Capitalized
Lease Obligations and purchase money Indebtedness permitted by this clause (iv)
exceed the greater of (1) $35,000,000 and (2) 4% of Consolidated Tangible Net
Worth at any time outstanding and (y) the amount of Indebtedness secured by such
Liens exceed the purchase price of the assets acquired with the proceeds of such
Indebtedness;

 

 

 

 



 89 

 

 

 

(v)          Indebtedness constituting Intercompany Loans to the extent
permitted by Section 6.05(viii);

 

(vi)          Indebtedness consisting of guaranties or other Contingent
Obligations (x) by the Borrower and the Wholly-Owned Restricted Subsidiaries
that are Subsidiary Guarantors of each other’s Indebtedness and other
obligations permitted under this Agreement (other than guaranties of
Non-Recourse Indebtedness), (y) by Wholly-Owned Restricted Subsidiaries that are
not Credit Parties of each other’s Indebtedness or other contractual obligations
permitted under this Agreement (in each case other than guaranties of
Non-Recourse Indebtedness or Securitization Indebtedness) and (z) of
Indebtedness and other obligations (including any Permitted Funding
Indebtedness) so long as such guaranty or other Contingent Obligation is
otherwise permitted as an Investment under Section 6.05 (other than Section
6.05(xi));

 

(vii)          Indebtedness of a Restricted Subsidiary acquired pursuant to a
Permitted Acquisition (or Indebtedness assumed at the time of a Permitted
Acquisition of an asset securing such Indebtedness), provided that (w) such
Indebtedness was not incurred in connection with, or in anticipation or
contemplation of, such Permitted Acquisition, (x) such Indebtedness is not
guaranteed in any respect by the Borrower or any Restricted Subsidiary (other
than any acquired Person that becomes a Restricted Subsidiary), (y) after the
acquisition or assumption of such Indebtedness, the Borrower shall be in
compliance with the Financial Covenants on a Pro Forma Basis and (z) the
aggregate principal amount of all Indebtedness permitted by this clause (vii)
(other than Permitted Funding Indebtedness) shall not exceed, at any one time
outstanding, the greater of (A) $100,000,000 and (B) 10% of Consolidated
Tangible Net Worth (determined on a Pro Forma Basis in accordance with the
definition of “Pro Forma Basis” contained herein) as at such time;

 

(viii)          Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business, so long as such
Indebtedness is extinguished within three Business Days of its incurrence;

 

(ix)          Indebtedness of the Borrower and the Restricted Subsidiaries with
respect to performance bonds, surety bonds, appeal bonds or customs bonds
required in the ordinary course of business or in connection with the
enforcement of rights or claims of the Borrower or any Restricted Subsidiary or
in connection with judgments that do not result in an Event of Default;

 

(x)          Indebtedness of the Borrower or any Restricted Subsidiary
consisting of the financing of insurance premiums in the ordinary course of
business;

 

 

 

 



 90 

 

 

 

(xi)          Indebtedness arising from agreements of the Borrower or any of its
Restricted Subsidiaries providing for indemnification, adjustment of purchase
price, earnouts or similar obligations, in each case, incurred or assumed in
connection with the acquisition or disposition of any business, assets or a
Subsidiary, other than guarantees of Indebtedness incurred by any Person
acquiring all or any portion of such business, assets or a Subsidiary for the
purpose of financing such acquisition; provided that such Indebtedness is not
reflected on the balance sheet of the Borrower or any Restricted Subsidiary
(contingent obligations referred to in a footnote to financial statements and
not otherwise reflected on the balance sheet will not be deemed to be reflected
on such balance sheet for purposes of this clause (xi));

 

(xii)          Permitted Funding Indebtedness;

 

(xiii)          Non-Recourse Indebtedness;

 

(xiv)          any Indebtedness of the Borrower or any Restricted Subsidiary
which may be deemed to exist pursuant to any deferred purchase price,
installment payment or similar arrangement in connection with the purchase of
MSR, Servicing Advances, REO Assets, servicing rights, residential or commercial
mortgage loans or Securitization Assets, provided (x) such Indebtedness is on
terms consistent with standards acceptable to the industry and (y) after giving
effect to the incurrence of such Indebtedness, the Corporate Indebtedness to
EBITDA Ratio shall not exceed 2.50:1.00, calculated on a Pro Forma Basis;

 

(xv)          Permitted Securitization Indebtedness and Indebtedness under
Credit Enhancement Agreements, in each case incurred in the ordinary course of
business;

 

(xvi)          so long as no Event of Default then exists or would result
therefrom, additional unsecured Indebtedness incurred by the Borrower and the
other Credit Parties (but no other Person) in an aggregate principal amount not
to exceed $500,000,000 at any one time outstanding; provided that such
Indebtedness matures after, and does not require any scheduled amortization or
other scheduled payments of principal prior to, or any mandatory prepayment,
repurchase, redemption or sinking fund obligations (other than customary offers
to purchase upon a change of control, asset sale or casualty or condemnation
event and customary acceleration rights upon an event of default) prior to, the
Maturity Date; provided, further, that the Net Cash Proceeds of any such
Indebtedness shall be applied toward mandatory prepayments of Loans and
reductions in Commitments as set forth in Section 2.13(b);

 

(xvii)          Indebtedness arising out of or to fund purchases in the ordinary
course of business of all remaining outstanding asset-backed securities of any
Securitization Entity for the purpose of relieving the Borrower or any
Restricted Subsidiary of the administrative expense of servicing such
Securitization Entity;

 

(xviii)          performance guarantees and other similar guarantees provided in
the ordinary course of business by the Borrower or a Restricted Subsidiary to
Agencies or other owners (or representatives thereof) of assets serviced by the
Borrower or a Restricted Subsidiary;

 

 

 

 



 91 

 

 

 



(xix)          Indebtedness of the Borrower or any Restricted Subsidiary
represented by letters of credit for the account of the Borrower or such
Restricted Subsidiary, as the case may be, in order to provide security for
workers’ compensation claims, payment obligations in connection with
self-insurance or similar requirements in the ordinary course of business;

 

(xx)          to the extent otherwise constituting Indebtedness, obligations
arising from agreements providing for indemnification, adjustment of purchase
price or similar obligations, in each case, incurred or assumed in connection
with the disposition in the ordinary course of business of loans and other
mortgage-related receivables purchased or originated by the Borrower or any of
its Restricted Subsidiaries in the ordinary course of business;

 

(xxi)          so long as no Event of Default then exists or would result
therefrom, additional unsecured Indebtedness incurred by the Borrower and the
other Credit Parties (but no other Person) solely in order to fund a Permitted
Acquisition; provided that after the incurrence of such Indebtedness, the
Borrower shall be in compliance with the Financial Covenants on a Pro Forma
Basis; provided, further, that such Indebtedness matures after, and does not
require any scheduled amortization or other scheduled payments of principal
prior to, or any mandatory prepayment, repurchase, redemption or sinking fund
obligations (other than customary offers to purchase upon a change of control,
asset sale or casualty or condemnation event and customary acceleration rights
upon an event of default) prior to, the Maturity Date; and

 

(xxii)          Indebtedness incurred and exchanged for Equity Interests in lieu
of the payment of Dividends permitted to be made under Section 6.03(iii).

 

For the avoidance of doubt, notwithstanding anything to the contrary contained
herein, neither the Borrower nor any Restricted Subsidiary shall at any time,
directly or indirectly, incur, assume or suffer to exist any Residual
Indebtedness or enter into any Residual Funding Facility.

 

Section 6.05. Advances, Investments and Loans. The Borrower will not, and the
Borrower will not permit any of the Restricted Subsidiaries to, directly or
indirectly, make or permit to exist any advance, loan, extension of credit (by
way of guaranty or otherwise) or capital contribution to, or purchase, hold or
acquire any Equity Interest, bonds, notes, debentures, evidence of indebtedness
or other securities of, or acquire any assets constituting all or substantially
all of the assets of or assets constituting all or substantially all of the
assets of a business, division or product line of, or make or permit to exist
any investment or any other interest in, any Person (each of the foregoing an
“Investment” and, collectively, “Investments”), except that the following shall
be permitted:

 

 

 

 



 92 

 

 

 

(i)          the Borrower and the Restricted Subsidiaries may acquire and hold
accounts or notes receivables owing to any of them, if created or acquired in
the ordinary course of business;

 

(ii)          the Borrower and the Restricted Subsidiaries may acquire and hold
cash and Cash Equivalents;

 

(iii)          Investments in Persons that are not Credit Parties (other than
Unrestricted Subsidiaries) in an aggregate amount not to exceed the Non-Credit
Party Investment Amount available at such time;

 

(iv)          the Borrower and the Restricted Subsidiaries may acquire and own
REO Assets and other Investments (including debt obligations) received in
connection with the bankruptcy or reorganization of suppliers and customers and
in good faith settlement of delinquent obligations of, and other disputes with,
customers and suppliers arising in the ordinary course of business or as a
result of a foreclosure by the Borrower or any Restricted Subsidiary with
respect to any secured Investment or other transfer of title with respect to any
secured Investment in default;

 

(v)          the Borrower and the Restricted Subsidiaries may make loans and
advances to their officers and employees in the ordinary course of business
(including for travel, entertainment and relocation expenses) in an aggregate
amount not to exceed $5,000,000 at any time outstanding;

 

(vi)          the Borrower and the Restricted Subsidiaries may acquire and hold
obligations of their officers and employees in connection with such officers’
and employees’ acquisition of shares of Qualified Equity Interests of the
Borrower (so long as no cash is actually advanced by the Borrower or any
Restricted Subsidiary in connection with the acquisition of such obligations);

 

(vii)          the Borrower and the Restricted Subsidiaries may enter into
Interest Rate Protection Agreements and Other Hedging Agreements to the extent
permitted by Section 6.04(iii);

 



(viii)          (A) the Borrower and the Subsidiary Guarantors may make
intercompany loans and advances between or among one another and (B) any
Restricted Subsidiary which is not a Credit Party may make intercompany loans
and advances to the Borrower or a Wholly-Owned Restricted Subsidiary (such
intercompany loans and advances referred to in preceding clauses (A) and (B),
collectively, the “Intercompany Loans”), provided that (x) each Intercompany
Loan made by any Restricted Subsidiary that is not a Credit Party to a Credit
Party shall be subject to the subordination provisions contained in the
Intercompany Subordination Agreement and (y) any Intercompany Loans made to any
Subsidiary Guarantor or any Wholly-Owned Restricted Subsidiary pursuant to this
clause ‎(viii) shall cease to be permitted by this clause ‎(viii) if such
Subsidiary Guarantor or Wholly-Owned Restricted Subsidiary, as the case may be,
ceases to constitute a Subsidiary Guarantor that is a Wholly-Owned Domestic
Restricted Subsidiary or a Wholly-Owned Restricted Subsidiary, as the case may
be;

 

 

 



 93 

 

 

 

(ix)          (A) the Borrower and any Subsidiary Guarantor may make capital
contributions to, or acquire Equity Interests of, any Subsidiary Guarantor which
is a Wholly-Owned Restricted Subsidiary, (B) any Restricted Subsidiary which is
not a Credit Party may make capital contributions to, or acquire Equity
Interests of, any other Wholly-Owned Restricted Subsidiary, and may capitalize
or forgive any Indebtedness owed to it by a Wholly-Owned Restricted Subsidiary
and (C) the Borrower and any Restricted Subsidiary may make Investments in any
Subsidiary that is not a Credit Party; provided that the aggregate amount of
Investments made (or deemed pursuant to Section 6.02(iv) to have been made) at
any time after the Closing Date pursuant to the preceding subclause (C) shall
not exceed the Non-Credit Party Investment Amount at such time;

 

(x)          the Borrower and the Restricted Subsidiaries may own the Equity
Interests of their respective Subsidiaries created or acquired in accordance
with the terms of this Agreement (so long as all amounts invested in such
Subsidiaries were invested prior to the Closing Date or are otherwise
independently justified under another provision of this Section 6.05);

 

(xi)          Contingent Obligations permitted by Section 6.04, to the extent
constituting Investments;

 

(xii)          the Borrower or any Restricted Subsidiary may acquire all or
substantially all the assets of a Person or line of business or business unit of
such Person, or not less than the majority of the Equity Interests of a Person
(referred to herein as the “Acquired Entity”; and any acquisition of an Acquired
Entity meeting all the criteria of this Section 6.05(xii) being referred to
herein as a “Permitted Acquisition”)); provided that (A) no Event of Default
shall have occurred and be continuing at the time of the consummation of the
proposed acquisition or immediately after giving effect thereto, (B) 
immediately after giving effect to such acquisition, the Borrower shall be in
compliance on a Pro Forma Basis with the Financial Covenants, (C) immediately
after giving effect to such acquisition (other than with respect to an
acquisition of MSRs), the Consolidated Tangible Net Worth (determined on a Pro
Forma Basis in accordance with the definition of “Pro Forma Basis” contained
herein) as at such time shall not have increased by more than 25% as a result of
such acquisition, (D) in the case of any acquisition with respect to which the
aggregate consideration (including any Indebtedness that is assumed by the
Borrower or any Restricted Subsidiary following such acquisition and any
payments following such acquisition pursuant to earn-out provisions or similar
obligations) to be incurred is expected to be $25,000,000 or more, the Borrower
shall have delivered to the Administrative Agent a certificate executed by an
Authorized Officer, certifying to the best of such officer’s knowledge,
compliance with the preceding clauses (A), (B) and (B)(C) inclusive, and
containing the calculations (in reasonable detail) required to establish
compliance with preceding clauses (B) and (C), (E) the Acquired Entity shall be
in a business permitted by Section 6.13 and (F) the Borrower will cause each
Restricted Subsidiary (except any Excluded Subsidiary) which is formed to
effect, or is acquired pursuant to, such acquisition to comply with, and to
execute and deliver all of the documentation as and to the extent required by,
Section 6.14; provided further that the aggregate amount of such consideration
paid or provided by or on behalf of any Credit Party (including any Indebtedness
incurred or assumed by any such Person to finance any portion of such
consideration) at any time after the Closing Date in reliance on this Section
6.05(xii) attributable to acquisitions of Persons that do not become Credit
Parties or of assets by Subsidiaries that are not or do not become Credit
Parties (including as a result of a merger or consolidation) shall not exceed an
amount in the aggregate equal to the Non-Credit Party Investment Amount at such
time (as determined immediately before making such acquisition);

 

 

 



 94 

 

 

 

(xiii)          the Borrower and the Restricted Subsidiaries may receive and
hold promissory notes and other non-cash consideration received in connection
with any asset sale permitted by Section 6.02(iv);

 

(xiv)          the Borrower and the Restricted Subsidiaries may in the ordinary
course of business make advances in the form of a prepayment of expenses to
vendors, suppliers and trade creditors, so long as such expenses were incurred
in the ordinary course of business of the Borrower or such Restricted
Subsidiary;

 

(xv)          Investments by the Borrower or any Restricted Subsidiary in
Securitization Entities, Warehouse Facility Trusts, MSR Facility Trusts,
Investments in mortgage-related securities or charge-off receivables, in each
case in the ordinary course of business;

 

(xvi)          Investments arising out of purchases of all remaining outstanding
asset-backed securities of any Securitization Entity and/or Securitization
Assets of any Securitization Entity for the purpose of relieving the Borrower or
a Restricted Subsidiary of the administrative expense of servicing such
Securitization Entity;

 

(xvii)          Investment in MSRs;

 

(xviii)          Investments in Residual Interests in connection with any
Securitization, Warehouse Facility or MSR Facility;

 

(xix)          Investments in and making or origination of Servicing Advances,
residential or commercial mortgage loans and Securitization Assets (whether or
not made in conjunction with the acquisition of MSRs);

 



(xx)          the contribution, assignment or other transfer of Equity Interests
of an Unrestricted Subsidiary;

 

 

 



 95 

 

 

 

(xxi)          in addition to Investments permitted by other clauses of this
Section 6.05, the Borrower and the Restricted Subsidiaries may make additional
loans, advances and other Investments to or in a Person (other than a
Non-Recourse Entity) in an aggregate amount for all loans, advances and other
Investments made pursuant to this clause (xxi) not to exceed, at any time, the
greater of (x) $50,000,000 and (y) 5% of Consolidated Tangible Net Worth as at
such time;

 

(xxii)          Investments by the Borrower or any Restricted Subsidiary in the
form of loans extended to non-Affiliate borrowers in connection with any loan
origination business of the Borrower or such Restricted Subsidiary in the
ordinary course of business;

 

(xxiii)          purchases of mortgage backed securities or similar debt
instruments in the ordinary course of business;

 

(xxiv)          Investments by the Borrower or any Restricted Subsidiary
existing on the Closing Date or made pursuant to binding commitments in effect
on the Closing Date and, in each case, set forth on Schedule 6.05, and
Investments consisting of any extension, modification or renewal of any such
Investment; provided that the amount of any such Investment may only be
increased pursuant to this clause (xxiv) to the extent required by the terms of
such Investment as in existence on the Closing Date;

 

(xxv)          endorsements for collection or deposit in the ordinary course of
business;

 

(xxvi)          to the extent constituting Investments, Dividends permitted
pursuant to Section 6.03.

 

The amount, as of any date of determination, of (i) any Investment in the form
of a loan, advance or extension of credit shall be the principal amount thereof
outstanding on such date, minus any cash payments actually received by the
applicable investor representing a payment or prepayment of in respect of
principal of such Investment, but without any adjustment for write-downs or
write-offs (including as a result of forgiveness of any portion thereof) with
respect to such loan, advance or extension after the date of such loan, advance
or extension, (ii) any Investment in the form of a guarantee shall be equal to
the stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof,
as determined in good faith by the Borrower, (iii) any Investment in the form of
a transfer of Equity Interests or other non-cash property by the investor to the
investee, including any such transfer in the form of a capital contribution,
shall be the Fair Market Value of such Equity Interests or other property as of
the time of the transfer or capital contribution, minus any payments actually
received by such investor representing a return of capital of such Investment,
but without any other adjustment for increases or decreases in value of, or
write-ups, write-downs or write-offs with respect to, such Investment after the
date of such Investment, and (iv) any Investment (other than any Investment
referred to in clause (i), (ii) or (iii) above) by the specified Person in the
form of a purchase or other acquisition of any Equity Interests, bonds, notes,
debentures, evidences of Indebtedness or other securities of any other Person
shall be the original cost of such Investment (including any Indebtedness
assumed in connection therewith), minus the amount of any portion of such
Investment that has been repaid to the investor in cash as a repayment of
principal or a return of capital, but without any other adjustment for increases
or decreases in value of, or write-ups, write-downs or write-offs with respect
to, such Investment after the date of such Investment.

 

 

 



 96 

 

 

 

Notwithstanding the foregoing, in no event shall any Credit Party make any
Investment which results in or facilitates in any manner any Dividend not
otherwise permitted under the terms of Section 6.03.

 

Section 6.06. Transactions with Affiliates. The Borrower will not, and the
Borrower will not permit any of the Restricted Subsidiaries to, directly or
indirectly, enter into or permit to exist any transaction or series of related
transactions (including the purchase, sale, lease or exchange of any property,
the rendering of any service or the payment of any management, advisory or
similar fees) with any Affiliate (each, an “Affiliate Transaction”), other than
on terms that taken as a whole are no less favorable to the Borrower or such
Restricted Subsidiary as would reasonably be obtained by the Borrower or such
Restricted Subsidiary at that time in a comparable arm’s-length transaction with
a Person other than an Affiliate.

 

All Affiliate Transactions (and each series of related Affiliate Transactions
which are similar or part of a common plan) involving aggregate payments or
other property with a Fair Market Value in excess of $10,000,000 shall be
approved by the board of directors of the Borrower.

 

The restrictions set forth in the first and second paragraphs of this Section
6.06 shall not apply to:

 

(i)          any employment or consulting agreement, employee benefit plan,
officer or director indemnification agreement or any similar arrangement entered
into by the Borrower or any Restricted Subsidiary in the ordinary course of
business or approved in good faith by the board of directors of the Borrower and
payments pursuant thereto and the issuance of Equity Interests (other than
Disqualified Equity Interests) of the Borrower to directors and employees
pursuant to stock option, equity incentive or stock ownership plans;

 

(ii)          transactions between or among the Borrower and any of its
Restricted Subsidiaries or between or among such Restricted Subsidiaries, in
each case to the extent not prohibited under this Agreement;

 

(iii)          any agreement or arrangement as in effect as of the Closing Date
and set forth on Schedule 6.06 or any transactions or payments contemplated
thereby (including pursuant to any amendment thereto) in any replacement
agreement thereto so long as any such amendment or replacement agreement is not
more disadvantageous to the Administrative Agent or the Lenders in any material
respect than the original agreement as in effect on the Closing Date;

 

 

 

 



 97 

 

 

 

(iv)          Dividends permitted pursuant to Section 6.03;

 

(v)          sales of Qualified Equity Interests and capital contributions to
the Borrower from one or more holders of its Equity Interests;

 

(vi)          the existence of, or the performance by the Borrower or any of its
Restricted Subsidiaries of its obligations under the terms of, any stockholders’
agreement (including any registration rights agreement or purchase agreement
related thereto) to which it is a party as of the Closing Date and set forth on
Schedule 6.06 and any similar agreements which it may enter into thereafter;
provided, however, that the existence of, or the performance by the Borrower or
any of its Restricted Subsidiaries of obligations under any future amendment to
any such existing agreement or under any similar agreement entered into after
the Closing Date shall be permitted by this clause (vi) only to the extent that
the terms of any such amendment or new agreement, taken as a whole, are not
disadvantageous to the Administrative Agent or the Lenders in any material
respect;

 

(vii)          transactions in which the Borrower or any Restricted Subsidiary,
as the case may be, receives an opinion from a nationally recognized investment
banking, appraisal or accounting firm that such Affiliate Transaction is fair,
from a financial standpoint, to the Borrower or such Restricted Subsidiary;

 

(viii)          in each case in the ordinary course of business and otherwise in
compliance with the terms of this Agreement and on terms that, in the reasonable
determination of the board of directors of the Borrower or the senior management
of the Borrower, are fair to the Borrower and its Restricted Subsidiaries and
consistent with prevailing market transactions, or are on terms at least as
favorable as might reasonably have been obtained at such time from an
unaffiliated party, (A) the provision of investment management, mortgage
servicing, and mortgage banking services, including but not limited to mortgage
loan fulfillment, mortgage loan warehouse services, mortgage loan origination,
mortgage loan acquisition and similar services to Affiliates, (B) the purchase,
sale or financing of assets between the Borrower and Affiliates, (C) sales of
accounts receivable, or participations therein, or Securitization Assets or
related assets in connection with any Permitted Securitization Indebtedness or
Permitted Funding Indebtedness and (D) transactions with customers, clients,
suppliers, contractors, joint venture partners or purchasers or sellers of goods
or services that are Affiliates;

 

(ix)          guarantees by a Sponsor, Holdings or any Person of which the
Borrower constitutes a Subsidiary for obligations of the Borrower and its
Restricted Subsidiaries, including the Guaranty provided by Holdings pursuant to
Collateral and Guaranty Agreement;

 

 

 

 

 



 98 

 

 

 

(x)          investments by a Sponsor in securities of the Borrower or any
Restricted Subsidiary so long as the investment is being offered generally to
other investors on the same or more favorable terms or the securities are
acquired in market transactions; and

 

(xi)          Co-Investment Transactions.

 

Section 6.07. Asset Coverage Ratios. The Borrower will not permit (a) the Total
Asset Coverage Ratio to be less than 2.50:1.00 as of the last day of any month
or (b) the RC Asset Coverage Ratio to be less than 1.00:1.00 at any time. Any
provision of this Agreement that requires the Borrower to be in compliance or
compliance on a Pro Forma Basis with the Total Asset Coverage Ratio prior to
December 31, 2015 shall be deemed to require that the Total Asset Coverage Ratio
not be less than 2.50:1.00.

 

Section 6.08. Corporate Indebtedness Ratios. The Borrower will not permit (a)
the Interest Expense Coverage Ratio for the Test Period ending on March 31, 2016
or on the last day of any fiscal quarter of the Borrower thereafter to be less
than 3.00:1.00 or (b) the Corporate Indebtedness to EBITDA Ratio for the Test
Period ending on March 31, 2016 or on the last day of any fiscal quarter of the
Borrower thereafter to be greater than 3.00:1.00. Any provision of this
Agreement that requires the Borrower to be in compliance or compliance on a Pro
Forma Basis with the Interest Expense Coverage Ratio or the Corporate
Indebtedness to EBITDA Ratio, in either case, prior to March 31, 2016 shall be
deemed to require that the Interest Expense Coverage Ratio or the Corporate
Indebtedness to EBITDA Ratio, as applicable, not be less than 3.00:1.00 or not
be greater than 3.00:1.00, respectively.

 



Section 6.09. Consolidated Indebtedness to Consolidated Tangible Net Worth. The
Borrower will not permit, as of the last day of any fiscal quarter of the
Borrower, the ratio of (such ratio, the “Consolidated Indebtedness to
Consolidated Tangible Net Worth Ratio”) (x) Consolidated Indebtedness as of such
time (after giving effect to any Borrowing that occurs at or about such time) to
(y) Consolidated Tangible Net Worth as of such time to be greater than
5.00:1.00. Any provision of this Agreement that requires the Borrower to be in
compliance or compliance on a Pro Forma Basis with the Consolidated Indebtedness
to Consolidated Tangible Net Worth Ratio prior to March 31, 2016 shall be deemed
to require that the Consolidated Indebtedness to Consolidated Tangible Net Worth
Ratio not be greater than 5.00:1.00.

 

Section 6.10. Other Indebtedness and Agreements. The Borrower will not, and the
Borrower will not permit any of its Restricted Subsidiaries to (and, in the case
of clause (ii), Holdings to), directly or indirectly, permit (i) any waiver,
supplement, modification, amendment, termination or release of any indenture,
instrument or agreement pursuant to which any Indebtedness of the Borrower or
any Restricted Subsidiary permitted under Section 6.04(xvi) or (xxi) is
outstanding if the effect of such waiver, supplement, modification, amendment,
termination or release would result in such Indebtedness not being permitted to
be incurred pursuant to Section 6.04(xvi) or (xxi), as applicable, or could
reasonably be expected to materially increase the obligations of the obligors
thereunder or confer additional material rights on the holders of such
Indebtedness or any Permitted Refinancing thereof (in each case, as determined
by the Borrower in good faith) or (ii) any waiver, supplement, modification or
amendment of (A) (x) its certificate of incorporation, by-laws, operating,
management or partnership agreement or other organizational documents, except as
otherwise in accordance with the Security Documents, or (y) the PNMAC Mortgage
Opportunity Agreement, in each case to the extent any such waiver, supplement,
modification or amendment would be materially adverse to the Lenders, or (B) any
Specified Contract (other than the PNMAC Mortgage Opportunity Agreement) to the
extent any such waiver, supplement, modification or amendment would, when
combined with the terms and provisions in the Specified Contracts (other than
the PNMAC Mortgage Opportunity Agreement) taken as a whole, be materially
adverse to the Lenders.

 

 

 

 

 

 



 99 

 

 

Section 6.11. Limitation on Certain Restrictions on Subsidiaries. The Borrower
will not, and will not permit any of the Restricted Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any such Restricted Subsidiary to
(a) pay dividends or make any other distributions on its capital stock or any
other Equity Interest or participation in its profits owned by the Borrower or
any Restricted Subsidiary, or pay any Indebtedness owed to the Borrower or any
Restricted Subsidiary, (b) make loans or advances to the Borrower or any
Restricted Subsidiary or (c) transfer any of its properties or assets to the
Borrower or any Restricted Subsidiary, except for such encumbrances or
restrictions existing under or by reason of (i) applicable law, (ii) this
Agreement and the other Credit Documents, (iii) agreements which (x) exist on
the Closing Date and (to the extent not otherwise permitted by this Section
6.11) are listed on Schedule 6.11 and (y) to the extent agreements permitted by
preceding sub-clause (x) are set forth in an agreement evidencing Indebtedness,
are set forth in any agreement evidencing any permitted renewal, extension or
refinancing of such Indebtedness so long as such renewal, extension or
refinancing does not expand the scope of the restrictions described in clause
(a), (b) or (c) that are contained in such existing agreement, (iv) agreements
that are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary is acquired by the Borrower or any Restricted Subsidiary, so long as
such agreements were not entered into in contemplation of such Person becoming a
Restricted Subsidiary, (v) customary non-assignment provisions of any contract
or any lease of any Restricted Subsidiary, (vi) customary provisions restricting
assignment of any licensing agreement (in which the Borrower or any Restricted
Subsidiary is the licensee) or other contract entered into by the Borrower or
any Restricted Subsidiary in the ordinary course of business, (vii) restrictions
on the transfer of any asset or any Equity Interest pending the close of the
sale of such asset or such Equity Interest permitted hereunder, (viii)
restrictions on the transfer of any asset subject to a Lien permitted by Section
6.01(iii), (vi), (vii), (xiv), (xv), (xvi), (xviii), (xix), (xx), (xxiii),
(xxiv), (xxv) and Error! Reference source not found.; provided that such
restrictions are limited to the applicable individual agreements and/or the
property or assets subject to such agreements, (ix) customary requirements of
any Securitization, Warehouse Facility or MSR Facility that are exclusively
applicable to any Securitization Entity, Warehouse Facility Trust, MSR Facility
Trust or special purpose Subsidiary of the Borrower formed in connection
therewith, (x) provisions in documentation with respect to the Indebtedness
incurred pursuant to Section 6.04(xvi) or (xxi) so long as such provisions,
taken as a whole, are no more restrictive than the corresponding provisions
hereof, (xi) encumbrances or restrictions entered into, relating to, or in
connection with, Permitted Funding Indebtedness that are customary with respect
to such facilities (under the relevant circumstances) and will not materially
adversely affect the Borrower’s ability to timely make anticipated principal and
interest payments on the Obligations (as determined in good faith by the board
of directors of the Borrower or senior management of the Borrower), (xii)
restrictions on the transfer of assets (other than cash) held in a Restricted
Subsidiary of the Borrower imposed under any agreement governing Indebtedness
permitted hereunder, (xiii) customary provisions in joint venture and other
similar agreements relating solely to such joint venture to the extent such
joint venture is permitted hereunder, (xiv) restrictions on cash or other
deposits or net worth imposed by customers under contracts entered into in the
ordinary course of business, (xv) other Indebtedness, Disqualified Equity
Interests or Preferred Equity of the Borrower permitted to be incurred or issued
hereunder; provided that the restrictions will not materially affect the ability
of the Borrower to timely pay the Obligations, as determined in good faith by
the Borrower and (xvi) any amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings of any of the
contracts, instruments or obligations referred to in the foregoing clauses;
provided that such amendments, modifications, restatements, renewals, increases,
supplements, refundings, replacements or refinancings are, in the good faith
judgment of the Borrower not materially more restrictive with respect to such
dividend and other restrictions, taken as a whole, than those contained in the
dividend or other restrictions prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing.

 

 

 

 

 



 100 

 

 

Section 6.12. Limitation on Issuance of Equity Interests. The Borrower will not,
and the Borrower will not permit any of the Restricted Subsidiaries to, directly
or indirectly, issue (i) any Preferred Equity (other than (x) in the case of the
Borrower, Preferred Equity that constitutes Qualified Equity Interests and (y)
in the case of any such Restricted Subsidiary, Preferred Equity issued to the
Borrower or a Subsidiary Guarantor) or (ii) any redeemable common stock or other
redeemable common Equity Interests other than (x) in the case of the Borrower,
common Qualified Equity Interests and (y) in the case of any such Restricted
Subsidiary, common stock or other redeemable common Equity Interests that is or
are redeemable at the sole option of such Restricted Subsidiary.

 

Section 6.13. Business; Etc. The Borrower will not, and will not permit any of
the Restricted Subsidiaries to, engage directly or indirectly in any business
other than the businesses engaged in by the Borrower and the Restricted
Subsidiaries as of the Closing Date and reasonable extensions and developments
thereof and businesses reasonably similar, ancillary or complimentary thereto.

 

Section 6.14. Limitation on Creation of Subsidiaries. (a) The Borrower will not,
and the Borrower will not permit any of the Restricted Subsidiaries to,
establish, create or acquire after the Closing Date any Restricted Subsidiary,
provided that the Borrower and its Wholly-Owned Restricted Subsidiaries shall be
permitted to establish, create and, to the extent permitted by this Agreement,
acquire Wholly-Owned Restricted Subsidiaries (provided that Non-Recourse
Entities shall only be permitted to establish, create and, to the extent
permitted by this Agreement, acquire Wholly-Owned Restricted Subsidiaries that
are Non-Recourse Entities), so long as, in each case, (i) each such new
Wholly-Owned Domestic Restricted Subsidiary (other than an Excluded Subsidiary)
promptly executes a counterpart of the Collateral and Guaranty Agreement, and
(ii) each such new Wholly-Owned Domestic Restricted Subsidiary (other than any
Non-Recourse Entity or Securitization Entities) promptly executes a counterpart
of the Intercompany Subordination Agreement to the extent then in effect. In
addition, each new Wholly-Owned Restricted Subsidiary that is required to
execute any Credit Document shall promptly execute and deliver, or cause to be
promptly executed and delivered, all other relevant documentation (including
opinions of counsel) of the type described in Section 4.02 as such new
Restricted Subsidiary would have had to deliver if such new Restricted
Subsidiary were a Credit Party on the Closing Date, in each case to the extent
reasonably requested by the Administrative Agent; provided further that
Non-Wholly Owned Subsidiaries may be established, created or acquired in
accordance with the requirements of Section 6.14(b).

 

 

 



 101 

 

 

 

(b)          In addition to Restricted Subsidiaries created pursuant to
preceding clause (a), the Borrower and the Restricted Subsidiaries may
establish, acquire or create, and make Investments in, Non-Wholly Owned
Subsidiaries after the Closing Date as a result of Permitted Acquisitions
(subject to the limitations contained in the definitions thereof) and
Investments expressly permitted to be made pursuant to Section 6.05.

 

Section 6.15. Prepayments of Other Indebtedness. The Borrower will not, and the
Borrower will not permit any of the Restricted Subsidiaries to, directly or
indirectly, voluntarily or optionally prepay, repurchase, redeem or otherwise
optionally or voluntarily satisfy or defease, or make any payment in violation
of any subordination terms of, whether in cash, property, securities or a
combination thereof, or otherwise acquire for consideration (including as a
result of any asset sale, change of control or similar event), or set apart any
sum for the aforesaid purposes any Indebtedness incurred pursuant to Section
6.04(xvi) or (xxi), except (v) pursuant to a Permitted Refinancing thereof, (w)
the conversion or exchange of any such Indebtedness to or for Qualified Equity
Interests of Holdings or the Borrower, (x) additional payments so long as (A)
the aggregate amount of payments made pursuant to this clause (x), plus the
aggregate amount of Dividends paid pursuant to Section 6.03(v), does not exceed
$25,000,000, (B) no Default or Event of Default then exists or would result
therefrom, (C) after giving effect to such payment, the Total Asset Coverage
Ratio shall not be less than 3.00:1.00 and the RC Asset Coverage Ratio shall not
be less than 1.00:1.00, in each case, calculated on a Pro Forma Basis, and (D)
prior to the making of such payment, the Borrower shall have delivered to the
Administrative Agent a certificate of an Authorized Officer of the Borrower
certifying compliance with the preceding sub-clauses (A), (B) and (C) and
containing the calculations (in reasonable detail) required to establish
compliance with preceding sub-clause (C).

 

Section 6.16. Use of Proceeds. The Borrower will not directly or indirectly use
the proceeds of the Loans, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other Person, (i) to fund
any activities or business of or with any Person, or in any country or
territory, that, at the time of such funding, is, or whose government is, the
subject of Sanctions, or (ii) in any other manner that would reasonably be
expected to result in a violation of Sanctions by any Person (including any
Person participating in the Loans, whether as lender, underwriter, advisor,
investor, or otherwise).

 

 

 



 102 

 

 

 

No part of the proceeds of the Loans will be used, directly or indirectly, in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Law.

 

Article 7
Events of Default

 

Section 7.01. Events of Default. Upon the occurrence of any of the following
specified events (each, an “Event of Default”):

 

(a)          Payments. (i) Default shall be made in the payment of any principal
of any Loan when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or by acceleration
thereof or otherwise or (ii) default shall be made in the payment of any
interest on any Loan or any Fee or any other amount (other than an amount
referred to in clause (i)) due under any Credit Document, when and as the same
shall become due and payable, and in the case of this clause (ii) such default
shall continue unremedied for a period of three Business Days; or

 

(b)          Representations, etc. Any representation, warranty, certification
or statement made or deemed made by any Credit Party herein or in any other
Credit Document or in any report, certificate, financial statement or other
instrument delivered to the Administrative Agent or any Lender pursuant hereto
or thereto shall prove to be untrue in any material respect on the date as of
which made or deemed made or delivered; or

 

(c)          Covenants. The Borrower or any Restricted Subsidiary shall (i)
default in the due performance or observance by it of any term, covenant or
agreement contained in Sections 5.01(d) (solely with respect to the delivery of
a compliance certificate after an Authorized Officer obtains knowledge of the
occurrence of an Asset Coverage Ratio Default in accordance with the second
sentence thereof), 5.01(e)(i), 5.04 (solely with respect to the existence of
Holdings or the Borrower), 5.11 or 5.13 or Article 6; provided that any Asset
Coverage Ratio Default is subject to cure pursuant to Section 7.02, (ii) default
in the due performance or observance by it of any term, covenant or agreement
contained in Sections 5.01(a), 5.01(b), 5.01(c), 5.01(d) (other than with
respect to the delivery of a compliance certificate after an Authorized Officer
obtains knowledge of the occurrence of an Asset Coverage Ratio Default in
accordance with the second sentence thereof) or 5.01(k) and, in the case of this
clause (ii), such default shall continue unremedied for a period not to exceed
the earlier of (A) 5 days or (B) the date on which the applicable financial
statement or officers certificate is delivered or required to be delivered to
any other lender or other financing provider of Borrower or any of its
Restricted Subsidiaries, or (iii) default in the due performance or observance
by it of any other term, covenant or agreement contained in this Agreement
(other than those set forth in Sections 7.01(a), 7.01(b), 7.01(c)(i) and
7.01(c)(ii)) and, in the case of this clause (iii), such default shall continue
unremedied for a period of 30 days after the earlier of (A) written notice
thereof to the Borrower by the Administrative Agent or the Required Lenders and
(B) knowledge thereof by the Borrower or any Authorized Officer of the Borrower;
or

 

 

 

 



 103 

 

 

 

(d)          Default Under Other Agreements. (i) The Borrower or any Restricted
Subsidiary (other than a Securitization Entity) shall (x) default in any payment
of any Indebtedness (other than the Obligations) in an aggregate principal
amount of at least $35,000,000 beyond the period of grace, if any, provided in
an instrument or agreement under which such Indebtedness was created or (y)
default in the observance or performance of any agreement or condition relating
to any such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause, any such Indebtedness to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its stated maturity, or (ii) any Indebtedness of the type and in the
amounts described in clause (i) above (x) shall be declared to be (or shall
become) due and payable, or required to be prepaid or (y) shall become subject
to a requirement to offer to prepay or repurchase such Indebtedness, in each
case, other than by a regularly scheduled required prepayment or a mandatory
prepayment not otherwise prohibited by the terms of this Agreement of less than
all of such Indebtedness, prior to the stated maturity thereof; provided, that,
to the extent that any such event or acceleration giving rise to the Event of
Default under this Section 7.01(d) is cured, expressly waived, or, in the case
of an acceleration of such Indebtedness, such acceleration is rescinded (other
than, in any case, by making the required payment, prepayment or offer to prepay
or repurchase such Indebtedness), then, to the extent that (A) no other Event of
Default shall then exist hereunder, (B) the Obligations hereunder have not been
accelerated and (C) no remedies have been exercised in accordance with the
Credit Documents as a result of an Event of Default arising solely under this
Section 7.01(d), such Event of Default under this Section 7.01(d) shall be
considered waived hereunder; or

 

(e)          Bankruptcy, etc. (i) An involuntary proceeding shall be commenced
or an involuntary petition shall be filed in a court of competent jurisdiction
seeking (x) relief in respect of Holdings, the Borrower or any Restricted
Subsidiary (other than a Securitization Entity or an Immaterial Subsidiary), or
of a substantial part of the property or assets of Holdings, the Borrower or a
Restricted Subsidiary (other than a Securitization Entity or an Immaterial
Subsidiary), under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law, (y) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for Holdings,
the Borrower or any Restricted Subsidiary (other than a Securitization Entity or
an Immaterial Subsidiary) or for a substantial part of the property or assets of
Holdings, the Borrower or a Restricted Subsidiary (other than a Securitization
Entity or an Immaterial Subsidiary) or (z) the winding-up or liquidation of
Holdings, the Borrower or any Restricted Subsidiary (other than a Securitization
Entity or an Immaterial Subsidiary); and such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered; or (ii) Holdings, the Borrower or any
Restricted Subsidiary (other than a Securitization Entity or an Immaterial
Subsidiary) shall (t) voluntarily commence any proceeding or file any petition
seeking relief under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law, (u) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or the filing
of any petition described in (i) above, (v) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Holdings, the Borrower or any such Restricted Subsidiary or
for a substantial part of the property or assets of Holdings, the Borrower or
any such Restricted Subsidiary, (w) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (x) make a
general assignment for the benefit of creditors, (y) become unable, admit in
writing its inability or fail generally to pay its debts as they become due or
(z) shall adopt any resolution or otherwise authorize any action to approve any
of the actions referred to herein; or

 

 

 

 



 104 

 

 

 

(f)          ERISA. An ERISA Event shall have occurred that, in the reasonable
opinion of the Required Lenders, when taken together with all other such ERISA
Events that have occurred, could reasonably be expected to result in a Material
Adverse Effect; or

 

(g)          Security Documents. Any of the Security Documents shall cease to be
in full force and effect, or shall cease to give the Collateral Agent for the
benefit of the Secured Creditors the Liens, rights, powers and privileges
purported to be created thereby (including, without limitation, a perfected
security interest in, and Lien on, all of the Collateral (other than, in the
aggregate, immaterial portions of the Collateral) in favor of the Collateral
Agent, superior to and prior to the rights of all third Persons (except as
permitted by Section 6.01), and subject to no other Liens (except as permitted
by Section 6.01), or any Credit Party shall default in the due performance or
observance of any term, covenant or agreement on its part to be performed or
observed pursuant to any such Security Document and such default shall continue
beyond the period of grace, if any, specifically applicable thereto pursuant to
the terms of such Security Document or the Borrower or any other Credit Party
shall assert that any security interest purported to be created by any Security
Document is not a valid, perfected first-priority (except as otherwise expressly
provided in this Agreement or such Security Document) security interest in the
securities, assets or properties covered thereby; or

 

(h)          Guaranty. Any Guaranty or any provision of any Guaranty shall cease
to be in full force or effect as to any Guarantor (except as a result of a
release of any Subsidiary Guarantor in accordance with the terms thereof), or
any Guarantor or any Person acting for or on behalf of such Guarantor shall deny
or disaffirm such Guarantor’s obligations under the Collateral and Guaranty
Agreement; or

 

(i)          Judgments. One or more judgments or decrees shall be entered
against the Borrower or any Restricted Subsidiary (other than any Securitization
Entity) involving in the aggregate for the Borrower and the Restricted
Subsidiaries a liability (not paid or to the extent not covered by a reputable
and solvent insurance company that has not denied coverage) and such judgments
and decrees either shall be final and non-appealable or shall not be vacated,
discharged or stayed or bonded pending appeal for any period of 60 consecutive
days, and the aggregate amount of all such judgments equals or exceeds
$35,000,000; or

 

(j)          [Reserved]; or

 

 

 

 

 



 105 

 

 

 

(k)          Change of Control. A Change of Control shall occur; or

 

(l)          Holdings shall engage in any business activities or have any assets
or liabilities other than its ownership of the Equity Interests of the Borrower
and assets and liabilities incidental thereto, including its liabilities
pursuant to the Collateral and Guaranty Agreement or any unsecured guaranty in
respect of Indebtedness incurred pursuant to Section 6.04(xvi) or (xxi);

 

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent may, and upon the written
request of the Required Lenders shall, by written notice to the Borrower, take
any or all of the following actions (provided that, if an Event of Default
specified in Section 7.01(e) shall occur with respect to the Borrower, the
result which would occur upon the giving of written notice by the Administrative
Agent as specified in clauses (1) and (2) below shall occur automatically
without the giving of any such notice): (1) declare the Commitments terminated,
whereupon all Commitments of each Lender shall forthwith terminate immediately;
(2) declare the principal of and any accrued interest and Fees in respect of all
Loans and the Notes and all Obligations owing hereunder and thereunder to be,
whereupon the same shall become, forthwith due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Credit Party, anything contained herein or in any other Credit Document to
the contrary notwithstanding; (3) enforce, as Collateral Agent, all of the Liens
and security interests created pursuant to the Security Documents; and (4)
enforce any Guaranty.

 

Section 7.02. Right to Cure. Notwithstanding anything to the contrary contained
in Section 7.01, if the Borrower defaults in the due performance or observance
by it of any covenant in Section 6.07 (any such default, an “Asset Coverage
Ratio Default”), such default shall be deemed to have been cured if, and only
if, the Borrower shall have, within two Business Days following the applicable
Compliance Certificate Date, fully complied with its obligations to prepay the
Loans and permanently reduce the Commitment to the extent and in the manner
required pursuant to Section 2.13(c) or Section 2.13(d), as applicable. For the
avoidance of doubt, no Lender shall be required to make any Loan to the Borrower
until such time as the Borrower shall have fully complied with such obligations.

 

Article 8
The Administrative Agent and the Collateral Agent

 

Each Lender hereby irrevocably appoints the Administrative Agent and the
Collateral Agent (for purposes of this Article 8, the Administrative Agent and
the Collateral Agent are referred to collectively as the “Agents”) its agent and
authorizes the Agents to take such actions on its behalf and to exercise such
powers as are delegated to such Agents by the terms of the Credit Documents,
together with such actions and powers as are reasonably incidental thereto.
Without limiting the generality of the foregoing, the Agents are hereby
expressly authorized to (i) execute any and all documents (including releases,
intercreditor agreements and subordination agreements) with respect to the
Collateral and the rights of the Secured Creditors with respect thereto, as
contemplated by and in accordance with the provisions of this Agreement and the
Security Documents and (ii) negotiate, enforce or settle any claim, action or
proceeding affecting the Lenders in their capacity as such, at the direction of
the Required Lenders, which negotiation, enforcement or settlement will be
binding upon each Lender. Each of the Lenders acknowledges and agrees that an
Agent may also act as the collateral agent or as collateral trustee for the
lenders under certain other Indebtedness permitted hereunder and each Lender
hereby waives any conflict of interest, now contemplated or arising hereafter,
in connection therewith and agrees not to assert against Credit Suisse AG or any
of its Related Parties any claims, causes of action, damages or liabilities of
whatever kind or nature relating thereto. The Administrative Agent may perform
any of its respective duties hereunder by or through its officers, directors,
agents, employees or affiliates.

 

 

 

 

 



 106 

 

 

The institution serving as the Administrative Agent and/or the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with the Borrower or any Subsidiary or
other Affiliate thereof as if it were not an Agent hereunder.

 

Neither Agent shall have any duties or obligations except those expressly set
forth in the Credit Documents. Without limiting the generality of the foregoing,
(a) neither Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing, (b) neither Agent shall have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that such Agent is instructed in writing to
exercise by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
9.08); provided that no Agent shall be required to take any action that, in its
opinion or the opinion of its counsel, may expose such Agent to liability or
that is contrary to any Credit Document or applicable law, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law, and (c) except as expressly set forth in the Credit Documents, neither
Agent shall have any duty to disclose, nor shall it be liable for the failure to
disclose, any information relating to the Borrower or any of the Subsidiaries
that is communicated to or obtained by the bank serving as Administrative Agent
and/or Collateral Agent or any of its Affiliates in any capacity. Neither Agent
shall be liable for any action taken or not taken by it with the consent or at
the request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
9.08) or in the absence of its own gross negligence or willful misconduct.
Neither Agent shall be deemed to have knowledge of any Default or Event of
Default unless and until written notice thereof is given to such Agent by the
Borrower or a Lender, and neither Agent shall be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Credit Document, (ii) the contents of any
certificate, report or other document delivered thereunder or in connection
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Credit Document, (iv)
the validity, enforceability, effectiveness or genuineness of any Credit
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article 4 or elsewhere in any Credit Document,
other than to confirm receipt of items expressly required to be delivered to
such Agent.

 

 

 

 

 

 



 107 

 

 

 

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. Each Agent may also rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. Each Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Credit
Facilities as well as activities as Agent.

 

Subject to the appointment and acceptance of a successor Agent as provided
below, either Agent may resign at any time by notifying the Lenders and the
Borrower. Upon any such resignation, the Required Lenders shall have the right,
in consultation with the Borrower, to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its
resignation, then the retiring Agent may, on behalf of the Lenders, appoint a
successor Agent which shall be a bank with an office in the United States, or an
Affiliate of any such bank. If no successor Agent has been appointed pursuant to
the immediately preceding sentence by the 30th day after the date such notice of
resignation was given by such Agent, such Agent’s resignation shall become
effective and the Required Lenders shall thereafter perform all the duties of
such Agent hereunder and/or under any other Credit Document until such time, if
any, as the Required Lenders appoint a successor Administrative Agent and/or
Collateral Agent, as the case may be. Upon the acceptance of its appointment as
Agent hereunder by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent,
and the retiring Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After an Agent’s resignation hereunder, the
provisions of this Article and Section 9.05 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while acting as Agent.

 

 

 

 

 

 



 108 

 

 



Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement or any other Credit Document, any related agreement or any document
furnished hereunder or thereunder.

 

Each Lender authorizes and directs the Collateral Agent to enter into the
Security Documents for the benefit of the Lenders and the other Secured
Creditors. Each Lender hereby agrees, and each holder of any Note by the
acceptance thereof will be deemed to agree, that, except as otherwise set forth
herein, any action taken by the Required Lenders in accordance with the
provisions of this Agreement or the Security Documents, and the exercise by the
Required Lenders of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders. The Collateral Agent is hereby authorized on
behalf of all of the Lenders, without the necessity of any notice to or further
consent from any Lender, from time to time prior to an Event of Default, to take
any action with respect to any Collateral or Security Documents which may be
necessary to perfect and maintain perfected the security interest in and liens
upon the Collateral granted pursuant to the Security Documents.

 

The Lenders hereby authorize the Collateral Agent, at its option and in its
discretion, to release any Lien granted to or held by the Collateral Agent upon
any Collateral (i) upon termination of the Commitments and payment and
satisfaction of all of the Obligations (other than inchoate indemnification
obligations) at any time arising under or in respect of this Agreement or the
Credit Documents or the transactions contemplated hereby or thereby, (ii)
constituting property being sold or otherwise disposed of (to Persons other than
a Credit Party) upon the sale or other disposition thereof in compliance with
Section 6.02, (iii) if approved, authorized or ratified in writing by the
Required Lenders (or all of the Lenders hereunder, to the extent required by
Section 9.08) or (iv) as otherwise may be expressly provided in the relevant
Security Documents. Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Collateral Agent’s authority to release
particular types or items of Collateral pursuant to this Article 8.

 

Notwithstanding any other provision of this Agreement or any provision of any
other Credit Document, the Arranger is named as such for recognition purposes
only, and in its capacity as such shall have no duties, responsibilities or
liabilities with respect to this Agreement or any other Credit Document and is
entitled to the benefit of the Lender acknowledgment made in paragraph seven of
this Article 8; it being understood and agreed that the Arranger and each of its
Related Parties shall be entitled to all indemnification and reimbursement
rights in favor of the Agents provided herein and in the other Credit Documents.
Without limitation of the foregoing, the Arranger in its capacity as such shall
not, by reason of this Agreement or any other Credit Document, have any
fiduciary relationship in respect of any Lender, Credit Party or any other
Person.

 

 

 

 

 



 109 

 

 

Article 9
Miscellaneous

 

Section 9.01. Notices; Electronic Communications. Notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile transmission, as follows:

 

(a)          if to the Borrower, to Private National Mortgage Acceptance
Company, LLC, Attention of: Pamela Marsh / Kevin Chamberlain, (i) prior to March
14, 2016, at 6101 Condor Drive, Moorpark, CA 93021, and (ii) on and after March
14, 2016, at 3043 Townsgate Rd., Westlake Village, CA 91361, in each case at
Phone: (805) 330-6059 / (818) 746-2877, Email: : pamela.marsh@pnmac.com /
kevin.chamberlain@pnmac.com;

 

(b)          if to the Administrative Agent, to Credit Suisse AG, Attention of:
Loan Operations – Agency Manager, Eleven Madison Avenue, 6th Floor, New York, NY
10010, Fax: 212-322-2291, Phone: 919-994-6369, Email:
agency.loanops@credit-suisse.com;

 

(c)          if to the Collateral Agent, to Credit Suisse AG, Attention of: Loan
Operations – Boutique Management, Eleven Madison Avenue, 6th Floor, New York, NY
10010, Fax: 212-325-8315, Phone: 212-538-3525, Email:
list.ops-collateral@credit-suisse.com; and

 

(d)          if to a Lender, to it at its address (including email address or
facsimile number) set forth on Schedule 1.01(b) or in the Assignment and
Acceptance pursuant to which such Lender shall have become a party hereto.

 

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
facsimile transmission (except that, if not given during the normal business
hours of the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient) or on the date five
Business Days after dispatch by certified or registered mail if mailed, in each
case delivered, sent or mailed (properly addressed) to such party as provided in
this Section 9.01 or in accordance with the latest unrevoked direction from such
party given in accordance with this Section 9.01. As agreed to among the
Borrower, the Administrative Agent and the applicable Lenders from time to time,
notices and other communications may also be delivered by e-mail to the e-mail
address of a representative of the applicable Person provided from time to time
by such Person.

 

The Borrower hereby agrees, subject to the last paragraph of Section 5.01 or
unless directed otherwise by the Administrative Agent or unless the electronic
mail address referred to below has not been provided by the Administrative Agent
to the Borrower, that it will, or will cause the Restricted Subsidiaries to,
provide to the Administrative Agent all information, documents and other
materials that it is obligated to furnish to the Administrative Agent pursuant
to the Credit Documents or to the Lenders under Article 5, including all
notices, requests, financial statements, financial and other reports,
certificates and other information materials, but excluding any such
communication that (i) is or relates to a Borrowing Request or a notice pursuant
to Section 2.10, (ii) relates to the payment of any principal or other amount
due under this Agreement prior to the scheduled date therefor, (iii) provides
notice of any Default or Event of Default under this Agreement or any other
Credit Document or (iv) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement and/or any Borrowing hereunder
(all such non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium that is properly identified in a format acceptable to the Administrative
Agent to an electronic mail address as directed by the Administrative Agent. In
addition, the Borrower agrees, and agrees to cause the Restricted Subsidiaries,
to continue to provide the Communications to the Administrative Agent or the
Lenders, as the case may be, in the manner specified in the Credit Documents but
only to the extent requested by the Administrative Agent.

 

 

 

 

 



 110 

 

 

The Borrower hereby acknowledges that the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, the “Borrower Materials”) by posting
the Borrower Materials on Intralinks or another similar electronic system (the
“Platform”).

 

Each Lender agrees to cause at least one individual at or on behalf of such
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Lender or its delegate, in accordance with such Lender’s compliance
procedures and applicable law, including United States federal and state
securities laws, to make reference to Communications that are not made available
through the “Public Side Information” portion of the Platform and that may
contain material non-public information with respect to Holdings, the Borrower
or their respective securities for purposes of United States federal or state
securities laws.

 

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY CREDIT PARTY, ANY LENDER OR ANY OTHER PERSON
FOR DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY CREDIT
PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A
FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY
FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

 

 

 

 



 111 

 

 

 

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Credit Documents. Each Lender agrees that receipt of notice to
it (as provided in the next sentence) specifying that the Communications have
been posted to the Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Credit Documents. Each Lender
agrees to notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and that the foregoing
notice may be sent to such e-mail address.

 



Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Credit Document
in any other manner specified in such Credit Document.

 

Section 9.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrower herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Credit Document shall be considered to have been relied
upon by the Lenders and shall survive the making by the Lenders of the Loans,
regardless of any investigation made by the Lenders or on their behalf, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any Fee or any other amount payable under this
Agreement or any other Credit Document is outstanding and unpaid and so long as
the Commitments have not been terminated. The provisions of Sections 2.14, 2.16,
2.20 and 9.05 shall remain operative and in full force and effect regardless of
the expiration of the term of this Agreement, the consummation of the
transactions contemplated hereby, the repayment of any of the Loans, the
expiration of the Commitments, the invalidity or unenforceability of any term or
provision of this Agreement or any other Credit Document, or any investigation
made by or on behalf of the Administrative Agent, the Collateral Agent or any
Lender.

 

Section 9.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower, the Agents and the Lenders and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto.

 

Section 9.04. Successors and Assigns. (a) Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrower, the Administrative Agent, the
Collateral Agent or the Lenders that are contained in this Agreement shall bind
and inure to the benefit of their respective successors and assigns.

 

 



 112 

 

 

(b)          Each Lender may assign to one or more Eligible Assignees all or a
portion of its interests, rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it), with
the prior consent of the Borrower (which consent shall not be unreasonably
withheld or delayed) and with the prior written consent of the Administrative
Agent (such consent not to be unreasonably withheld or delayed); provided,
however, that (i) (A) the consent of the Borrower (1) shall not be required to
any such assignment made (x) to another Lender, an Affiliate of a Lender or a
Related Fund of a Lender or (y) after the occurrence and during the continuance
of any Event of Default and (2) shall be deemed to have been given if the
Borrower has not responded with five Business Days of a request for such
consent, and (B) the amount of the Commitment or Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Administrative
Agent) shall be in an integral multiple of $500,000 and not less than $2,500,000
(or, if less, the entire remaining amount of such Lender’s Commitment or Loans);
provided that simultaneous assignments by two or more Related Funds shall be
combined for purposes of determining whether the minimum assignment requirement
is met, (ii) the parties to each assignment shall (A) execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent or (B) if previously agreed with
the Administrative Agent, manually execute and deliver to the Administrative
Agent an Assignment and Acceptance, and, in each case, shall pay to the
Administrative Agent a processing and recordation fee of $3,500 (which fee may
be waived or reduced in the sole discretion of the Administrative Agent) and
(iii) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire (in which the assignee
shall designate one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about the Credit
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including federal and state
securities laws) and all applicable forms described in Section 2.20(d). Upon
acceptance and recording pursuant to paragraph (e) of this Section 9.04, from
and after the effective date specified in each Assignment and Acceptance, (A)
the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement and (B) the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.16, 2.20 and 9.05, as well as to any Fees accrued
for its account and not yet paid); provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender having been a Defaulting Lender. In connection with any
assignment of rights and obligations of any Defaulting Lender hereunder, no such
assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent and each Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans in accordance with its Pro Rata Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

 

 

 

 



 113 

 

 

(c)          By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the assignee thereunder shall be deemed to
confirm to and agree with each other and the other parties hereto as follows:
(i) such assigning Lender warrants that it is the legal and beneficial owner of
the interest being assigned thereby free and clear of any adverse claim and that
its Commitment and the outstanding balances of its Loans, in each case without
giving effect to assignments thereof which have not become effective, are as set
forth in such Assignment and Acceptance, (ii) except as set forth in (i) above,
such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Credit Document or any other instrument or document furnished pursuant
hereto, or the financial condition of Holdings, the Borrower or any Restricted
Subsidiary or the performance or observance by Holdings, the Borrower or any
Restricted Subsidiary of any of its obligations under this Agreement, any other
Credit Document or any other instrument or document furnished pursuant hereto;
(iii) such assignee represents and warrants that it is an Eligible Assignee
legally authorized to enter into such Assignment and Acceptance; (iv) such
assignee confirms that it has received a copy of this Agreement, together with
copies of the most recent financial statements referred to in Section 3.05 or
delivered pursuant to Section 5.01 and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Acceptance; (v) such assignee will independently and
without reliance upon the Administrative Agent, the Collateral Agent, such
assigning Lender or any other Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under this Agreement; (vi) such
assignee appoints and authorizes the Administrative Agent and the Collateral
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement as are delegated to the Administrative Agent and the
Collateral Agent, respectively, by the terms hereof, together with such powers
as are reasonably incidental thereto; (vii) [reserved]; and (viii) such assignee
agrees that it will perform in accordance with their terms all the obligations
which by the terms of this Agreement are required to be performed by it as a
Lender.

 

 

 

 

 

 

 

 

 

 

 114 

 



 

 

(d)          The Administrative Agent, acting for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in The
City of New York a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount (and stated interest) of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error and the
Borrower, the Administrative Agent, the Collateral Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower, the Collateral Agent and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(e)          Upon its receipt of, and consent to, a duly completed Assignment
and Acceptance executed by an assigning Lender and an assignee, an
Administrative Questionnaire completed in respect of the assignee (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) above, if applicable, and the written consent
of the Administrative Agent and, if required, the Borrower to such assignment
and any applicable forms described in Section 2.20(d), the Administrative Agent
shall promptly (i) accept such Assignment and Acceptance and (ii) record the
information contained therein in the Register. No assignment shall be effective
unless it has been recorded in the Register as provided in this paragraph (e).

 



(f)          Each Lender may at any time, without the consent of, or notice to,
the Borrower or the Administrative Agent, sell participations to one or more
banks or other Persons in all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided, however, that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
with respect to the following: decreasing any fees payable to such participating
bank or Person hereunder or the amount of principal of or the rate at which
interest is payable on the Loans in which such participating bank or Person has
an interest, extending any scheduled principal payment date or date fixed for
the payment of interest on the Loans in which such participating bank or Person
has an interest, increasing or extending the Commitments in which such
participating bank or Person has an interest or releasing any Subsidiary
Guarantor (other than in connection with the sale of such Subsidiary Guarantor
in a transaction permitted by Section 6.02) or all or substantially all of the
Collateral). The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15, 2.16 and 2.20 (subject to the requirements and
limitations therein, including the requirements under Section 2.20 (it being
understood that the documentation required under Section 2.20(d) shall be
delivered to the participating Lender))) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 9.04(b);
provided that such Participant (A) agrees to be subject to the provisions of
Section 2.21 as if it were an assignee under Section 9.04(b) and (B) shall not
be entitled to receive any greater payment under Sections 2.14, 2.15, 2.16 or
2.20, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 2.21 with
respect to any Participant. To the extent permitted by law, each participating
bank or other Person also shall be entitled to the benefits of Section 9.06 as
though it were a Lender, provided such participating bank or other Person agrees
to be subject to Section 2.18 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each participant and the principal amounts (and stated interest) of each
participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any participant or any information relating to a
participant’s interest in any Commitments or Loans or in its other obligations
under any Credit Document) except to the extent that such disclosure is
necessary to establish that such Commitment, Loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and the Borrower, the Lenders and the Administrative Agent shall
treat each Person whose name is recorded in the Participant Register as the
owner of such participation for all purposes of this Agreement, notwithstanding
any notice to the contrary.

 

 

 

 

 



 115 

 

 

(g)          Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this Section
9.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lender by
or on behalf of the Borrower; provided that, prior to any such disclosure of
information designated by the Borrower as confidential, each such assignee or
participant or proposed assignee or participant shall execute an agreement
whereby such assignee or participant shall agree (subject to customary
exceptions) to preserve the confidentiality of such confidential information on
terms no less restrictive than those applicable to the Lenders pursuant to
Section 9.16.

 

(h)          Any Lender may at any time assign all or any portion of its rights
under this Agreement to secure extensions of credit to such Lender or in support
of obligations owed by such Lender (including any such assignment or pledge in
support of obligations owed to a Federal Reserve Bank or any other central
banking authority); provided that no such assignment shall release a Lender from
any of its obligations hereunder or substitute any such assignee for such Lender
as a party hereto.

 

 

 

 

 

 

 

 

 

 

 



 116 

 

 

 

(i)          Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (an
“SPV”), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower, the option to provide to the
Borrower all or any part of any Loan that such Granting Lender would otherwise
be obligated to make to the Borrower pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPV to make any Loan and
(ii) if an SPV elects not to exercise such option or otherwise fails to provide
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof. The making of a Loan by an SPV hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPV shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPV, it will not institute
against, or join any other Person in instituting against, such SPV any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any State thereof. In addition,
notwithstanding anything to the contrary contained in this Section 9.04, any SPV
may (i) with notice to, but without the prior written consent of, the Borrower
and the Administrative Agent and without paying any processing fee therefor,
assign all or a portion of its interests in any Loans to the Granting Lender or
to any financial institutions (consented to by the Borrower and Administrative
Agent) providing liquidity and/or credit support to or for the account of such
SPV to support the funding or maintenance of Loans and (ii) disclose on a
confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPV.

 

(j)          The Borrower shall not assign or delegate any of its rights or
duties hereunder without the prior written consent of the Administrative Agent
and each Lender, and any attempted assignment without such consent shall be null
and void.

 

Section 9.05. Expenses; Indemnity. (a) The Borrower agrees to pay (i) all
reasonable out-of-pocket expenses incurred by the Administrative Agent, the
Collateral Agent the Arranger and each Related Party of any of the foregoing
Persons in connection with the syndication of the Credit Facilities and the
preparation, execution, delivery and administration of this Agreement and the
other Credit Documents or in connection with any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
hereby or thereby contemplated shall be consummated) (but limited, with respect
to legal expenses, to the reasonable and documented fees, disbursements and
other charges of one single firm of primary counsel, one single firm of special
counsel and one firm of additional local counsel for each applicable
jurisdiction) and (ii) all out-of-pocket expenses incurred by the Administrative
Agent, the Collateral Agent, the Arranger, each Lender and each Related Party of
any of the foregoing Persons in connection with the enforcement or protection of
its rights in connection with this Agreement and the other Credit Documents or
in connection with the Loans made hereunder or in connection with any
refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work-out” or pursuant to any insolvency or
bankruptcy proceedings (but limited, with respect to legal expenses, to the
reasonable and documented fees, disbursements and other charges of one single
firm of primary counsel, one firm of special counsel and one firm of additional
local counsel for each applicable jurisdiction to the Administrative Agent, the
Collateral Agent and the Arranger, taken as a whole, and one additional single
firm of primary counsel and one firm of additional local counsel for each
applicable jurisdiction to the Lenders, taken as a whole).

 

 

 

 



 117 

 

 

 

(b)          The Borrower agrees to indemnify the Administrative Agent, the
Collateral Agent, the Arranger, each Lender and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
to hold each Indemnitee harmless from, any and all losses, penalties, claims,
damages, liabilities, obligations, fines and related expenses, including
reasonable counsel fees, charges and disbursements (but limited, with respect to
legal expenses, to the reasonable and documented fees, disbursements and other
charges of one single firm of primary counsel, one firm of special counsel and
one additional firm of local counsel for each applicable jurisdiction for all
similarly situated Indemnitees (it being agreed that, in the case of any actual
or perceived conflict of interest between or among any Indemnitees, such
Indemnitees shall be deemed not to be similarly situated and each such group of
Indemnitees shall be entitled to additional counsel as set forth herein),
incurred by or asserted against any Indemnitee arising out of, in any way
connected with, or as a result of or by reason of (i) the execution or delivery
of this Agreement or any other Credit Document or any agreement or instrument
contemplated thereby, the performance by the parties thereto of their respective
obligations thereunder or the consummation of the Transactions and the other
transactions contemplated thereby (including the syndication of the Credit
Facilities), (ii) the use of the proceeds of the Loans, (iii) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto (and regardless of whether such
matter is initiated by a third party or by the Borrower, any other Credit Party
or any of their respective Affiliates) or (iv) the actual or alleged presence of
or exposure to Hazardous Materials in the indoor or outdoor air, surface water
or groundwater or on the surface or subsurface of any Real Property at any time
owned, leased or operated by the Borrower or any of the Borrower’s Subsidiaries,
the generation, storage, transportation, handling, Release or disposal of
Hazardous Materials by the Borrower or any of the Borrower’s Subsidiaries at any
location, whether or not owned, leased or operated by the Borrower or any of the
Borrower’s Subsidiaries, the non-compliance by, or liability of or relating to,
the Borrower, any of the Borrower’s Subsidiaries or any Real Property at any
time owned, leased or operated by the Borrower or any of the Borrower’s
Subsidiaries with, relating to, or under any Environmental Law (including
applicable permits thereunder), or any Environmental Claim threatened or
asserted in writing against or relating to the Borrower, any of the Borrower’s
Subsidiaries or any Real Property at any time owned, leased or operated by the
Borrower or any of the Borrower’s Subsidiaries; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence, bad faith, willful misconduct or material breach of such
Indemnitee’s obligations under this Agreement or any other Credit Document, or
from a dispute solely among Indemnitees (other than any such dispute against any
Person acting in its capacity as an “agent” or “arranger” hereunder, as to which
such indemnity shall apply) at a time when the Credit Parties have not breached
their obligations hereunder in any material respect of such Indemnitee.

 

 

 

 

 



 118 

 

 

(c)          To the extent that the Borrower fails to pay any amount required to
be paid by it to the Administrative Agent, the Collateral Agent or the Arranger
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Collateral Agent or the Arranger, as the case
may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, the Collateral Agent or the Arranger
in its capacity as such. For purposes hereof, a Lender’s “pro rata share” shall
be determined based upon its share of the sum of the Aggregate Revolving Credit
Exposure and unused Commitments at the time (in each case, determined as if no
Lender were a Defaulting Lender).

 

(d)          To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential, incidental or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby or thereby, the Transactions, any Loan or the use
of the proceeds thereof.

 

(e)          All amounts due under this Section 9.05 shall be payable not later
than ten Business Days after written demand therefor.

 

Section 9.06. Right of Setoff. (a) If an Event of Default shall have occurred
and be continuing, each Lender is hereby authorized at any time and from time to
time, except to the extent prohibited by law, without presentment, demand,
protest or other notice of any kind to any Credit Party or to any other Person,
any such notice being hereby expressly waived, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender (including, without
limitation, by branches and agencies of such Lender wherever located) to or for
the credit or the account of the Borrower (for the avoidance of doubt, excluding
any deposits held by the Borrower in a custodial account for the benefit of a
third party) against any of and all the obligations of the Borrower now or
hereafter existing under this Agreement and other Credit Documents held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement or such other Credit Document and although such obligations
may be unmatured; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.22 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender under
this Section 9.06 are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

 

 

 

 

 



 119 

 

 

Section 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS
(OTHER THAN AS EXPRESSLY SET FORTH IN OTHER CREDIT DOCUMENTS) AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT OR ANY SUCH
OTHER CREDIT DOCUMENTS (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN
CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

Section 9.08. Waivers; Amendment. (a) No failure or delay of the Administrative
Agent, the Collateral Agent or any Lender in exercising any power or right
hereunder or under any other Credit Document and no course of dealing between
the Borrower or any other Credit Party and the Administrative Agent, the
Collateral Agent or any Lender shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Collateral Agent and the Lenders
hereunder and under the other Credit Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or any other Credit Document or consent to any
departure by the Borrower or any other Credit Party therefrom shall in any event
be effective unless the same shall be permitted by paragraph (b) below, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No notice or demand on the Borrower in any case
shall entitle the Borrower to any other or further notice or demand in similar
or other circumstances.

 

(b)          Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders; provided, however, that
no such agreement shall (i) decrease the principal amount of, or extend the
maturity of or any scheduled principal payment date or any date for the payment
of any interest on any Loan, or waive or excuse any such payment or any part
thereof, or decrease the rate of interest on any Loan, without the prior written
consent of each Lender directly adversely affected thereby, (ii) increase or
extend the Commitment or decrease or extend the date for payment of any Fees of
any Lender without the prior written consent of such Lender, (iii) amend or
modify the pro rata requirements of Section 2.17, the provisions of Section
9.04(j) or the provisions of this Section or release any Guarantor (other than,
in the case of a Subsidiary Guarantor, in connection with the sale of such
Subsidiary Guarantor in a transaction permitted by Section 6.02) or all or
substantially all of the Collateral, without the prior written consent of each
Lender, (iv) modify the protections afforded to an SPV pursuant to the
provisions of Section 9.04(i) without the written consent of such SPV or (v)
reduce the percentage contained in the definition of the term “Required Lenders”
without the prior written consent of each Lender; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent or the Collateral Agent hereunder or under any other Credit
Document without the prior written consent of the Administrative Agent or the
Collateral Agent, as the case may be.

 

 

 

 

 

 



 120 

 

 

 

(c)          Notwithstanding anything to the contrary contained in this Section
9.08, if the Administrative Agent and the Borrower shall have jointly identified
an obvious error or any error or omission of a technical or immaterial nature in
any provision of the Credit Documents, then the Administrative Agent and the
Borrower shall be permitted to amend such provision and such amendment shall
become effective without any further action or consent of any other party to any
Credit Document if the same is not objected to in writing by the Required
Lenders within five Business Days after notice thereof.

 

Section 9.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 9.09 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

Section 9.10. Entire Agreement. This Agreement, the Engagement Letter and the
other Credit Documents constitute the entire contract between the parties
relative to the subject matter hereof. Any other previous agreement among the
parties with respect to the subject matter hereof is superseded by this
Agreement and the other Credit Documents. Nothing in this Agreement or in the
other Credit Documents, expressed or implied, is intended to confer upon any
Person (other than the parties hereto and thereto, their respective successors
and assigns permitted hereunder and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent, the Collateral
Agent the Arranger and the Lenders) any rights, remedies, obligations or
liabilities under or by reason of this Agreement or the other Credit Documents.

 

Section 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS, AS APPLICABLE, BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

 

 

 

 

 



 121 

 

 

 

Section 9.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Credit Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

Section 9.13. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together, shall constitute a
single contract, and shall become effective as provided in Section 9.03.
Delivery of an executed signature page to this Agreement by facsimile or other
form of electronic transmission shall be as effective as delivery of a manually
signed counterpart of this Agreement.

 

Section 9.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

Section 9.15. Jurisdiction; Consent to Service of Process. (a) The Borrower
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of any New York state court or federal court of the
United States of America sitting in the borough of Manhattan in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or the other Credit Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York state or,
to the extent permitted by law, in such federal court; provided that suit for
the recognition or enforcement of any judgment obtained in any such New York
state or federal court may be brought in any other court of competent
jurisdiction. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent,
the Collateral Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or the other Credit Documents against the
Borrower or its properties in the courts of any jurisdiction.

 

 



 122 

 

 

(b)          The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Credit Documents in
any New York state or federal court. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(c)          Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

Section 9.16. Confidentiality. Each of the Administrative Agent, the Collateral
Agent and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ officers, directors, employees and agents, including accountants,
legal counsel and other advisors, and to numbering, administration and
settlement service providers (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority or quasi-regulatory authority (such
as the National Association of Insurance Commissioners), (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process; provided that unless prohibited by applicable law or court order, each
Lender, the Administrative Agent and the Collateral Agent shall, where
practicable, make commercially reasonable efforts to notify the Borrower of any
request by any governmental agency or representative thereof (other than any
such request in connection with any examination of the financial condition or
other examination of such Lender by such governmental agency) for disclosure of
any such nonpublic information prior to disclosure of such information, (d) in
connection with the exercise of any remedies hereunder or under the other Credit
Documents or any suit, action or proceeding relating to the enforcement of its
rights hereunder or thereunder, (e) subject to an agreement containing
provisions substantially the same as those of this Section 9.16 to (i) any
actual or prospective assignee of or participant in any of its rights or
obligations under this Agreement and the other Credit Documents (it being agreed
that any such actual or prospective assignee or participant shall be deemed to
have entered into such an agreement if such assignee or participant “clicks
through” or takes other affirmative action to electronically acknowledge its
agreement to any electronic notification containing provisions substantially the
same as those in this Section 9.16 in accordance with the standard syndication
processes of the Person disclosing such Information or customary market
standards for dissemination of such type of information) or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower or any Restricted Subsidiary or any of their respective
obligations, (f) with the consent of the Borrower or (g) to the extent such
Information becomes publicly available other than as a result of a breach of
this Section 9.16. In addition, the Administrative Agent and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar services providers to the lending industry, and
service providers to the Administrative Agent and the Lenders in connection with
the administration and management of this Agreement and the other Credit
Documents. For the purposes of this Section, “Information” shall mean all
information received from the Borrower and related to the Borrower or its
business, other than any such information that was available to the
Administrative Agent, the Collateral Agent or any Lender on a nonconfidential
basis prior to its disclosure by the Borrower; provided that, in the case of
Information received from the Borrower after the Closing Date, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section 9.16 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord its own
confidential information.

 

 

 

 

 



 123 

 

 

Section 9.17. Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Credit Party or any other obligor under any of the Credit
Documents (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Credit Party, unless
expressly provided for herein or in any other Credit Document, without the prior
written consent of the Administrative Agent. The provisions of this Section 9.17
are for the sole benefit of the Lenders and shall not afford any right to, or
constitute a defense available to, any Credit Party.

 

Section 9.18. No Fiduciary Duty. Each Lender and its Affiliates (collectively,
solely for purposes of this Section 9.18, the “Lenders”) may have economic
interests that conflict with those of the Credit Parties, their stockholders
and/or their Affiliates. Each Credit Party agrees that nothing in the Credit
Documents or otherwise will be deemed to create an advisory, fiduciary or,
except with respect to the Administrative Agent’s keeping of the Register and
any Lender who sells a participation pursuant to Section 9.04 keeping of a
Participant Register, agency relationship or fiduciary or other implied duty
between any Lender, on the one hand, and such Credit Party, its stockholders or
its Affiliates, on the other. The Credit Parties acknowledge and agree that (i)
the transactions contemplated by the Credit Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Credit Parties, on
the other, and (ii) in connection therewith and with the process leading
thereto, (x) no Lender has assumed an advisory or fiduciary responsibility in
favor of any Credit Party, its stockholders or its Affiliates with respect to
the transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise any Credit Party, its
stockholders or its Affiliates on other matters) or any other obligation to any
Credit Party except the obligations expressly set forth in the Credit Documents
and (y) each Lender is acting solely as principal and not as the fiduciary or,
except as expressly provided in the second sentence of this Section 9.18, agent
of any Credit Party, its management, stockholders, creditors or any other
Person. Each Credit Party acknowledges and agrees that it has consulted its own
legal and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. Each Credit Party agrees that it
will not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to such Credit Party, in connection
with such transaction or the process leading thereto.

 

 

 

 

 



 124 

 

 

 

Section 9.19. USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Credit Parties
that pursuant to the requirements of the USA PATRIOT Act, it is required to
obtain, verify and record information that identifies the Credit Parties, which
information includes the name and address of the Credit Parties and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Credit Parties in accordance with the USA PATRIOT
Act.

 

[Signature pages follow]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 125 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

 

PRIVATE NATIONAL MORTGAGE

ACCEPTANCE COMPANY, LLC,
as the Borrower

        By: /s/ Pamela Marsh     Name: Pamela Marsh
Title: Executive Vice President, Treasurer

 

 

 

 

 

 

 

 

 



 126 

 

 



 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Administrative Agent, Collateral Agent and a Lender

        By: /s/ Mikhail Faybusovich     Name:   Mikhail Faybusovich
Title:  Authorized Signatory               By: /s/ Warren VanHeyst    
Name:  Warren VanHeyst
Title:  Authorized Signatory

 

 

 

 

 

 

 

 

 

 



[Signature Page to Credit Agreement]



 



 127 

 

 



    BARCLAYS BANK PLC,
as a Lender           By: /s/ Vanessa Kurbatskiy    

Name:  Vanessa Kurbatskiy

Title:  Vice President

 

 

 

 

 

 

 

 

 

 

 



[Signature Page to Credit Agreement]

 

 





   

 

 





    GOLDMAN SACHS BANK USA,
as a Lender           By: /s/ Ryan Durkin    

Name:  Ryan Durkin

Title:  Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 



[Signature Page to Credit Agreement]

 

 



 

 

 







    JP MORGAN CHASE BANK, N.A.,
as a Lender           By: /s/ Gregory A. Jansen    

Name:  Gregory A. Jansen

Title:  Executive Director

 

 

 

 

 

 

 

 

 

 

 



[Signature Page to Credit Agreement]

 



 



 

 

 

 



Schedule 1.01(a)

Lenders and Commitments

 

 

Lender Commitment Credit Suisse AG, Cayman Islands Branch $25,000,000 Barclays
Bank PLC $25,000,000 Goldman Sachs Bank USA $25,000,000 JPMorgan Chase Bank,
N.A. $25,000,000 TOTAL $100,000,000

 

 

 

 

 

 

 

 

 

 



 130 

 

 

 

 

Schedule 1.01(b)

Lender Addresses

 

 

Credit Suisse AG, Cayman Islands Branch:

Address: Eleven Madison Avenue, 6th Floor, New York, NY 10010

Attention: Loan Operations – Agency Manager

Facsimile: 212-322-2291

Telephone: 919-994-6369

Email: agency.loanops@credit-suisse.com

 

 

Barclays Bank PLC:

Address: 700 Prides Crossing, Newark, DE 19713

Attention: US Loan Operations

Facsimile: 972-535-5728

Telephone: 201-499-0040

Email: 19725355728@tls.ldsprod.com

 

 

Goldman Sachs Bank USA:

Address: 200 West Street, New York, NY 10282

Facsimile: 917-977-3966 (preferred)

Telephone: 212-902-1099

Email: gs-sbd-admin-contacts@ny.email.gs.com

 

 

JPMorgan Chase Bank, N.A.:

Address: 500 Stanton Christiana Road, Ops 2, Floor 3, Newark DE 19713-2107

Attention: Jeffrey Mohr

Telephone: 302-634-1711

Email: Jeffrey.mj.mohr@chase.com

 

 

 

 

 

 

 

 

 



 131 

 

 

Schedule 1.01(c)

Encumbered Assets

 

 

Eligible Asset Classes Percentage Cash 100% Short-term investments 100% Mortgage
loans held for sale 95% Mortgage servicing rights 75% Servicing advances and
receivables from advised entities 95% Derivative assets 75% Servicer receivables
100% Principal & interest receivables 95% Note receivable from PennyMac Mortgage
Investment Trust—secured 100% Short-term investments 100% Deposits 100%

 

 

 

 

 

 

 

 

 

 



 132 

 

Schedule 1.01(d)

RC Assets

 

 

Eligible Asset Classes Percentage Cash and Cash Equivalents 100% Carried
interest due from funds 50%

 

 

 

 

 

 

 

 

 

 



 133 

 

 

Schedule 1.01(e)

Unrestricted Subsidiaries

 

 

PennyMac Loan Services, Inc.

 

PNMAC Finance Corporation

 

 

 

 

 

 

 

 

 



 134 

 

 

Schedule 3.06

Litigation

 

 

None.

 

 

 

 

 

 

 

 

 



 135 

 

 

Schedule 3.09

Certain Tax Matters

 

 

None.

 

 

 

 

 

 

 

 

 



 136 

 

 

Schedule 3.14

Subsidiaries

 

 

Entity Jurisdiction Percentage Ownership and Class of Interests Direct Owner of
Interests PNMAC Capital Management, LLC Delaware 100% Borrower PennyMac Loan
Services, LLC Delaware 100% Borrower PNMAC Opportunity Fund Associates, LLC
Delaware 100% Borrower PennyMac Loan Services, Inc. California 100% Borrower
PNMAC Finance Corporation Delaware 100% Borrower

 

 

 

 

 

 

 

 

 



 137 

 

 

Schedule 3.17

Insurance

 

 

Coverage Aggregate
Limit Retention Fidelity

$200,000,000.00

$250,000.00 Investment Management Liability $30,000,000.00 $500,000.00 Directors
& Officers $25,000,000.00 $500,000.00 Commercial $12,000,000.00 $1,000.00 Cyber
Security $10,000,000.00 $75,000.00

 

 

 

 

 

 

 

 

 



 138 

 

 

Schedule 3.21

Existing Indebtedness

 

 

1.Master Repurchase Agreement (Participation Certificates and Servicing), dated
as of November 10, 2015, among Credit Suisse First Boston Mortgage Capital LLC,
PennyMac Loan Services, LLC and the Borrower, as amended, with an aggregate
outstanding principal amount of $407,000,000 as of December 29, 2015.

 

2.Amended and Restated Master Repurchase Agreement, dated as of May 3, 2013, by
and among Credit Suisse First Boston Mortgage Capital LLC, PennyMac Loan
Services, LLC and the Borrower, as amended, with an aggregate outstanding
principal amount of $206,609,219 as of December 29, 2015.

 

3.Master Repurchase Agreement, dated as of March 17, 2011, by and among Bank of
America, N.A., PennyMac Loan Services, LLC and the Borrower, as amended, with an
aggregate outstanding principal amount of $135,921,626 as of December 29, 2015.

 

4.Master Spread Acquisition and MSR Servicing Agreement, by and between PennyMac
Loan Services, LLC and PennyMac Operating Partnership, L.P., dated as of
February 1, 2013, with an aggregate outstanding principal amount of $60,846,811
as of November 30, 2015.

 

5.Amended and Restated Master Spread Acquisition and MSR Servicing Agreement,
dated as of April 30, 2015, by and between PennyMac Loan Services, LLC and
PennyMac Holdings, LLC, with an aggregate outstanding principal amount of
$349,181,707 as of November 30, 2015.

 

6.Mortgage Loan Participation Purchase and Sale Agreement, dated as of December
4, 2015, among PennyMac Loan Services, LLC and Barclays Bank PLC, as amended,
with an aggregate outstanding principal amount of $178,109,894 as of December
29, 2015.

 

7.Guarantees by the Borrower and its Restricted Subsidiaries in respect of the
Indebtedness under the agreements described above.

 

 

 

 

 

 

 

 



 139 

 

 

 

Schedule 6.01

Existing Liens

 

 

None.

 

 

 

 

 

 

 

 



 140 

 

 

 

Schedule 6.04(ii)

Existing Scheduled Indebtedness

 

 

1.Master Lease Agreement No. 30350-90000, dated as of December 9, 2015, among
Private National Mortgage Acceptance Company, LLC and Banc of America Leasing &
Capital, LLC, as amended, with an aggregate outstanding principal amount of
$13,577,762 (and an aggregate availability thereunder of $25,000,000) as of
December 22, 2015.

 

 

 

 

 

 

 

 

 



 141 

 

 

Schedule 6.05

Existing Investments

 

 

1.The Borrower owns 75,000 shares of PennyMac Mortgage Investment Trust.

 

2.Loan and Security Agreement, between PennyMac Loan Services, LLC, as lender,
and PennyMac Holdings, LLC, as borrower, dated as of April 30, 2015, as amended.

 

 

 

 

 

 

 

 

 



 142 

 

 

Schedule 6.06

Affiliate Transactions

 

 

1.The PNMAC Limited Liability Company Agreement.

 

 

 

 

 

 

 

 

 



 143 

 

 

Schedule 6.11

Certain Restrictive Agreements

 

 

None.

 

 

 

 

 

 

 

 

 



 144 

 

 



EXHIBIT A

 

FORM OF BORROWING REQUEST

 

[Date]

 

Credit Suisse AG, as

Administrative Agent (the “Administrative

Agent”) for the Lenders party to the Credit

Agreement referred to below

Eleven Madison Avenue

New York, NY 10010
Attention: [           ]

Ladies and Gentlemen:

 

The undersigned, Private National Mortgage Acceptance Company, LLC (the
“Borrower”), refers to the Credit Agreement, dated as of December 30, 2015 (as
amended, restated, modified and/or supplemented from time to time, the “Credit
Agreement”, the capitalized terms defined therein being used herein as therein
defined), among the Borrower, the lenders from time to time party thereto (each,
a “Lender” and collectively, the “Lenders”), and you, as Administrative Agent
for such Lenders, and hereby gives you notice, irrevocably, pursuant to Section
2.03 of the Credit Agreement, that the undersigned hereby requests a Borrowing
under the Credit Agreement, and in that connection sets forth below the
information relating to such Borrowing (the “Proposed Borrowing”) as required by
Section 2.03 of the Credit Agreement:

 

(i) The Business Day of the Proposed Borrowing is __________ ___, _____.1

 

(ii) The aggregate principal amount of the Proposed Borrowing is $_________.

 

(iii) The Loans to be made pursuant to the Proposed Borrowing shall be initially
maintained as [ABR Loans] [Eurodollar Loans].

 

(iv) The initial Interest Period for the Proposed Borrowing is [one month] [two
months] [three months] [six months].

 

(v) The funds shall be disbursed to the following account:

 

 

 

 

 

                                        

1 Shall be a Business Day at least one Business Day in the case of an ABR
Borrowing and at least three Business Days in the case of a Eurodollar
Borrowing, in each case, after the date hereof, provided that (in each case) any
such notice shall be deemed to have been given on a certain day only if given
before 1:00 p.m., New York time, on such day.

 

 

 

 



 A-1 

 

 

 

  Very truly yours,



PRIVATE NATIONAL MORTGAGE

ACCEPTANCE COMPANY, LLC,


        By:       Name:
Title:



 

 

 

 

 

 A-2 

 





EXHIBIT B-1

 

FORM OF QUARTERLY COMPLIANCE CERTIFICATE

 

This Compliance Certificate is delivered to you pursuant to Section 5.01(d) of
the Credit Agreement, dated as of December 30, 2015 (as amended, restated,
supplemented or modified from time to time, the “Credit Agreement”), among
Private National Mortgage Acceptance Company, LLC (the “Borrower”), the lenders
from time to time party thereto and Credit Suisse AG, as Administrative Agent
and Collateral Agent. Terms defined in the Credit Agreement and not otherwise
defined herein are used herein as therein defined.

 

1.          I am the duly elected, qualified and acting [chief financial
officer] [treasurer] of the Borrower.

 

2.          I have reviewed and am familiar with the contents of this Compliance
Certificate. I am providing this Compliance Certificate solely in my capacity as
an Authorized Officer of the Borrower and not in any individual capacity. The
matters set forth herein are true to the best of my knowledge after due inquiry.

 

3.          Attached hereto as ANNEX 1 are the financial statements delivered in
accordance with Section 5.01[(a)][(b)] of the Credit Agreement (the “Financial
Statements”). I have no knowledge of the existence, as of the date of this
Compliance Certificate, of the occurrence and continuation of any Default or
Event of Default[, except for __________].

 

4.          Attached hereto as ANNEX 2 is the information required to establish
compliance with Sections 6.07 and 6.09 of the Credit Agreement as of [____]1
(the “Computation Date”) and Section 6.08 of the Credit Agreement for the Test
Period ending on the Computation Date, as applicable (including computations, in
each case, showing (in reasonable detail) such compliance).

 

5.          [During the four consecutive fiscal quarter period ended on the
Computation Date, neither the Borrower nor any of its Restricted Subsidiaries
has received any cash proceeds from any issuance or incurrence by the Borrower
or any of its Restricted Subsidiaries of Indebtedness pursuant to Section
6.04(xvi) of the Credit Agreement which would require a mandatory repayment
pursuant to Section 2.13(b) of the Credit Agreement.]2

 

 

 

 



                                         

 



1 Insert the last day of the month covered by this Compliance Certificate.

2 If the Borrower or any of its Restricted Subsidiaries has received such cash
proceeds, the certificate should describe the same and state amounts and dates
of the receipt thereof, as well as the amounts and dates of the required
mandatory repayments pursuant to Section 2.13(b), together with sufficient
information as to mandatory repayments to determine compliance with Section
2.13(b) and a statement that the Borrower is in compliance with the requirements
of Section 2.13(b).

 

 



 B-1-1 

 

 

 

6.          Attached hereto as ANNEX 3 is the information in reasonable detail
required to evidence the amount of (and the calculations required to establish
the amount of) the Non-Credit Party Investment Amount at the Computation Date
(which calculations also include the amount of transactions effected pursuant to
Section 6.05(iii), Section 6.05(ix)(C) or the second proviso of Section
6.05(xii) (in each case to the extent utilizing the Non-Credit Party Investment
Amount) of the Credit Agreement).

 

7.          [Attached hereto as ANNEX 4 is an updated list of all Immaterial
Subsidiaries and Unrestricted Subsidiaries, which updated list reflects changes
in such information disclosed to the Administrative Agent since [the Closing
Date][the date of the most recent certificate delivered pursuant to Section
5.01(d) of the Credit Agreement].]3

 

8.          There have been no changes to the Schedules of the Collateral and
Guaranty Agreement (to the extent that such changes are required to be reported
to the Collateral Agent pursuant to the terms of such Security Documents) since
[the Closing Date][the date of the most recent update thereto set forth in a
prior certificate delivered pursuant to Section 5.01(d) of the Credit Agreement]
[other than as set forth in ANNEX [5] attached hereto, and the Borrower and the
other Credit Parties have taken all actions required to be taken by them
pursuant to such Security Documents in connections with the changes set forth in
ANNEX [5]].

 

* * *

 

                                         





3 Only to be included if there have been changes to this information.

 



 

 

 



 B-1-2 

 

 

IN WITNESS WHEREOF, in my capacity as an officer of the Borrower and not in my
individual capacity, I have executed this Compliance Certificate this ___ day of
______.

 



 


PRIVATE NATIONAL MORTGAGE

ACCEPTANCE COMPANY, LLC,


        By:       Name:
Title:

 

 

 

 

 

 

 

 

 

 

 B-1-3 

 



ANNEX 1

 

[Applicable Financial Statements To Be Attached]

 

 

 

 

 

 

 

 

 



 B-1-4 

 

 

ANNEX 2

 

[Information demonstrating compliance with Sections 6.07, 6.08 and 6.09 of the
Credit Agreement To Be Attached]

 

A.Total Asset Coverage Ratio and RC Asset Coverage Ratio as of the Computation
Date

 

(i)Total Asset Coverage Ratio

 

_____:1.00; minimum Total Asset Coverage Ratio required under Section 6.07(a) of
the Credit Agreement: 2.50:1.00.

 

(ii)RC Asset Coverage Ratio

 

_____:1.00; minimum RC Asset Coverage Ratio required under Section 6.07(b) of
the Credit Agreement: 1.00:1.00.

 

B.Interest Expense Coverage Ratio and Corporate Indebtedness to EBITDA Ratio for
the applicable Test Period ending on the Computation Date4

 

(i)_____:1.00; minimum Interest Expense Coverage Ratio required under Section
6.08(a) of the Credit Agreement for the applicable Test Period: 3.00:1.00.

 

(ii)_____:1.00; maximum Corporate Indebtedness to EBITDA Ratio required under
Section 6.08(b) of the Credit Agreement for the applicable Test Period:
3.00:1.00.

 

C.Consolidated Indebtedness to Consolidated Tangible Net Worth Ratio as of the
Computation Date[5]

 

(i)_____:1.00; maximum Consolidated Indebtedness to Consolidated Tangible Net
Worth Ratio permitted under Section 6.09 of the Credit Agreement: 5.00:1.00.

 

 

 

 

 

 

                                         

 



4 To be tested commencing with the Test Period ending March 31, 2016.

5 Attached hereto in reasonable detail are the relevant components (and the
calculations thereof) of the Consolidated Indebtedness to Consolidated Tangible
Net Worth Ratio.







 

 



 B-1-5 

 

 

ANNEX 3

 

[Information evidencing the amount of the Non-Credit Party Investment Amount]6

 

 

 

 

 

 

 

 

 

 



 





                                         

 

6 Such information to include calculations required to establish the amount of
the Non-Credit Party Investment Amount (including the amount of transactions
effected pursuant to Section 6.05(iii), Section 6.05(ix)(C) or the second
proviso of Section 6.05(xii) (in each case to the extent utilizing the
Non-Credit Party Investment Amount) of the Credit Agreement).

 

 

 



 B-1-6 

 

 

ANNEX [4]

 

[Immaterial Subsidiaries and Unrestricted Subsidiaries]

 

 

 

 

 

 

 

 

 



 B-1-7 

 

 

ANNEX [5]

 

[Information regarding changes to Schedules to the Collateral and Guaranty
Agreement]

 

 

 

 

 

 

 

 

 



 B-1-8 

 

 

EXHIBIT B-2

 

FORM OF MONTHLY COMPLIANCE CERTIFICATE

 

This Compliance Certificate is delivered to you pursuant to Section 5.01(d) of
the Credit Agreement, dated as of December 30, 2015 (as amended, restated,
supplemented or modified from time to time, the “Credit Agreement”), among
Private National Mortgage Acceptance Company, LLC (the “Borrower”), the lenders
from time to time party thereto and Credit Suisse AG, as Administrative Agent
and Collateral Agent. Terms defined in the Credit Agreement and not otherwise
defined herein are used herein as therein defined.

 

1.          I am the duly elected, qualified and acting [chief financial
officer] [treasurer] of the Borrower.

 

2.          I have reviewed and am familiar with the contents of this Compliance
Certificate. I am providing this Compliance Certificate solely in my capacity as
an Authorized Officer of the Borrower and not in any individual capacity. The
matters set forth herein are true to the best of my knowledge after due inquiry.

 

3.          Attached hereto as ANNEX 1 is the information required to establish
compliance with Section 6.07 of the Credit Agreement as of [____]1 (the
“Computation Date”) (including computations showing (in reasonable detail) such
compliance).

 

 

 

 

 

 

                                         

 

1 Insert the last day of the month covered by this Compliance Certificate.

 



 

 

 

 

 

 



 B-2-1 

 

 

 

IN WITNESS WHEREOF, in my capacity as an officer of the Borrower and not in my
individual capacity, I have executed this Compliance Certificate this ___ day of
______.

 

 

 


PRIVATE NATIONAL MORTGAGE

ACCEPTANCE COMPANY, LLC,


        By:       Name:
Title:



 

 

 

 

 

 

 

 

 

 



 B-2-2 

 

 

ANNEX 1

 

[Information demonstrating compliance with Section 6.07

of the Credit Agreement to be attached]

 

 

 

 

 

 

 

 

 



 B-2-3 

 

 

EXHIBIT C

 

FORM OF ASSIGNMENT AND ACCEPTANCE

 

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as the same may be amended,
amended and restated, supplemented or otherwise modified and in effect from time
to time, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by [the][each] Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Acceptance as if set forth
herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, and guarantees included in such facilities), and (ii) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Acceptance, without representation or
warranty by [the][any] Assignor.

 

 

 

 

 

 

                                         

 



1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 Select as appropriate.

4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.



 

 

 

 

 



 C-1 

 

 



1. Assignor[s]:                       [Assignor [is] [is not] a Defaulting
Lender]             2. Assignee[s]:                       [for each Assignee,
indicate [Affiliate][Related Fund] of [identify Lender]           3.
Borrower(s): Private National Mortgage Acceptance Company, LLC, a Delaware
limited liability company         4. Administrative Agent: Credit Suisse AG, as
the administrative agent under the Credit Agreement         5. Credit Agreement:
The Credit Agreement dated as of December 31, 2015 among Private National
Mortgage Acceptance Company, LLC, as Borrower, the Lenders party thereto and
Credit Suisse AG, as Administrative Agent and Collateral Agent         6.
Assigned Interest[s]:            









Assignor[s]5 Assignee[s]6 Aggregate Amount of Commitment/Loans for all Lenders7
Amount of Commitment/Loans Assigned8 Percentage Assigned of Commitment/
Loans8 CUSIP Number     $ $ %       $ $ %       $ $ %  

 

[7. Trade Date: ______________]9  



 

 

                                         

 



5 List each Assignor, as appropriate.

6 List each Assignee, as appropriate.

7 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

8 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.



9 To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.



 

 

 





 C-2 

 

 

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

 



 


ASSIGNOR[S] 10
[NAME OF ASSIGNOR]


            By:       Name:
Title:

 

 

 


[NAME OF ASSIGNOR]


            By:       Name:
Title:



 

 

 


ASSIGNEE[S] 11
[NAME OF ASSIGNEE]


            By:       Name:
Title:

 

 

 


[NAME OF ASSIGNEE]


        By:       Name:
Title:



 

 

 

 

 

 

 

                                         

 



10 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

11 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

 

 

 

 

 





 C-3 

 

 



Consented to and] Accepted:

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent

          By:      

Name:

Title:

              By:      

Name:

Title:

 

 

 

[Consented to:12       PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC        
  By:      

Name:

Title:

        By:      

Name:

Title:

  ]    



 

 

 

 

 

 

 

 

                                         

 



12 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

 

 

 

 





 C-4 

 





 

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

 

1. Representations and Warranties.

 

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.

 

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Sections 9.04(b) and (c) of
the Credit Agreement (subject to such consents, if any, as may be required under
Sections 9.04(b) and (c) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) as of the Effective Date
and as of each date on which the Assigned Interest remains unpaid in whole or in
part, it is not, and the source of funds made available by it with respect to
the Assigned Interest is not, a “benefit plan investor,” as defined in Section
3(42) of ERISA, as modified by 29 C.F.R. 2510.3-101, (v) it is sophisticated
with respect to decisions to acquire assets of the type represented by the
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire the Assigned Interest, is experienced in acquiring
assets of such type, (vi) it has received a copy of the Credit Agreement, and
has received or has been accorded the opportunity to receive copies of the most
recent financial statements referred to in Section 3.05 thereof or delivered
pursuant to Section 5.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Acceptance and to purchase [the][such]
Assigned Interest, (vii) it has, independently and without reliance upon the
Administrative Agent, any other Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase [the][such] Assigned Interest, and (viii) if it is a Foreign Lender,
attached to the Assignment and Acceptance is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, any other Agent,
[the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Documents are required to be performed by it as a
Lender.

 

 

 

 

 



 C-5 

 

 

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.

 

3. Effect of Assignment. Upon the delivery of a fully executed original hereof
to the Administrative Agent, as of the Effective Date, (i) [the][each] Assignee
shall be a party to the Credit Agreement and, to the extent provided in this
Assignment, have the rights and obligations of a Lender thereunder and under the
other Credit Documents and (ii) [the][each] Assignor shall, to the extent
provided in this Assignment, relinquish its rights and be released from its
obligations under the Credit Agreement and the other Credit Documents.





 

4. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the law of the State of New York.

 

 

 

 

 

 



 C-6 

 

 

EXHIBIT D

 

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

[Attached]

 

 

 

 

 

 

 

 

 



 D-1 

 

 [credit_logo.jpg]

 



ADMINISTRATIVE QUESTIONNAIRE

 

PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC

 

 



 

Agent Information Agent Closing Contact Credit Suisse AG Jason Golz Eleven
Madison Avenue Tel:  (919) 994-6378 New York, NY  10010 Fax: (212) 322-2291  
E-Mail: Jason.golz@credit-suisse.com

 



Agent Wire Instructions

The Bank of New York Mellon



ABA 021000018

Account Name: CS Agency Cayman Account

 

 



It is very important that all of the requested information be completed
accurately and that this questionnaire be returned promptly. If your institution
is sub-allocating its allocation, please fill out an administrative
questionnaire for each legal entity.







 

 

Legal Name of Lender to appear in Documentation:

 



 

 

Signature Block Information: ____________________________________

 

 

·      Signing Credit Agreement

 o Yes  o No      

·      Coming in via Assignment

 o Yes  o No



 

Type of Lender: _______________________________

(Bank, Asset Manager, Broker/Dealer, CLO/CDO; Finance Company, Hedge Fund,
Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund, Special
Purpose Vehicle, Other-please specify)

 

Lender Parent:      ________________________________

 

 



Lender Domestic Address   Lender Eurodollar Address                        

 

 



D-2

 

 

 

Contacts/Notification Methods: Borrowings, Paydowns, Interest, Fees, etc.



 



  Primary Credit Contact   Secondary Credit Contact Name:       Company:      
Title:       Address:               Telephone:       Facsimile:       E-Mail
Address              

 

 



  Primary Operations Contact   Secondary Operations Contact Name:       Company:
      Title:       Address:               Telephone:       Facsimile:      
E-Mail Address              

 

 



 

Lender’s Domestic Wire Instructions

 

 

 



Bank Name:   ABA/Routing No.:   Account Name:   Account No.:   FFC Account Name:
  FFC Account No.:   Attention:   Reference:  

 

 



D-3

 

 

[d-3_image.jpg] 

 



NON-U.S. LENDER INSTITUTIONS:

 

I. Corporations:

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).

 

A U.S. taxpayer identification number is required for any institution submitting
Form W-8ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.

 

II. Flow-Through Entities:

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. Branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

 

Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.

 

U.S. LENDER INSTITUTIONS:

 

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we request that you submit an
original Form W-9.

 

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned
prior to the first payment of income. Failure to provide the proper tax form
when requested may subject your institution to U.S. tax withholding.



 







D-4

 



EXHIBIT E

 

FORM OF SOLVENCY CERTIFICATE

 

Pursuant to the Credit Agreement dated as of December 30, 2015 among Private
National Mortgage Acceptance Company, LLC, as borrower (the “Borrower”), the
lenders party thereto and Credit Suisse AG, as administrative agent and
collateral agent (the “Administrative Agent”), the undersigned hereby certifies,
solely in such undersigned’s capacity as chief financial officer of the
Borrower, and not individually, as follows:

 

1.               I have made such investigation and inquiries as to the
financial condition of the Borrower and its subsidiaries as I have deemed
necessary and prudent for the purposes of providing this Solvency Certificate. I
acknowledge that the Administrative Agent and the Lenders are relying on the
truth and accuracy of this Solvency Certificate in connection with the making of
Loans under the Credit Agreement. I further certify that the financial
information, projections and assumptions which underlie and form the basis for
the representations made in this Solvency Certificate were made in good faith
and were based on assumptions believed by the Borrower to be reasonable at the
time made and continue to be reasonable as of the date hereof.

 

2.               As of the date hereof, after giving effect to the consummation
of the Transactions, including the making of the Loans under the Credit
Agreement on the date hereof, and after giving effect to the application of the
proceeds of such Loans:

 

a.The fair value of the assets of the Borrower and its subsidiaries, on a
consolidated basis, exceeds, on a consolidated basis, their debts and
liabilities, subordinated, contingent or otherwise;

 

b.The present fair saleable value of the assets (determined on a going concern
basis) of the Borrower and its subsidiaries, on a consolidated basis, is greater
than the amount that will be required to pay the probable liability, on a
consolidated basis, of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured;

 

c.The Borrower and its subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
liabilities mature in the ordinary course of business; and

 

d.The Borrower and its subsidiaries, on a consolidated basis, are not engaged
in, and are not about to engage in, business for which they have unreasonably
small capital.

 

For purposes of this Solvency Certificate, the amount of any contingent
liability at any time shall be computed as the amount that would reasonably be
expected to become an actual and matured liability. Capitalized terms used but
not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement.

 

 

 

 

 



 E-1 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate in
such undersigned’s capacity as chief financial officer of the Borrower, on
behalf of the Borrower, and not individually, as of the date first stated above.

 

 



 

PRIVATE NATIONAL MORTGAGE

ACCEPTANCE COMPANY, LLC


        By:    

Name:

Title:

Anne D. McCallion
Chief Financial Officer

 



 

 

 

 

 

 

 

 

 

 



 E-2 



